Exhibit 10.3

EXECUTION COPY

 

 

 

PURCHASE AGREEMENT

among

DEL MONTE CORPORATION,

DEL MONTE FOODS CONSUMER PRODUCTS, INC.

and, solely for the purposes of Section 11.20 herein,

DEL MONTE PACIFIC LIMITED

Dated as of October 9, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.1

 

Certain Defined Terms

     1  

ARTICLE II PURCHASE AND SALE

     11  

SECTION 2.1

 

Purchase and Sale of Shares

     11  

SECTION 2.2

 

Purchase and Sale of Assets

     12  

SECTION 2.3

 

Assignment of Certain Transferred Assets

     20  

SECTION 2.4

 

Dividable Contracts

     21  

SECTION 2.5

 

Closing

     22  

SECTION 2.6

 

Purchase Price; Deposit

     23  

SECTION 2.7

 

Closing Deliveries by the Company

     24  

SECTION 2.8

 

Closing Deliveries by the Acquiror

     25  

SECTION 2.9

 

Adjustment to Purchase Price

     26  

SECTION 2.10

 

Reconciliation of Post-Closing Statements

     27  

SECTION 2.11

 

Tax Withholding

     28  

SECTION 2.12

 

Post-Closing Adjustment

     29  

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     29  

SECTION 3.1

 

Organization and Qualification

     29  

SECTION 3.2

 

Authority of the Company

     29  

SECTION 3.3

 

No Conflict; Required Filings and Consents

     30  

SECTION 3.4

 

Shares

     30  

SECTION 3.5

 

Financial Information; Absence of Undisclosed Liabilities

     31  

SECTION 3.6

 

Absence of Certain Changes or Events

     31  

SECTION 3.7

 

Absence of Litigation

     32  

SECTION 3.8

 

Compliance with Laws

     32  

SECTION 3.9

 

Sufficiency of the Transferred Assets; Liens

     32  

SECTION 3.10

 

Intellectual Property

     33  

SECTION 3.11

 

Environmental Matters

     33  

SECTION 3.12

 

Contracts

     34  

SECTION 3.13

 

Company Plans

     35  

SECTION 3.14

 

Real Property

     37  

SECTION 3.15

 

Personal Property

     38  

SECTION 3.16

 

Brokers

     38  

SECTION 3.17

 

Taxes

     38  

SECTION 3.18

 

FCPA and Certain Other Regulatory Compliance

     39  

SECTION 3.19

 

Venezuelan Operations

     40  

SECTION 3.20

 

Insurance

     40  

SECTION 3.21

 

No Other Representations or Warranties

     41  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR

     41  

SECTION 4.1

 

Organization and Qualification of the Acquiror

     41  

SECTION 4.2

 

Authority of the Acquiror

     41  

 

i



--------------------------------------------------------------------------------

SECTION 4.3

 

No Conflict; Required Filings and Consents

     42  

SECTION 4.4

 

Absence of Restraints; Compliance with Laws

     43  

SECTION 4.5

 

Financial Ability

     43  

SECTION 4.6

 

Brokers

     43  

SECTION 4.7

 

Purchase for Investment

     43  

SECTION 4.8

 

Investigation

     43  

ARTICLE V ADDITIONAL AGREEMENTS

     44  

SECTION 5.1

 

Conduct of Business Prior to the Closing

     44  

SECTION 5.2

 

Forbearances of the Acquiror

     46  

SECTION 5.3

 

Access to Books and Records; Confidentiality

     47  

SECTION 5.4

 

Further Action; Efforts

     47  

SECTION 5.5

 

Third Party Consents

     49  

SECTION 5.6

 

Contact with Customers and Suppliers

     50  

SECTION 5.7

 

Non-Competition; Non-Hire

     50  

SECTION 5.8

 

Credit and Performance Support Obligations

     51  

SECTION 5.9

 

Transfer Taxes

     52  

SECTION 5.10

 

Assumption of Litigation

     52  

SECTION 5.11

 

Ancillary Agreements

     52  

SECTION 5.12

 

Intellectual Property Licenses

     53  

SECTION 5.13

 

Rebates under Supply Agreement

     54  

SECTION 5.14

 

Direct Trade Promotions

     54  

SECTION 5.15

 

Forwarding of Collected Payments; Customer Deductions

     54  

SECTION 5.16

 

Pre-Closing Cooperation

     54  

SECTION 5.17

 

Post-Closing Cooperation

     55  

SECTION 5.18

 

Confidentiality Agreements

     56  

SECTION 5.19

 

Exclusivity

     56  

SECTION 5.20

 

Financing

     56  

SECTION 5.21

 

Other Certain Shared Assets

     57  

SECTION 5.22

 

Insurance

     57  

ARTICLE VI EMPLOYEE MATTERS

     59  

SECTION 6.1

 

Transferred Employees

     59  

SECTION 6.2

 

Employee-Related Liabilities

     60  

SECTION 6.3

 

Participation in Company Plans

     61  

SECTION 6.4

 

Service Recognition

     61  

SECTION 6.5

 

Company Pension Plan

     62  

SECTION 6.6

 

401(k) Plan

     65  

SECTION 6.7

 

Post-Retirement Health and Welfare Benefits; COBRA Coverage

     65  

SECTION 6.8

 

Multiemployer Plans

     66  

SECTION 6.9

 

Workers’ Compensation Liabilities

     67  

SECTION 6.10

 

Payroll and Related Taxes

     67  

SECTION 6.11

 

No Third Party Beneficiaries

     67  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII TAX MATTERS

     68  

SECTION 7.1

 

Tax Matters

     68  

ARTICLE VIII CONDITIONS TO CLOSING

     71  

SECTION 8.1

 

Conditions to Obligations of Each Party to Effect the Transactions

     71  

SECTION 8.2

 

Conditions to Obligations of the Acquiror to Effect the Transactions

     71  

SECTION 8.3

 

Conditions to Obligations of the Company to Effect the Transactions

     72  

ARTICLE IX TERMINATION, AMENDMENT AND WAIVER

     72  

SECTION 9.1

 

Termination

     72  

SECTION 9.2

 

Notice of Termination

     73  

SECTION 9.3

 

Effect of Termination

     73  

SECTION 9.4

 

Extension; Waiver

     73  

ARTICLE X INDEMNIFICATION

     74  

SECTION 10.1

 

Indemnification by the Company

     74  

SECTION 10.2

 

Indemnification by the Acquiror

     74  

SECTION 10.3

 

Notification of Claims

     74  

SECTION 10.4

 

Additional Indemnification Provisions

     75  

SECTION 10.5

 

Mitigation

     76  

SECTION 10.6

 

Limitation on Liability

     76  

ARTICLE XI GENERAL PROVISIONS

     76  

SECTION 11.1

 

Survival

     76  

SECTION 11.2

 

Expenses

     76  

SECTION 11.3

 

Notices

     76  

SECTION 11.4

 

Public Announcements

     77  

SECTION 11.5

 

Severability

     78  

SECTION 11.6

 

Entire Agreement

     78  

SECTION 11.7

 

Assignment

     78  

SECTION 11.8

 

No Third-Party Beneficiaries

     78  

SECTION 11.9

 

Amendment

     79  

SECTION 11.10

 

Disclosure Schedule

     79  

SECTION 11.11

 

Specific Performance; Jurisdiction

     79  

SECTION 11.12

 

Governing Law

     80  

SECTION 11.13

 

Bulk Sales Laws

     81  

SECTION 11.14

 

Rules of Construction

     81  

SECTION 11.15

 

Counterparts

     81  

SECTION 11.16

 

Waiver of Jury Trial

     82  

SECTION 11.17

 

Asset Transfers

     82  

SECTION 11.18

 

No Recourse

     82  

SECTION 11.19

 

No Recourse Against Financing Sources

     83  

SECTION 11.20

 

Parent Guarantee and Undertaking

     83  

 

iii



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – Bill of Sale, Assignment and Assumption Agreement

Exhibit B – Form of Working Capital Statement of the Business

Exhibit C – Transition Services Agreement

Exhibit D – Transitional Trademark License

Exhibit E – Escrow Agreement

 

iv



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Defined Terms

   Page  

Access Notice

     57   

Acquiror

     1   

Acquiror 401(k) Plan

     65   

Acquiror Benefit Arrangement

     61   

Acquiror Fundamental Representations

     1   

Acquiror Indemnified Parties

     74   

Acquiror Licensed IP

     53   

Acquiror Pension Plan

     62   

Acquiror’s Banker

     43   

Action

     1   

Actuary

     1   

Affiliate

     2   

Agreement

     1   

Ancillary Agreements

     2   

Anti-Boycott Regulations

     39   

Antitrust Laws

     30   

Applicable Food Safety Laws

     40   

Assumed Contracts

     13   

Assumed Liabilities

     17   

Audited Financial Statements

     10   

Bill of Sale, Assignment and Assumption Agreement

     2   

Business

     1   

Business Books and Records

     2   

Business Day

     2   

Business Employee

     2   

Business Financial Statements

     31   

Business IP

     33   

Business Leased Real Property

     5   

Business Owned Real Property

     8   

Business Pension Participants

     2   

Business Territory

     2   

Cash on Hand

     2   

Closing

     23   

Closing Adjustment

     23   

Closing Amount

     23   

Closing Date

     23   

Closing Working Capital

     26   

COBRA

     66   

Code

     2   

Defined Terms

   Page  

Collective Bargaining Agreement

     2   

Commonly Controlled Entity

     36   

Company

     1   

Company 401(k) Plans

     65   

Company Contract

     2   

Company Indemnified Parties

     74   

Company IP Agreements

     35   

Company Pension Plan

     3   

Company Plan

     3   

Company Protected Parties

     83   

Company True-Up Amount

     64   

Competing Activities

     50   

Competing Product

     3   

Confidential Information

     47   

Confidentiality Agreement

     47   

Consultation Period

     27   

Contracts

     13   

Control

     3   

Controlling Party

     75   

Cost Neutral Basis

     21   

Critical Dividable Contracts

     21   

Customs Laws

     40   

Deposit

     23   

Disclosure Schedule

     29   

Dividable Contract

     34   

EAR

     39   

End Date

     73   

Environmental Law

     3   

Environmental Permit

     3   

Equipment

     13   

ERISA

     3   

Escrow Agent

     23   

Escrow Agreement

     23   

Estimated Company Pension Plan Transfer Amount

     63   

Estimated Working Capital

     26   

Excluded Assets

     15   

Excluded Liabilities

     19   

Excluded UPC Codes

     3   

Facilities

     3   

FCPA

     39   

 

 

i



--------------------------------------------------------------------------------

Federal Law of Economic Competition

     3   

Final Company Transfer Date

     64   

Final Working Capital

     28   

Final Working Capital Statement

     28   

Financial Statements

     31   

Financing Commitments

     43   

Financing Sources

     3   

Form of Working Capital Statement of the Business

     11   

Former Business Employee

     4   

Fundamental Representations

     4   

GAAP

     4   

Government Antitrust Entity

     48   

Governmental Entity

     4   

Governmental Order

     4   

HSR Act

     4   

Indebtedness

     4   

Indemnified Party

     75   

Indemnifying Party

     75   

Independent Accounting Firm

     28   

Initial Company Transfer Amount

     63   

Initial Working Capital Statement

     26   

Intellectual Property

     4   

Inventory

     5   

IRS

     5   

Knowledge of the Company

     5   

Law

     5   

Leased Real Property

     5   

Liabilities

     5   

Lien

     6   

Losses

     6   

Marketing Period

     6   

Material Adverse Effect

     7   

Materials of Environmental Concern

     8   

Minority Shareholders

     8   

Multiemployer Plan

     66   

Notice of Disagreement

     27   

Other Dividable Contracts

     8   

Owned Real Property

     8   

Parent

     1   

Parent Shareholder Approval

     42   

PBGC

     36   

Pension Plan Transfer Amount

     64   

Permits

     32   

Permitted Liens

     8   

Person

     9   

Post-Closing Adjustment

     29   

Post-Closing Consents

     49   

Post-Closing Dividable Contracts

     21   

Post-Termination Welfare Plans

     65   

Pre-Closing Period

     44   

Pre-Closing Tax Period

     9   

Product

     9   

Proposed Transaction

     56   

Purchase Price

     23   

Qualifying Shared Asset

     9   

Real Estate Leases

     9   

Real Properties

     9   

Recall

     9   

Registered IP

     33   

Related to the Business

     9   

Release

     9   

Representative

     10   

Required Financing Information

     10   

Retained Employees

     10   

Review Period

     26   

Revised Company Pension Plan Transfer Amount

     63   

Securities Act

     43   

Seller Licensed IP

     53   

Share Transfer Documents

     12   

Shares

     1   

Software

     10   

Statement of Net Assets

     31   

Stock Purchase

     1   

Straddle Period

     68   

Subsidiary

     10   

Target Working Capital

     10   

Tax

     10   

Tax Returns

     10   

Third Party Claim

     75   

Third Party Rights

     21   

Title Company

     55   

Trademarks

     4   

Transaction Agreements

     11   

Transfer Taxes

     52   

Transferred Assets

     12   

Transferred Employee

     59   

Transferred Entities

     1   

Transferred Entity Contract

     11   

 

 

ii



--------------------------------------------------------------------------------

Transferred Entity Employee

     11   

Transferred Entity Plan

     11   

Transferred IP

     13   

Transition Services Agreement

     52   

U.S. Economic Sanctions

     40   

Union Employee

     11   

Working Capital

     11   

 

 

iii



--------------------------------------------------------------------------------

This PURCHASE AGREEMENT, dated as of October 9, 2013 (this “Agreement”), is made
among DEL MONTE CORPORATION, a Delaware corporation (the “Company”), and DEL
MONTE FOODS CONSUMER PRODUCTS, INC., a Delaware corporation (the “Acquiror”),
and, solely for purposes of Section 11.20, DEL MONTE PACIFIC LIMITED, a
corporation established under the laws of the British Virgin Islands (“Parent”).

WHEREAS, the Company owns, directly or indirectly, all of the issued and
outstanding equity interests of each of the entities identified as “Transferred
Entities” set forth in Section 1.1(a) of the Disclosure Schedule, which are
referred to herein as the “Transferred Entities”. The issued and outstanding
equity interests of the Transferred Entities are referred to herein as the
“Shares”;

WHEREAS, the Company and the Transferred Entities are engaged in the businesses
of developing, manufacturing, marketing, distributing and selling food and
beverage products for human consumption under the brands DEL MONTE, S&W,
CONTADINA and COLLEGE INN and others (collectively, the “Business”); and

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, the Company wishes to sell to the Acquiror (or certain designated
Affiliates of the Acquiror), and the Acquiror (or certain designated Affiliates
of the Acquiror) wishes to purchase from the Company, (i) the Shares (such
purchase, the “Stock Purchase”) and (ii) certain of the assets of the Company
Related to the Business, in each case, upon the terms and subject to the
conditions set forth in this Agreement. In addition, the Acquiror wishes to
assume, and the Company wishes to have the Acquiror assume, certain Liabilities
of the Company, in each case, upon the terms and subject to the conditions set
forth in this Agreement.

NOW, THEREFORE, in consideration for the premises and mutual covenants,
representations, warranties and agreements hereinafter set forth, the parties to
this Agreement agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Defined Terms. As used herein the following terms not
otherwise defined have the following respective meanings:

“Acquiror Fundamental Representations” means those representations and
warranties set forth in Section 4.2 and Section 4.6.

“Action” means any civil, criminal or administrative litigation, claim, action,
suit, arbitration, hearing, investigation or other similar proceeding before any
Governmental Entity or self-regulatory organization.

“Actuary” means, when immediately preceded by “the Company,” the actuary
retained by the Company in respect of the Company Pension Plan, and shall mean,
when immediately preceded by “Acquiror,” the actuary retained by the Acquiror in
respect of, respectively, the Acquiror Pension Plan.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with such specified Person.

“Ancillary Agreements” means the Share Transfer Documents, Transition Services
Agreement, Transitional Trademark License and the Bill of Sale, Assignment and
Assumption Agreement.

“Bill of Sale, Assignment and Assumption Agreement” means the Bill of Sale,
Assignment and Assumption Agreement among the Company and the Acquiror,
substantially in the form attached hereto as Exhibit A.

“Business Books and Records” means all books, records, files and correspondence
(whether in original or photostatic form) to the extent held for use exclusively
in connection with, or exclusively relating to, the Business, including lists of
past customers and suppliers and social media information.

“Business Day” means any day other than Saturday, Sunday or other day on which
banks in San Francisco, California are required or permitted by Law to close.

“Business Employee” means an individual (other than any Retained Employee) whose
employment or services relates primarily to the operation of the Business,
whether salaried or hourly and including individuals on layoff, or medical,
educational, personal, long-term, short-term, disability, family, paid time off
or other authorized leave of absence, who is employed with the Business
immediately prior to the Closing Date.

“Business Pension Participants” means all Business Employees and Former Business
Employees who, immediately prior to the Closing Date, were participants, whether
or not vested, under the Company Pension Plan as agreed to between the Company
and the Acquiror and set forth on Section 6.5(a) of the Disclosure Schedule.

“Business Territory” means the United States and South America.

“Cash on Hand” means all cash and cash equivalents. For avoidance of doubt,
(i) Cash on Hand shall be calculated net of issued but uncleared checks and
drafts, and (ii) shall include checks and drafts deposited for the account of
the Company which have not cleared as of the date of determination.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collective Bargaining Agreement” means any collective bargaining agreement,
works council agreement, union contract and/or memoranda of understanding in
effect as of the date hereof between the Company and any group or union
representing the Business Employees.

“Company Contract” means any Contract that is not (a) an Assumed Contract, (b) a
Transferred Entity Contract or (c) a Dividable Contract.

 

2



--------------------------------------------------------------------------------

“Company Pension Plan” means the Del Monte Corporation Retirement Plan.

“Company Plan” means each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA), and any material severance, change in control,
employment, retention, vacation, incentive, stock-based incentive, bonus, fringe
benefit or perquisite agreement, plan, program or policy sponsored or maintained
by the Company or any of its Subsidiaries, in which any Business Employee
participates or has rights to current or future payments or benefits.

“Competing Product” means broth packaged in metal or tetra containers or
processed fruit, vegetables or tomatoes packaged in metal, glass or plastic
containers; provided, however, that any product containing one or more of the
foregoing as ingredients shall not be a “Competing Product” if such ingredients
constitute less than 50% of the total ingredients of such product.

“Control” means, with respect to the relationship between or among two or more
Persons, the possession, directly or indirectly, of the power to direct or cause
the direction of the affairs or management of such Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including the ownership, directly or indirectly, of securities having
the power to elect a majority of the board of directors or similar body
governing the affairs of such Person. The terms “Controlled by”, “Controlled”,
“under common Control with” and “Controlling” shall have correlative meanings.

“Environmental Law” means any and all applicable Laws regulating, relating to or
imposing liability or standards of conduct concerning protection of the
environment.

“Environmental Permit” means any permit, license or written approval required of
the Business under applicable Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“Excluded UPC Codes” means the universal product codes used in the Business that
are related to any products which are manufactured by the Business for any other
Person.

“Facilities” means the real property and buildings described in Section 1.1(b)
of the Disclosure Schedule.

“Federal Law of Economic Competition” means the Federal Law of Economic
Competition of the Mexican Republic.

“Financing Sources” mean the lenders that have committed to provide all or any
part of the Financing Commitments, including the parties to any joinder
agreements, indentures or credit agreements entered into in connection
therewith.

 

3



--------------------------------------------------------------------------------

“Former Business Employee” means an individual whose employment related
primarily to the operation of the Business, whether salaried or hourly and
including individuals on layoff, or medical, educational, personal, long-term,
short-term, disability, family or other authorized leave of absence, but who
ceased to be employed by the Company for any reason, including retirement, at
any time prior to the Closing Date.

“Fundamental Representations” means those representations and warranties set
forth in Section 3.2, Section 3.4, Section 3.5(c), Section 3.9(a),
Section 3.9(b), Section 3.11, clause (i) of Section 3.14(a) and Section 3.16.

“GAAP” means United States generally accepted accounting principles as applied
and maintained throughout the applicable periods by the Company.

“Governmental Entity” means any government or any court, arbitral tribunal,
administrative agency or commission or other governmental or other regulatory
authority or agency, whether federal, state, local, transnational or foreign.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations under such Act.

“Indebtedness” means, as applied to any Person, as of a particular date of
determination, without duplication, (i) indebtedness of such Person for borrowed
money or issued in substitution for or exchange of indebtedness for borrowed
money, (ii) indebtedness of such Person evidenced by any note, bond, debenture
or other debt security, (iii) indebtedness of such Person for the deferred
purchase price of property or services with respect to which such Person is
liable, contingently or otherwise, as obligor or otherwise (other than trade
payables and other current liabilities incurred in the ordinary course of
business), (iv) indebtedness guaranteed in any manner by such Person (including
guarantees in the form of an agreement to repurchase or reimburse),
(v) obligations under capitalized leases with respect to which such Person is
liable as obligor or guarantor and (vi) net cash payment obligations under
swaps, options, derivatives and other hedging agreements or arrangements of any
of such Person or its Subsidiaries that will be payable upon termination thereof
(assuming termination of such obligations on the date of such determination).

“Intellectual Property” means all rights in and to all trademarks, trade dress,
trade names, service marks, brand names, domain names, logos, social media
identifiers and other source indicators, all registrations and applications
therefor, and all goodwill associated therewith (the “Trademarks”); inventions,
invention disclosures, patents, patent applications, reissues, re-examinations,
divisionals, continuations and continuations-in-part; copyrights, copyrightable
works, copyright applications, internet and intranet websites (including data
and collections of data), web page content, social media content, all
registrations and applications therefor; all proprietary rights in varieties of
plants, fruits, vegetables, seeds, grains and other agricultural inventions,
including

 

4



--------------------------------------------------------------------------------

plant varietal certificates, applications for plant varietal certificates, and
all subject matter related thereto; know-how, trade secrets, processes,
specifications, technical information, formulae, methodologies, business
processes, research and development data, recipes, process sheets and mixing
instructions, proprietary customer lists, proprietary vendor lists, proprietary
manufacturing and sales information, and all other proprietary scientific,
engineering, mechanical, financial, marketing, practical or other knowledge or
experience; works of original authorship, copyrighted works, copyrightable works
and design rights, Software, databases, database rights and all other
intellectual property rights; and all documentation and media constituting,
describing or relating to any of the foregoing.

“Inventory” means all inventory that are Related to the Business and that are
(i) finished goods held for sale by the Company, (ii) raw materials, packaging
and work in progress held by the Company, (iii) held by third parties
(including, to the extent applicable, the Acquiror and its Affiliates) under
co-pack agreements or similar manufacturing arrangements or (iv) held by a
vendor on a consigned basis.

“IRS” means the U.S. Internal Revenue Service.

“Knowledge of the Company” or “the Company’s Knowledge” means, with respect to
any particular matter, the actual knowledge of the individuals listed on
Section 1.1(c) of the Disclosure Schedule.

“Law” means any law, statute, ordinance, rule (including common law),
regulation, Action, code, decree or other legally enforceable requirement of any
Governmental Entity, and includes rules and regulations of any regulatory or
self-regulatory authority.

“Leased Real Property” means (i) the real property leased by the Company as
tenant, subtenant or otherwise, together with all buildings and other
structures, facilities or improvements located thereon, all fixtures attached or
appurtenant thereto and all easements, licenses, rights and appurtenances
relating to the foregoing, in each case Related to the Business and as set forth
in Section 1.1(d)(i) of the Disclosure Schedule (the “Business Leased Real
Property”) and (ii) the real property leased by the Transferred Entities as
tenant, subtenant or otherwise, together with all buildings and other
structures, facilities or improvements located thereon, all fixtures attached or
appurtenant thereto and all easements, licenses, rights and appurtenances
relating to the foregoing as set forth in Section 1.1(d)(ii) of the Disclosure
Schedule.

“Liabilities” means any and all losses, claims, charges, debts, demands,
actions, damages, obligations, payments, costs and expenses, bonds, indemnities
and similar obligations, covenants, controversies, promises, omissions,
guarantees, make whole agreements and similar obligations and other liabilities
of whatever kind and nature, including all contractual obligations, whether
absolute or contingent, inchoate or otherwise, primary or secondary, direct or
indirect, absolute or contingent, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, whenever arising, and
including those arising under any law, rule, regulation, action,

 

5



--------------------------------------------------------------------------------

threatened or contemplated action (including the costs and expenses of demands,
assessments, judgments, settlements and compromises relating thereto and
attorney’s fees and any and all costs and expenses (including allocated costs of
in-house counsel and other personnel), whatsoever incurring in investigating,
preparing or defending against any such actions or threatened or contemplated
actions), order or consent decree of any Governmental Entity or any award of any
arbitrator or mediator of any kind, and those arising under any contract,
commitment or undertaking, including those arising under this Agreement.

“Lien” means any title defect or objection, lien, pledge, mortgage, deed of
trust, security interest, claim (whether or not made, known or contingent),
judgment, charge, conditional sale or other title retention agreement, option,
easement, encroachment, lease, transfer restriction under any stockholder or
similar agreement, or any other similar restriction or limitation whatsoever.

“Losses” means all losses, damages, costs, expenses, liabilities, obligations
and claims of any kind (including any Action brought by any Governmental Entity
or other Person and including reasonable attorneys’ fees).

“Marketing Period” means the first period of twenty (20) consecutive Business
Days (provided, that (i) the days from and including November 28, 2013 through
and including November 29, 2013, shall not be considered Business Days and
(ii) if such period has not ended prior to December 20, 2013, such period shall
be deemed not to have commenced until January 6, 2014) after the date hereof and
throughout which: (a) the Acquiror shall have the Required Financial Information
and (b) the conditions set forth in Section 8.1 (other than Section 8.1(b)) have
been satisfied or waived (other than those conditions that by their terms are to
be satisfied on the Closing Date) and nothing shall have occurred and no
condition shall exist that would cause any conditions set forth in Section 8.2
of this Agreement to fail to be satisfied assuming the Closing were to be
scheduled for any time during such twenty (20) consecutive Business-Day period
(provided, with respect to Section 8.2(b), only failures to perform or comply
with agreements contained in this Agreement that would impair the ability of the
Acquiror to arrange the financing contemplated by the Financing Commitments
shall be considered for purposes of determining whether such condition has been
satisfied); provided, that the Marketing Period shall not be deemed to have
commenced if, prior to the completion of the Marketing Period, (i) the Company’s
auditors shall have withdrawn their audit opinion with respect to any of the
Audited Financial Statements, in which case the Marketing Period shall not be
deemed to commence unless and until a new audit opinion is issued with respect
to the applicable Audited Financial Statements by such auditor or another
accounting firm of national standing, (ii) the financial statements included in
the Required Financial Information on the first day of any such twenty
(20) consecutive Business Day period become “stale” or not sufficiently current
on any day during such period under the provisions of Rule 3-12 of Regulation
S-X applicable to “all other filers” for a registration statement using such
financial statements to be declared effective by the Securities and Exchange
Commission on the last day of such period or (iii) the Company determines to
restate the consolidated historical financial statements of the Business, in
which case the Marketing Period shall not be deemed to commence until such

 

6



--------------------------------------------------------------------------------

restatement has been completed and the relevant financial statement has been
amended or the Company has indicated that it has concluded that no restatement
shall be required in accordance with GAAP; provided; further, that the Marketing
Period shall end on any earlier date on which the financing contemplated by the
Financing Commitments is consummated; provided; further, that if the Company
shall in good faith reasonably believe it has delivered the Required Financial
Information, it may deliver to the Acquiror a written notice to that effect
(stating when it believes it completed such delivery), in which case the
Marketing Period shall be deemed to have commenced on the date specified in that
notice unless the Acquiror in good faith reasonably believes the Company has not
completed delivery of the Required Financial Information and, within three
(3) Business Days after the delivery of such notice by the Company, delivers a
written notice to the Company to that effect (stating with reasonable
specificity which Required Financial Information Acquiror believes the Company
has not delivered).

“Material Adverse Effect” means any change, event, effect, circumstance and/or
development (or combination of the foregoing) which has had or would reasonably
be expected to have a material adverse effect on the business, financial
condition, or results of operations of the Business taken as a whole; provided,
however, no such change, event, effect, circumstance and/or development
resulting from or arising in connection with the following shall constitute (or
be taken into account in determining the occurrence of) a Material Adverse
Effect: (i) the announcement of, or the taking of any action contemplated by,
this Agreement and the Ancillary Agreements, including by reason of the identity
of the Acquiror or any communication by Acquiror regarding the plans or
intentions of Acquiror with respect to the conduct of the Business, (ii) changes
or conditions affecting generally the industries in which the Business operates
including changes in commodity and raw material costs, fuel costs and metal
costs, (iii) any change in economic conditions or the financial, banking,
currency or capital markets in general (whether in the United States or any
other country or in any international market) or changes in currency exchange
rates or currency fluctuations, (iv) the announcement, declaration,
commencement, occurrence, continuation or threat of any war or armed
hostilities, any act or acts of terrorism, (v) acts of God or other calamities,
national or international politics or social actions or conditions, including
the engagement by any country in hostilities, whether commenced before or after
the date hereof, and whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack,
(vi) changes in Law, GAAP or other applicable accounting standards or
interpretations thereof, (vii) the resignation or termination of any employee of
the Business, (viii) the Company’s compliance with the terms of this Agreement
or any Ancillary Agreements, (ix) any actions taken, or failures to take action,
or such other changes or events, in each case, to which the Acquiror has
expressly consented, or the failure to take actions specified in Section 5.1 due
to Acquiror’s failure to consent thereto following the request of the Company,
or (x) any failure to meet any projections or forecasts or estimates of revenues
or earnings for any period (it being understood and agreed that the facts and
circumstances giving rise to such failure that are not otherwise excluded from
the definition of Material Adverse Effect may be taken into account in
determining whether there has been a Material Adverse Effect); provided, that,
any of the matters set forth in clauses (ii) through (vi) shall be taken into
account in determining whether there is a Material Adverse Effect only to the
extent that such effects have a disproportionate adverse effect on the Business
(as compared to other businesses operating in the industries in which the
Business operates).

 

7



--------------------------------------------------------------------------------

“Materials of Environmental Concern” means hazardous chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum and
petroleum products, asbestos or asbestos-containing materials or products,
polychlorinated biphenyls, lead or lead-based paints or materials, diesel
products, radon, toxic fungus, toxic mold, mycotoxins or other hazardous
substances that would reasonably be expected to have an adverse effect on human
health or the environment.

“Minority Shareholders” means the holders of Shares listed in Section 1.1(h) of
the Disclosure Schedule.

“Other Dividable Contracts” means those Dividable Contracts which are not
Critical Dividable Contracts.

“Owned Real Property” means real property owned (i) by the Company wherever
located that is Related to the Business as set forth in Section 1.1(e)(i) of the
Disclosure Schedule (the “Business Owned Real Property”), and (ii) by the
Transferred Entities, in each case, including any buildings, structures and
improvements located on any such real property and all fixtures attached thereto
and all easements, rights of way, reservations, privileges, appurtenances and
other estates and rights pertaining thereto, as set forth in Section 1.1(e)(ii)
of the Disclosure Schedule.

“Permitted Liens” means (a) statutory liens for current Taxes not yet due or
delinquent (or which may be paid without interest or penalties) or the validity
or amount of which is being contested in good faith by appropriate proceedings
and for which appropriate reserves have been established in accordance with
GAAP, (b) mechanics’, carriers’, workers’, repairers’ and other similar liens
arising or incurred in the ordinary course of business relating to obligations
as to which there is no default on the part of the Company or any Transferred
Entity or the validity or amount of which is being contested in good faith by
appropriate proceedings and for which appropriate reserves have been established
in accordance with GAAP, or pledges, deposits or other liens securing the
performance of bids, trade contracts, leases or statutory obligations (including
workers’ compensation, unemployment insurance or other social security
legislation) and relating to obligations as to which there is no default on the
part of the Company or any Transferred Entity, (c) rights of lessors under the
Real Estate Leases under which neither the Company nor any Transferred Entity is
in material default, (d) with respect to the Real Properties, zoning,
entitlement, conservation restriction and other land use and environmental
regulations by Governmental Entities which do not materially interfere with the
present use of the Real Properties subject thereto, taken as a whole, and which
are not violated by the present use of the Real Property to which they relate or
the present operation of the business as presently conducted thereon, taken as a
whole, (e) all covenants, conditions, restrictions, easements, charges,
rights-of-way, minor title defects and other similar matters (whether or not of
record) which do not and would not reasonably be expected to materially
adversely interfere with the use of the Real Property subject thereto as
presently used, (f) matters disclosed in title policies, title reports or title

 

8



--------------------------------------------------------------------------------

commitments made available to Acquiror as of the date hereof, (g) matters which
would be disclosed by an accurate survey or inspection of the Real Properties
which do not materially impair the occupancy or current use of the Real Property
which it (or they) encumber, taken as a whole, (h) rights of licensees under
trademark license agreements, intellectual property security agreements and
other restrictions on use of Trademarks, (i) Liens that have been placed by any
developer, landlord or other third party on property over which the Company or
any Transferred Entity has easement rights, (j) Real Estate Leases affecting the
Real Properties entered into in the ordinary course of business consistent with
past practice and (k) all other Liens set forth in Section 1.1(f) of the
Disclosure Schedule.

“Person” means any corporation, association, partnership, limited liability
company, organization, business, individual or other entity or similar group.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

“Product” means any product in development, manufactured, distributed or sold by
or on behalf of the Business.

“Qualifying Shared Asset” means any asset (other than Intellectual Property) of
the Company or any of its Affiliates (other than any of the Transferred
Entities) that was not Related to the Business but that was utilized by the
Company and its Affiliates in connection with activities related to the
Business.

“Real Estate Leases” means, collectively, each lease, sublease, license and
other agreement pursuant to which the Company or any Transferred Entity (i) is
granted the right to use or occupy, now or in the future, the Leased Real
Property or any portion thereof, including any and all modifications, amendments
and supplements thereto and any assignments thereof and (ii) is the landlord or
lessor, sublandlord or sublessor, or licensor and grants the right to use or
occupy, now or in the future, the Owned Real Property or Leased Real Property or
any portion thereof to a third party, including any and all modifications,
amendments and supplements thereto and any assignments thereof.

“Real Properties” means, collectively, the Owned Real Property and the Leased
Real Property.

“Recall” means recall, removal, retrieval, correction and/or withdrawal of
Product.

“Related to the Business” means (i) used or held for use primarily in or
(ii) arising, directly or indirectly, primarily out of the operation or conduct
of, the Business as conducted by the Company at any time.

“Release” shall have the same meaning as in Section 101(22) of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601(22).

 

9



--------------------------------------------------------------------------------

“Representative” of a Person means the directors, officers, employees, advisors,
agents, consultants, attorneys, accountants, investment bankers or other
representatives of such Person.

“Required Financing Information” means (a) the audited consolidated balance
sheets and related statements of income, shareholders’ equity and cash flows of
the Business on a consolidated basis for the two most recently completed fiscal
years ended at least 90 days prior to the Closing Date (the “Audited Financial
Statements”) and (b) the unaudited consolidated balance sheet and related
statements of income, shareholders’ equity and cash flows of the Business for
each fiscal quarter ended subsequent to April 28, 2013 and ending at least 45
days prior to the Closing Date.

“Retained Employees” means the individuals set forth in Section 1.1(g) of the
Disclosure Schedules.

“Software” means all computer programs, software, firmware and related
documentation.

“Specified Fundamental Representations” means the representations and warranties
set forth in Section 3.5(c), Section 3.9(a), Section 3.11 and clause (i) of
Section 3.14(a).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other business association or
entity, whether incorporated or unincorporated, of which (i) such Person or any
other Subsidiary of such Person is a general partner or a managing member,
(ii) such Person and/or one or more of its Subsidiaries holds voting power to
elect a majority of the board of directors or other governing body performing
similar functions or (iii) such Person and/or one or more of its Subsidiaries,
directly or indirectly, owns or controls more than 50% of the total voting power
or equity, membership, partnership or similar interests.

“Target Working Capital” means $620,000,000.00.

“Tax” or “Taxes” means any and all federal, state, county, provincial, local,
foreign and other taxes, charges, fees, levies or other assessments of any kind
whatsoever, including all net income, gross income, gross receipts, premium,
estimated, sales, use, ad valorem, property, transfer, value-added, franchise,
profits, license, withholding, payroll, employment, excise, severance, stamp,
occupation, customs, duties, and imposts, whether disputed or not, together with
any interest, additions to tax, and penalties with respect thereto imposed by
any Tax authority as well as any liability for the Taxes of any other Person
under Treasury Regulations Section 1.1502-6, or that arises by contract, by Law,
in equity, by indemnify, as a successor or otherwise.

“Tax Returns” means any return, report, declaration, claim for refund,
information return or other document (including any related or supporting
schedule, statement or information) filed or required to be filed in connection
with the determination, assessment or collection of any Tax of any party or the
administration of any laws, regulations or administrative requirements relating
to any Tax (including any amendment thereof).

 

10



--------------------------------------------------------------------------------

“Transaction Agreements” means this Agreement and each of the Ancillary
Agreements.

“Transferred Entity Contract” means a Contract of one or more of the Transferred
Entities that is not a Dividable Contract.

“Transferred Entity Employee” means any individual employed by any Transferred
Entity immediately prior to the Closing Date.

“Transferred Entity Plan” means each Company Plan that is sponsored or
maintained solely by a Transferred Entity.

“Union Employee” means any Business Employee who is covered under any Collective
Bargaining Agreement.

“Working Capital” means the amount which is determined pursuant to the Statement
of Working Capital, the form of which is attached hereto as Exhibit B (the “Form
of Working Capital Statement of the Business”). For purposes of this Agreement,
Working Capital shall be calculated using the same accounting methods, policies,
practices and procedures, with consistent classifications, judgments and
allocation methodology, as were used in preparation of the Statement of Net
Assets, as further modified or clarified by the methodologies set forth in the
Form of Working Capital Statement of the Business; provided, however, Working
Capital shall not be calculated to include any changes in assets or liabilities
as a result of purchase accounting adjustments or other changes arising from or
resulting as a consequence of the transactions contemplated hereby other than as
expressly set forth on the Form of Working Capital Statement of the Business; it
being understood that the current assets and current liabilities used to
calculate Working Capital shall be those identified by the categories on the
Form of Working Capital Statement of the Business that are solely and
exclusively related to the Business or, to the extent such a category is not
solely and exclusively related to the Business, the current assets and current
liabilities in such category allocated to the Business in accordance with this
sentence.

ARTICLE II

PURCHASE AND SALE

SECTION 2.1 Purchase and Sale of Shares.

(a) Subject to the satisfaction or waiver of the conditions set forth in this
Agreement, at the Closing and as of the Closing Date, the Company shall, and
shall cause the Minority Shareholders to, sell, convey, assign, transfer and
deliver to Acquiror (or certain designated Affiliates of the Acquiror), and
Acquiror shall, or shall cause such designated Affiliates to, purchase and
acquire from the Company, or such Minority Shareholder all of the Company’s, or
such Minority Shareholder’s, right, title and interest in and to the Shares,
free and clear of all Liens; provided that, at the Company’s sole election, the
equity interests of Del Monte Argentina S.A. held by Del Monte Andina C.A. need
not be separately sold, conveyed, assigned, transferred or delivered.

 

11



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, upon the consummation of the Stock Purchase,
Acquiror or its designated Affiliates shall assume control of all of the issued
and outstanding Shares, assets and liabilities of the Transferred Entities, and
except as expressly set forth herein in respect of Liabilities pursuant to
Section 2.2(d)(iii), Section 2.2 shall not apply to the Transferred Entities or
the purchase and sale of the Shares contemplated hereby. At the Closing, all
such assets of the Transferred Entities shall be free and clear of all Liens
other than Permitted Liens(but specifically excluding any Liens arising from or
related to those Liens set forth in Section 1.1(f) of the Disclosure Schedule).

(c) The transfer of the Shares by the Company will be effected pursuant to
short-form share transfer agreements, forms, notices of transfer, notarial
deeds, or other similar documents and any other ancillary documents (such as
powers of attorney, lost certificates, indemnities with respect to lost
certificates, updated share registers, shareholder and board resolutions (as
necessary)) or other appropriate documents as may reasonably be requested by the
Acquiror (the “Share Transfer Documents”), each subject to the terms and
conditions of this Agreement and on a country-by-country basis. Each Share
Transfer Document will comply with the constitution, articles of incorporation,
bylaws or other applicable charter or organizational documents of the relevant
Transferred Entity. The parties will prepare the Share Transfer Documents as
soon as reasonably practicable after the date of this Agreement, and (i) the
Company will execute, or cause the Minority Shareholders to execute, and deliver
the Share Transfer Documents, and (ii) the Acquiror will execute, or cause its
Affiliates to execute, and deliver the Share Transfer Documents, at the Closing
upon the terms and subject to the conditions of this Agreement.

SECTION 2.2 Purchase and Sale of Assets.

(a) Transferred Assets. On the terms and subject to the conditions set forth in
this Agreement and subject to the exclusions set forth in Section 2.2(b), at the
Closing, the Company shall sell, convey, assign, transfer and deliver, to the
Acquiror (or, in the case of certain of the Transferred Assets to the extent
designated by the Acquiror, certain designated Affiliates of the Acquiror), and
the Acquiror shall purchase, acquire and accept from the Company (or, in the
case of certain of the Transferred Assets to the extent designated by the
Acquiror, to cause the Acquiror’s designated Affiliates to purchase, acquire and
accept), all of the Company’s right, title and interest, in each case free and
clear of all Liens other than Permitted Liens (but specifically excluding any
Liens arising from or related to those Liens set forth in Section 1.1(f) of the
Disclosure Schedule), in, to and under the following assets, properties, leases,
rights, interests, Contracts and claims as the same shall exist immediately
prior to the Closing (collectively, the “Transferred Assets”):

(i) all right, title and interest in and to the Business Owned Real Property;

 

12



--------------------------------------------------------------------------------

(ii) all right, title and interest in and to the Business Leased Real Property
pursuant to the Real Estate Leases;

(iii) all Inventory, wherever held, including all Inventory in transit between
sites;

(iv) all trade accounts receivable and other receivables (including any claims,
remedies and other rights related thereto) of the Company, whether or not
billed, for Products sold prior to the Closing Date or associated with the
Transferred Assets;

(v) subject to Section 2.2(a)(xxii), all right, title and interest in and to
each contract, lease, license, understanding, commitment or other agreement,
whether oral or written (“Contracts”) that (A) relate exclusively to the
Business, except to the extent any third-party consents required to be obtained
prior to the Closing have not been obtained by the Company pursuant to the terms
of Section 2.3, or (B) subject to Section 2.4, all Dividable Contracts solely to
the extent Related to the Business, including those listed on Section 2.2(a)(v)
of the Disclosure Schedule (collectively, the “Assumed Contracts”);

(vi) subject to the Transitional Trademark License and to the terms of the
Company IP Agreements, all right, title and interest owned by the Company in all
Intellectual Property Related to the Business (the “Transferred IP”);

(vii) all transferable Permits that are owned by the Company and necessary to
conduct the Business as currently conducted;

(viii) other than any Excluded Assets of the type described in
Section 2.2(b)(xii) below, and subject the terms of the Transition Services
Agreement, all Business Books and Records, except to the extent constituting
Intellectual Property, which is governed solely by Section 2.2(a)(vi);

(ix) to the extent permitted by Law, all personnel and employment records that
relate to a Transferred Employee, provided, that the Company shall be permitted
to retain copies thereof;

(x) (A) all machinery, equipment and other items of personal property owned or
leased by the Company, that (a) are located at the Facilities, the Business
Owned Real Property or the Business Leased Real Property on the Closing Date,
(b) are primarily related to the research and development projects of the
Company with respect to the Business or Products or (c) as described on
Section 2.2(a)(x) of the Disclosure Schedules and (B) all vehicles, furniture,
fixtures, supplies, spare parts, dies, molds, tools and office equipment,
whether owned or leased, in each case located at the Facilities, the Business
Owned Real Property or the Business Leased Real Property on the Closing Date
(collectively, the “Equipment”) and all warranties and guarantees, if any,
express or implied, existing for the benefit of the Company in connection with
the Equipment to the extent transferable and Related to the Business;

 

13



--------------------------------------------------------------------------------

(xi) all commitments and orders from third parties (subject to the terms and
conditions of such commitments and orders) for the purchase of Products, raw
materials, Equipment or other goods and services that have not been received as
of the Closing;

(xii) all of the Company’s sales and promotional materials, catalogs, pamphlets,
brochures, advertising materials, directories and other publications solely to
the extent Related to the Business, and plates, copy engravings, photographs and
other materials used in the printing or production of any such items solely to
the extent Related to the Business, except in each case to the extent that the
Company is required by law or regulation to retain the same and except to the
extent constituting Intellectual Property, which is governed solely by
Section 2.2(a)(vi) above;

(xiii) to the extent transferable as permitted by GS1 US, universal product
codes used on Products, except for the Excluded UPC Codes;

(xiv) all intercompany receivables from the Company or its Subsidiaries Relating
to the Business;

(xv) all rights of the Company to bring an Action and to obtain damages,
refunds, rights of recovery, rights of setoff and rights of recoupment of any
kind relating to any infringement of any Intellectual Property Related to the
Business and accruing or arising at any time prior to, on or after the Closing
Date;

(xvi) all expenses to the extent Related to the Business that have been prepaid
by the Company, including lease and rental payments;

(xvii) all property and casualty insurance proceeds received or receivable in
connection with the damage or destruction of any asset that is included in the
Transferred Assets or would have been included in the Transferred Assets but for
such damage or destruction and proceeds received or receivable in connection
with products liability insurance policies of the Company or its Subsidiaries,
in respect of Products sold on or prior to the Closing Date;

(xviii) assets of the Company Pension Plan, as contemplated by, and in
accordance with, Section 6.5;

(xix) all refunds, deposits or over-payments Related to the Business prior to
the Closing Date;

(xx) to the extent located at the Facilities, the Business Owned Real Property
or the Business Leased Real Property or in the possession of any Transferred
Employees, all laptops, PCs and monitors, computer hardware and other systems
hardware and networking and communications assets, including servers, databases,
backups and peripherals, and including, subject to Section 2.4, any such items
that are Dividable Contracts; provided, that notwithstanding the foregoing, in
no event shall any Software be a Transferred Asset;

 

14



--------------------------------------------------------------------------------

(xxi) all sales and use Tax certificates of, as well as all exemption
certificates collected for sales and use Tax purposes by, the Company and its
Subsidiaries Related to the Business;

(xxii) (A) all confidentiality agreements pursuant to which the Company has
disclosed confidential information Related to the Business and which were
executed within the twelve months prior to the date of this Agreement and
(B) all confidentiality agreements relating to the sale of the Business (but
only to the extent such agreements protect the confidential information of the
Business itself); and

(xxiii) other than any Excluded Assets, all other assets, properties or rights
of every kind and description, wherever located, whether personal or mixed,
tangible or intangible, that are owned by the Company or any of its Affiliates
and Related to the Business.

(b) Excluded Assets. Notwithstanding anything to the contrary set forth in
Section 2.2(a) or elsewhere in this Agreement, the Acquiror expressly
understands and agrees that the following assets, properties, leases, rights,
interests, Contracts and claims of the Company (the “Excluded Assets”) shall be
retained by the Company and its Subsidiaries (other than the Transferred
Entities), and shall be excluded from the Transferred Assets:

(i) all Cash on Hand held by the Company or held by any bank or other third
Person on the Company’s behalf;

(ii) all Intellectual Property owned or used by the Company and its Subsidiaries
(other than the Transferred Entities), other than the Transferred IP;

(iii) all Tax Returns, and all claims, refunds or credits in respect of Taxes of
the Company, any of its Subsidiaries (other than the Transferred Entities) or of
the operation of the Business or the Transferred Assets;

(iv) the Company Plans, and any assets related thereto, other than as
contemplated by, and in accordance with, Article VI hereof;

(v) except as set forth in Section 2.2(a)(xvii) all policies of or agreements
for insurance and interests in insurance pools and programs;

(vi) any assets Related to the Business owned on the date hereof or acquired
after the date hereof and sold or otherwise disposed of prior to the Closing in
the ordinary course of business consistent with past practice and not in
violation of any other provisions of this Agreement;

(vii) subject to Section 2.2(a)(xv) and Section 2.2(a)(xvii), all rights to
insurance or indemnity, and all rights, claims, credits, defenses, causes of
action (including counterclaims), rights of recovery or set-off and all other
rights to bring any Action at law or in equity (x) relating to any period
through the Closing, (y) to the extent arising out of or relating to any
Excluded Asset or Excluded Liability or (z) to the extent that the assertion of
such cause of action or defense is necessary or useful in defending

 

15



--------------------------------------------------------------------------------

any claim that may be asserted against the Company or its Affiliates for which
the Company does not seek indemnification pursuant to Article X or for which
indemnification is provided by the Company to the Acquiror Indemnified Parties
pursuant to Article X;

(viii) any interest or right of the Company under this Agreement and the
Ancillary Agreements and any other documents, instruments or certificates
executed in connection with this Agreement and the Ancillary Agreements and the
transactions contemplated hereby and thereby;

(ix) all employees of the Company and its Subsidiaries (other than the
Transferred Entities) who are not Transferred Employees;

(x) personnel and employment records for employees and former employees of the
Business who are not Transferred Employees;

(xi) all assets, properties, leases, rights, interests, Contracts and claims of
the Company that are not Related to the Business, including every Company
Contract, wherever located, whether tangible or intangible, real, personal or
mixed;

(xii) (A) any books and records relating to the Excluded Assets or (B) any
books, records or other materials that the Company (x) is required by Law to
retain (copies of which, to the extent permitted by Law, and to the extent
Related to the Business, will be made available to the Acquiror promptly upon
the Acquiror’s reasonable request), (y) reasonably believes are necessary to
enable the Company to prepare and/or file Tax Returns (copies of which will be
made available to the Acquiror promptly upon the Acquiror’s reasonable request)
or (z) is prohibited by Law from delivering to the Acquiror;

(xiii) all Equipment which is not a Transferred Asset;

(xiv) all Excluded UPC Codes;

(xv) all planning, forecast, presentation and strategic planning materials to
the extent not related exclusively to the Business and all board of directors
materials;

(xvi) all sales and use Tax certificates of, as well as all exemption
certificates collected for sales and use Tax purposes by, the Company and its
Subsidiaries not Related to the Business;

(xvii) Permits that are owned by the Company and (A) not necessary to conduct
the Business as currently conducted or (B) necessary to conduct the Business and
not transferable;

(xviii) all application systems and Software, including all computer Software,
programs and source disks, and related program documentation, tapes, manuals,
forms, guides and other materials; and

 

16



--------------------------------------------------------------------------------

(xix) the assets listed or described on Section 2.2(b)(xix) of the Disclosure
Schedule.

Notwithstanding anything to the contrary set forth in this Agreement or any of
the Ancillary Agreements, the Acquiror acknowledges and agrees that all of the
following shall remain the property of the Company, and neither the Acquiror nor
any of its Affiliates shall have any interest therein: (x) all records and
reports prepared or received by the Company or any of its Affiliates in
connection with the sale of the Business and the transactions contemplated
hereby, including all analyses relating to the Business or the Acquiror so
prepared or received; and (y) subject to Section 2.2(a)(xxii), all
confidentiality agreements with prospective purchasers of the Company or any
portion thereof, as the case may be, and all bids and expressions of interest
received from third parties with respect thereto.

(c) Assumed Liabilities. On the terms and subject to the conditions set forth in
this Agreement and subject to the exclusions set forth in Section 2.2(d), the
Acquiror hereby agrees, effective at the time of the Closing, to assume and
thereafter timely to pay, discharge and perform in accordance with their terms,
all Liabilities of the Company arising from or relating to the Transferred
Assets or the Business, as the same shall exist on the Closing Date and
irrespective of whether the same shall arise prior to, on or following the
Closing Date (the “Assumed Liabilities”). Without limiting the generality of the
foregoing, subject to Section 2.2(d), the following shall be included among the
Assumed Liabilities:

(i) all Liabilities arising under or relating to any of the Assumed Contracts,
including with respect to Liabilities of the Company as lessee under the Real
Estate Leases and subject to Section 2.4, Liabilities related to Dividable
Contracts solely to the extent Related to the Business;

(ii) all Liabilities for Taxes, whether or not accrued, assessed or currently
due and payable, relating to the operation or ownership of the Business
(including Taxes relating to the Transferred Assets), (x) for any period (or
portion thereof) commencing after the Closing Date and (y) apportioned to the
portion of a Straddle Period falling after the Closing Date (as determined in
accordance with Section 7.1 hereof);

(iii) all Liabilities, whether accruing before, on or after the Closing Date,
(A)(1) under any Environmental Laws or otherwise relating to the environment or
natural resources, human health and safety or Materials of Environmental Concern
and (2) related to the Business (including the Transferred Assets or any past,
current or future businesses, operations or properties, including any
businesses, operations or properties for which a current or future owner or
operator of the Transferred Assets or the Business may be alleged to be
responsible as a matter of Law, contract or otherwise), including the costs and
expenses of any filings with any Governmental Entity in order to record the
transfer of any one or more Transferred Assets to the Acquiror or its Affiliates
or (B) relating to the use, application, malfunction, defect, design, operation,
performance or suitability of any Product manufactured, sold or distributed
prior to the Closing by or on behalf of, or service of the Business rendered
prior to the Closing by or on behalf of, the Company to any Person;

 

17



--------------------------------------------------------------------------------

(iv) all Liabilities relating to any and all Products (including product
liabilities or Recall liabilities and customer deductions, including post-audit
claims and deductions taken by customers, including such claims and deductions
related to damages, shortages, fees, fines, pricing discrepancies, cash
discounts and product returns) regardless of whether such Products were
manufactured, sold or distributed before or after Closing;

(v) all Liabilities relating to the return of Products, all refund and
replacement obligations and customer deductions with respect to Products
regardless of whether such Products were manufactured, sold or distributed
before or after Closing;

(vi) all Liabilities related to accounts payable of the Company for Products
sold prior to the Closing Date;

(vii) except as otherwise provided in Article VI hereof, all Liabilities related
to the Business Employees and Former Business Employees, including any such
Liabilities arising under any Company Plan (including any Transferred Entity
Plan), regardless of whether such Liabilities were incurred or arise before or
after the Closing;

(viii) all Liabilities relating to trade promotion activities or events to the
extent Related to the Business (including trade promotion payables or customer
deductions) and regardless of whether such activities and events were initiated
before or after Closing;

(ix) all Liabilities relating to committed marketing expenditures to the extent
Related to the Business and regardless of whether such expenditures were
incurred or committed to before or after Closing;

(x) all Liabilities relating to consumer coupons for Products regardless of
whether such coupons were issued before or after Closing;

(xi) all Liabilities relating to Taxes for which the Acquiror is liable pursuant
to the terms of this Agreement or any other Transaction Agreement regardless of
whether such Taxes are incurred before or after Closing;

(xii) all Liabilities relating to the Acquiror’s obligations, agreements,
covenants and restrictions for which the Acquiror has responsibility pursuant to
the terms of this Agreement and the Transaction Agreements regardless of whether
such obligations, agreements, covenants or restrictions were incurred before or
after Closing;

(xiii) all Liabilities relating to trade association membership fees, dues and
expenses;

(xiv) all Liabilities arising from or relating to the employment, termination of
employment or employment practices or worker compensation insurance with respect
to the Business before, on or after the Closing Date, including (x) all similar
statutory or contractual obligations in any jurisdiction to provide insurance,
compensation or benefits for injured past or present employees, and (y) all
administrative functions pertaining to existing and future worker compensation
claims;

 

18



--------------------------------------------------------------------------------

(xv) any Liability to the Company or its Subsidiaries for any intercompany
accounts payable and other short term accrued liabilities;

(xvi) all Liabilities relating to Transferred IP whether arising before or after
Closing, and all Actions relating to Transferred IP;

(xvii) all Liabilities disclosed or reflected on the Statement of Net Assets as
adjusted for activity that has occurred or may occur between April 28, 2013 and
the Closing Date;

(xviii) all Liabilities or commitments of the Company or its Affiliates or the
Business under confidentiality agreements specified in Section 2.2(a)(xxii); and

(xix) all Liabilities arising out of, based upon, resulting from or relating to
the Transferred Assets or the Business, and based upon, relating to, arising out
of or resulting from any fact, circumstance, occurrence, condition, act or
omission relating thereto.

(d) Excluded Liabilities. Notwithstanding anything to the contrary set forth in
Section 2.2(c) or elsewhere in this Agreement, the Acquiror is not assuming or
agreeing to pay or discharge any of the following Liabilities of the Company or
its Subsidiaries (other than the Transferred Entities solely in respect of
Section 2.2(d)(i); it being understood, for the avoidance of doubt, that the
Acquiror assumes and agrees to pay or discharge all other Liabilities of the
Transferred Entities) (the “Excluded Liabilities”):

(i) any Indebtedness of the Company (including any interest thereon or other
amounts payable in connection therewith);

(ii) any Liability relating to or arising under any Excluded Asset;

(iii) any Liability for Taxes, relating to the operation or ownership of the
Business (including Taxes relating to the Transferred Assets) and any Liability
for Taxes of a Transferred Entity, in each case, (x) for any Pre-Closing Tax
Period and (y) for the portion of any Straddle Period ending on the Closing
Date, apportioned in the manner described in Section 7.1(a), and any Transfer
Taxes imposed in connection with the transactions contemplated by this Agreement
that are allocable to the Company pursuant to Section 5.9;

(iv) all Liabilities related to the Company Plans, other than the Assumed
Liabilities;

(v) all Liabilities to the extent arising out of the operation or conduct by the
Company or any of its Affiliates of any business other than the Business;

 

19



--------------------------------------------------------------------------------

(vi) all Liabilities related to any equity interests of the Company or any of
its Affiliates (including Blue Acquisition Group, Inc.) or obligating the
Company to issue, deliver, sell, repurchase, redeem or otherwise make any
payments with respect to, or cause to be issued, delivered, sold, repurchased,
redeemed or otherwise paid, any equity interests of the Company or any of its
Affiliates (including Blue Acquisition Group, Inc.) or obligating the Company to
grant, extend, accelerate the vesting of, change the price of, otherwise amend
or enter into any such equity interests of the Company or any of its Affiliates
(including Blue Acquisition Group, Inc.);

(vii) except as otherwise provided in Section 2.2(c)(vii), Section 2.2(c)(xiv)
or Article VI hereof, all Liabilities related to the Business Employees and
Former Business Employees;

(viii) any fees, costs or expenses (including investment banking, financial
advisory, legal counsel, accountants, advisors and other service providers)
incurred by the Company or any of its Affiliates in connection with this
Agreement and the transactions contemplated by this Agreement;

(ix) all Liabilities relating to any failure of any Person to take actions
required to comply with any applicable bulk sale Law, bulk transfer Law or
similar Law (excluding Tax Laws) in connection with the transactions
contemplated by this Agreement; and

(x) all Liabilities in respect of the Company’s Kingsburg, California, or
Terminal Island, California, facilities, including with respect to any closures,
divestitures or remedial actions regarding such facilities.

SECTION 2.3 Assignment of Certain Transferred Assets. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall not constitute
an agreement to assign or transfer any Transferred Asset (except to the extent
provided in Section 2.4 with respect to Dividable Contract) or any claim or
right or any benefit arising thereunder or resulting therefrom if an attempted
assignment or transfer thereof, without the consent of a third party (including
any Governmental Entity), would constitute a breach or other contravention
thereof or a violation of Law or would in any way adversely affect the rights of
the Acquiror (as assignee of the Company) thereto or thereunder. Subject to
Section 5.5, the Company will use its commercially reasonable efforts to obtain
any consent necessary for the transfer or assignment of any such Transferred
Asset, claim, right or benefit to the Acquiror. For the purposes of this
Section 2.3, the term “commercially reasonable efforts” shall not be deemed to
require any Person to pay or commit to pay any amount to (or incur any
obligation in favor of) any Person from whom any consent or waiver may be
required. If, on the Closing Date, any such consent is not obtained, or if an
attempted transfer or assignment thereof would be ineffective or a violation of
Law or would adversely affect the rights of the Acquiror (as assignee of the
Company) thereto or thereunder so that the Acquiror would not in fact receive
all such rights, the Company and the Acquiror will, subject to Section 5.5,
cooperate in a mutually agreeable arrangement (to the extent contractually
permitted) under which the Acquiror would, in compliance with Law, obtain the
benefits and assume the obligations and bear the economic burdens associated
with such Transferred Asset, claim, right or benefit in accordance with this

 

20



--------------------------------------------------------------------------------

Agreement, including subcontracting, sublicensing or subleasing to the Acquiror,
or under which the Company would enforce for the benefit (and at the expense) of
the Acquiror any and all of its rights against a third party (including any
Governmental Entity) associated with such Transferred Asset, claim, right or
benefit (collectively, “Third Party Rights”), and the Company would promptly pay
to the Acquiror when received all monies received by it under any such
Transferred Asset, claim, right or benefit. Nothing stated in this Section 2.3
shall modify in any respect the conditions set forth in Article VIII.

SECTION 2.4 Dividable Contracts.

(a) The Company shall use its commercially reasonable efforts to cause the
transfer to the Acquiror of such portion of each Dividable Contract listed on
Section 2.4(a) of the Disclosure Schedule (the “Critical Dividable Contracts”),
or the benefits thereof, that relates to the Business on terms that maintain the
costs to the Business as owned by the Acquiror with the costs to the Business as
owned by the Company (a “Cost Neutral Basis”). Upon such transfer, the Acquiror
shall assume any Liabilities arising after the Closing related to the
transferred portion of the Critical Dividable Contracts and any other
Liabilities arising under the Critical Dividable Contracts shall remain with the
Company. For purposes of this Section 2.4 only, “commercially reasonable
efforts” shall include (i) a written reasoned request and recommendation in
favor of such transfer to the landlord, customer or supplier that is the other
party to such Critical Dividable Contract, (ii) subject to applicable
non-disclosure agreements, the provision to the Acquiror of all information and
records available to the Company relating to landlords, customers or suppliers,
as the case may be, with respect to such portion of such Critical Dividable
Contract, (iii) the provision to the Acquiror of available landlord, customer or
supplier decision maker(s) with respect to such portion of such Critical
Dividable Contract, (iv) if the Company or the Acquiror so requests, in
accordance with reasonable commercial practice, the organization of mutually
agreeable joint visits of the Acquiror and the Company with such landlords,
customers or suppliers, subject, in each case, to any applicable confidentiality
agreements or obligations of the Company and (v) prior to the Closing, the
Company’s assistance and cooperation in negotiating a separate agreement on a
Cost Neutral Basis with the other party to such Critical Dividable Contract if
deemed appropriate by the Acquiror. In the event that in connection with any
transfer of a portion of a Critical Dividable Contract, the applicable landlord,
customer or supplier requests changes that would not result in such portion of
such Critical Dividable Contract being transferred on a Cost Neutral Basis or
otherwise requires any payments or concessions, the Company shall inform the
Acquiror and the Acquiror shall have five (5) Business Days (or such lesser
number of Business Days until the Closing Date) either (i) to agree to the
transfer of such portion of such Critical Dividable Contract with such changes
or to make such payments or (ii) to reject the transfer of such portion of such
Critical Dividable Contract in which case the provisions of Section 2.4(b) shall
apply.

(b) Notwithstanding anything to the contrary contained in this Agreement, to the
extent that any of the Critical Dividable Contracts have not been divided and
assigned by the parties prior to Closing (the “Post-Closing Dividable
Contracts”), then this Agreement shall not constitute a transfer of such portion
of any such Post-Closing Dividable Contract, or an attempt thereof. Following
the Closing, the parties shall use their commercially reasonable efforts to
obtain promptly such authorizations, approvals, consents or waivers and to
cooperate with each other in connection with the transfer of any such portion of
any Post-Closing Dividable Contract

 

21



--------------------------------------------------------------------------------

that has not been divided and assigned prior to Closing; provided, however, that
the Company and the Acquiror shall not be required to pay or commit to pay any
amount to (or incur any obligation in favor of) any Person from whom any consent
or waiver may be required; provided, further, however, that the Acquiror may
elect to pay or commit to pay such amounts (or incur such obligations) in its
sole discretion. To the extent that the Acquiror is provided the benefits
pursuant to the Transition Services Agreement of any portion of any such
Post-Closing Dividable Contract, the Acquiror shall perform, for the benefit of
the other Persons that are parties thereto, the obligations (including payment
obligations) of the Company thereunder and any related Liabilities that, but for
the lack of an authorization, approval, consent or waiver in connection with the
assignment of such Liabilities to the Acquiror, would have become Liabilities of
the Acquiror arising on or after the Closing by virtue of the transfer of such
portion of such Post-Closing Dividable Contract and any other obligations and
Liabilities arising under such Post-Closing Dividable Contract shall remain with
the Company.

(c) Notwithstanding anything to the contrary contained in this Agreement, to the
extent that the transfer to the Acquiror of the portion of any Other Dividable
Contract that relates to the Business, or any claim or right or any applicable
Law would require any Governmental Entity’s or third-party’s authorization,
approval, consent or waiver, and the Closing (subject to the satisfaction or
waiver of the conditions set forth in Article VIII) proceeds without such
authorization, approval, consent or waiver then this Agreement shall not
constitute a transfer of such portion of such Other Dividable Contract, or an
attempt thereof. In the event that any such portion of any Other Dividable
Contract is not transferred prior to the Closing, then, following the Closing,
the parties shall use their commercially reasonable efforts to obtain promptly
such authorizations, approvals, consents or waivers and to cooperate with each
other in connection therewith; provided, however, that the Company and the
Acquiror shall not be required to pay or commit to pay any amount to (or incur
any obligation in favor of) any Person from whom any consent or waiver may be
required; provided, further, however, that the Acquiror may elect to pay or
commit to pay such amounts (or incur such obligations) in its sole discretion.
To the extent that the Acquiror is provided the benefits pursuant to the
Transition Services Agreement of any portion of such Other Dividable Contract,
the Acquiror shall perform, for the benefit of the other Persons that are
parties thereto, the obligations (including payment obligations) of the Company
thereunder and any related Liabilities that, but for the lack of an
authorization, approval, consent or waiver in connection with the assignment of
such Liabilities to the Acquiror, would have become Liabilities of the Acquiror
arising on or after the Closing by virtue of the transfer of such portion of
such Other Dividable Contract and any other obligations and Liabilities arising
under such Other Dividable Contract shall remain with the Company.

(d) To the extent authorization, approval, consent or waiver for the transfer of
any such portion of any Other Dividable Contract is obtained, the Company shall
immediately transfer such portion of any such Other Dividable Contract to the
Acquiror, and the Acquiror shall assume obligations arising after such transfer
under such portion of any such Other Dividable Contracts.

SECTION 2.5 Closing. As soon as practicable, but in no event later than the
second Business Day after the satisfaction or waiver of the conditions to
closing specified in Article VIII (other than those conditions which, by their
terms, cannot be satisfied until the

 

22



--------------------------------------------------------------------------------

Closing, but subject to the satisfaction or waiver of such conditions), the sale
and purchase of the Shares and the Transferred Assets and the assumption of the
Assumed Liabilities contemplated by this Agreement shall take place at a closing
(the “Closing”) that will be held at 10:00 a.m., New York City time, at the
offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New
York 10017, or such other time or place as the Company and the Acquiror may
agree in writing, provided, however, that if the Marketing Period has not ended
at such time, the Closing will instead occur on the earlier of (a) a date during
the Marketing Period specified by the Acquiror on no fewer than three
(3) Business Days’ notice to the Company and (b) the final day of the Marketing
Period (the date on which the Closing takes place being the “Closing Date”).
Notwithstanding anything to the contrary contained in this Agreement, without
the prior consent of the Acquiror, the Closing Date shall not occur prior to the
earlier of (i) the second Business Day following the Parent Shareholder Approval
and (ii) two Business Days prior to the End Date. For all purposes under this
Agreement and each of the Ancillary Agreements, all matters at Closing will be
considered to take place simultaneously, no delivery of any document will be
deemed complete until all transactions and deliveries of documents are
completed, and the Closing will be deemed to have occurred in each jurisdiction
applicable to the Business on the Closing Date as of 12:01 a.m. local time,
irrespective of the actual occurrence of the Closing at any particular time on
the Closing Date.

SECTION 2.6 Purchase Price; Deposit.

(a) At the Closing, the Acquiror shall pay to the Company an aggregate amount in
cash equal to $1,675,000,000, plus (1) the amount, if any, by which the
Estimated Working Capital exceeds the Target Working Capital, minus (2) the
amount, if any, by which the Target Working Capital exceeds the Estimated
Working Capital (the net amount derived from the foregoing, the “Closing
Amount”), by wire transfer of immediately available funds to bank accounts as
shall be designated by the Company in writing no later than two (2) Business
Days prior to the Closing Date, (as may be adjusted pursuant to Section 2.11,
the “Purchase Price”). The amount of any such adjustment pursuant to the
foregoing clauses (1) and (2) is hereinafter referred to as the “Closing
Adjustment”.

(b) As of the date hereof, the Acquiror has deposited, or caused to be
deposited, an amount in cash equal to $100,000,000 by wire transfer of
immediately available funds (the “Deposit”), as collateral and security for the
payment of the Closing Amount, into a separate escrow account established
pursuant to the terms of an escrow agreement, substantially in the form of
attached hereto as Exhibit D (the “Escrow Agreement”), among Parent, the Company
and Citibank, N.A (the “Escrow Agent”), which amount (together with all accrued
investment income or interest thereon) shall be released by the Escrow Agent in
the following circumstances and in accordance with the Escrow Agreement:

(i) at Closing, the Deposit (together with all accrued investment income or
interest thereon) shall be released to the Company and applied to offset and
reduce, dollar-for-dollar, the Closing Amount otherwise due at the Closing;

(ii) if all of the conditions set forth in Section 8.1 and Section 8.2 have been
and continue to be satisfied or waived (other than those conditions that by
their terms are to be satisfied at the Closing and which are capable of being
satisfied at the

 

23



--------------------------------------------------------------------------------

Closing) and the Acquiror fails to complete the Closing when required pursuant
to Section 2.5 and the Company stood ready, willing and able to consummate the
Closing then the Deposit (together with all accrued investment income or
interest thereon) shall be released to the Company and retained by the Company
in full as a credit towards, and not a limitation on, damages (provided that the
Deposit shall be applied to the purchase price in any action brought by the
Company seeking specific performance pursuant to Section 11.11);

(iii) if the Acquiror shall have materially failed to comply with any covenant
or agreement applicable to the Acquiror set forth in this Agreement so as to
cause any of the conditions set forth in Section 8.1, Section 8.3(b) or
Section 8.3(c) not to be capable of being satisfied, and such condition is
incapable of being satisfied or cured by the End Date and at such time the
Company shall have complied with its obligations under Section 5.4, then the
Deposit (together with all accrued investment income or interest thereon) shall
be released to the Company and retained in full by the Company as a credit
towards, and not a limitation on, damages (provided that the Deposit shall be
applied to the purchase price in any action brought by the Company seeking
specific performance pursuant to Section 11.11);

(iv) if the Agreement is validly terminated pursuant to Section 9.1(a), then the
Deposit (together with all accrued investment income or interest thereon) shall
be returned to the Acquiror; or

(v) if the Agreement is validly terminated pursuant to Section 9.1 (other than
Section 9.1(a)), then the Deposit (together with all accrued investment income
or interest thereon) shall be released in accordance with Section 2(f) of the
Escrow Agreement.

SECTION 2.7 Closing Deliveries by the Company. At the Closing, the Company shall
deliver or cause to be delivered to the Acquiror:

(a) the certificate referenced in Section 8.2(a) and Section 8.2(b);

(b) a receipt for the Closing Amount;

(c) with respect to each parcel of Business Owned Real Property that is owned by
the Company, a duly executed and acknowledged special warranty deed (or local
equivalent) or, in the event the Company acquired title to any Business Owned
Real Property pursuant to a quit claim deed, a quit claim deed (or local legal
equivalent), in each case in proper recordable form and sufficient to vest title
in the Acquiror;

(d) duly executed instruments of assignment and assumption of the Business
Leased Real Property, executed by the Company or its applicable Subsidiary, in
form and substance reasonably satisfactory to the Acquiror;

(e) duly executed counterparts to the Ancillary Agreements contemplated to be
delivered pursuant to Section 8.2(c);

 

24



--------------------------------------------------------------------------------

(f) releases and Uniform Commercial Code termination statements, executed by the
appropriate secured party and in a form appropriate for recording or filing, as
applicable, that are sufficient to release any Lien against the Shares and any
Lien other than Permitted Liens (but specifically excluding any Liens arising
from or related to those Liens set forth in Section 1.1(f) of the Disclosure
Schedule) against the Transferred Assets and assets of the Transferred Entities,
and evidence of payoff and release of Liens pursuant to any mortgages on the
Owned Real Property;

(g) such other deeds, bills of sale, endorsements, consents, assignments and
other good and sufficient instruments of conveyance and assignment as the
parties and their respective counsel shall deem reasonably necessary for the
Assumption of the Assumed Liabilities or to vest in the Acquiror all of the
Company’s rights, title and interest in and to the Transferred Assets;

(h) a certificate in accordance with Treasury Regulations Section 1.1445-2(b)(2)
to the effect that the Company is not a “foreign person”;

(i) a release of all of the Transferred Entities in form and substance
reasonably acceptable to Acquiror;

(j) the books, records, minute books and stock ledgers of the Transferred
Entities to the extent not located at a Facility, Business Leased Real Property
or Business Owned Real Property;

(k) transfer Tax forms (or portions thereof) for Business Owned Real Property
and Business Leased Real Property, where applicable, prepared by Acquiror and
required to be executed by the transferor, in form and substance reasonably
acceptable to Acquiror and the Company; and

(l) certificates representing the Shares, duly endorsed, or accompanied by stock
powers duly executed, with all other assignments, deeds, share transfer forms,
endorsements or other instruments or documents, duly stamped where necessary, as
required by applicable Law.

SECTION 2.8 Closing Deliveries by the Acquiror. At the Closing, the Acquiror
shall deliver to the Company:

(a) cash in an aggregate amount equal to the Closing Amount by wire transfer in
immediately available funds to an account or accounts as directed by the Company
in accordance with Section 2.6; provided, that, such Closing Amount shall be
offset by the amount released to the Company pursuant to Section 2.6(b)(i);

(b) any required transfer Tax stamps;

(c) the certificate referenced in Section 8.3(a) and Section 8.3(b);

 

25



--------------------------------------------------------------------------------

(d) transfer Tax forms for Business Owned Real Property and Business Leased Real
Property, where applicable, and any payments due in accordance with
Section 5.9(a) of this Agreement on the Closing Date;

(e) duly executed instruments of assignment and assumption of the Business
Leased Real Property, executed by the Acquiror, in form and substance reasonably
satisfactory to the Company;

(f) duly executed counterparts to the Ancillary Agreements contemplated to be
delivered pursuant to Section 8.3(c); and

(g) such other deeds, assumptions and other good and sufficient instruments of
conveyance and assumption as the parties and their respective counsel shall deem
reasonably necessary for the assumption of the Assumed Liabilities or to vest in
the Acquiror all of the Company’s rights, title and interest in, to and under
the Transferred Assets.

SECTION 2.9 Adjustment to Purchase Price.

(a) Two (2) Business Days prior to the Closing, the Company shall deliver to the
Acquiror a statement setting forth the Company’s good faith estimate of the
Working Capital as of 11:59 PM PST on the day immediately preceding the Closing
Date (“Estimated Working Capital”). The Estimated Working Capital shall be
determined using the same accounting methods, policies, practices and
procedures, with consistent classifications, judgments and allocation
methodology, as were used in preparation of the Form of Working Capital
Statement of the Business and shall be in the same form as the Form of Working
Capital Statement of the Business. For purposes of calculating Working Capital,
whether or not the date as of which Working Capital is required to be calculated
hereunder coincides with a fiscal quarter-end or accounting-period end of the
Company, Working Capital shall be calculated using the Company’s customary
fiscal quarter-end or accounting- period end close procedures for the
preparation thereof, including the Company’s procedures with respect to accruals
and adjustments.

(b) Within ninety (90) days after the Closing Date, the Company shall prepare
and deliver to the Acquiror a statement (the “Initial Working Capital
Statement”), executed by an officer of the Company, setting forth in reasonable
detail the Company’s calculation of Working Capital as of 11:59 PM PST on the
day immediately preceding the Closing Date (the “Closing Working Capital”)
together with the workpapers used in the preparation thereof (which shall
include appropriate information and documentation in reasonable detail
supporting the Company’s calculations). The Closing Working Capital shall be
determined using the same accounting methods, policies, practices and
procedures, with consistent classifications, judgments and allocation
methodology, as were used in preparation of the Form of Working Capital
Statement of the Business and shall be in the same form as the Form of Working
Capital Statement of the Business.

 

26



--------------------------------------------------------------------------------

(c) During the 30-day period immediately following the Acquiror’s receipt of the
Initial Working Capital Statement (the “Review Period”), the Acquiror and its
Representatives will be permitted to review the Company’s work papers relating
to the Initial Working Capital Statement, and the Company shall make available
the individuals in its employ responsible for and knowledgeable about the
information used in, and the preparation of, the Initial Working Capital
Statement, to respond to the reasonable inquiries of the Acquiror.

(d) The Acquiror agrees that, following the Closing through the date that the
Final Working Capital Statement becomes final and binding, it will not take any
actions with respect to any accounting books, records, policies or procedures on
which the Statement of Net Assets or the Initial Working Capital Statement is
based or on which the Final Working Capital Statement is to be based that are
inconsistent with the past practice of the Business (or the Company with respect
to the Business) or that would impede or delay the determination of the amount
of Closing Working Capital or the preparation of the Notice of Disagreement or
the Final Working Capital Statement in the manner and utilizing the methods
required by this Agreement. The Company and the Acquiror acknowledge that the
sole purpose of the determination of Working Capital is to adjust the Purchase
Price so as to reflect the difference, if any, between the Target Working
Capital and the Final Working Capital resulting only from the operation of the
Business.

(e) The Acquiror and the Company agree that any adjustments pursuant to this
Section 2.9 or Section 2.12, and any indemnification payment made pursuant to
this Agreement, shall be treated as an adjustment of the Purchase Price for Tax
purposes, unless otherwise required by applicable Law.

SECTION 2.10 Reconciliation of Post-Closing Statements.

(a) The Acquiror shall notify the Company in writing (the “Notice of
Disagreement”) prior to the expiration of the Review Period if the Acquiror
disagrees with the Initial Working Capital Statement or the Closing Working
Capital set forth therein. The Notice of Disagreement shall set forth in
reasonable detail the basis for such dispute, including, with respect to any
such item in which the Company has allocated an amount between the Business and
the other businesses of the Company, why the Acquiror believes that the
allocation methodology applied by the Company is not consistent with that used
in the preparation of the Form of Working Capital Statement of the Business, the
amounts involved and the Acquiror’s determination of the amount of Closing
Working Capital. All matters, components, calculations and assumptions in the
Initial Working Capital Statement that the Acquiror does not specifically
dispute shall not be subject to further review, challenge or adjustment. If no
Notice of Disagreement is received by the Company prior to expiration of the
Review Period, then the Initial Working Capital Statement shall be deemed to
have been accepted by the Acquiror and shall become final and binding upon the
parties in accordance with Section 2.10(d).

(b) During the 30-day period immediately following the delivery of a Notice of
Disagreement (the “Consultation Period”), the Company and the Acquiror shall
seek in good faith to resolve any differences that they may have with respect to
the matters specified in the Notice of Disagreement.

(c) If, at the end of the Consultation Period, the Company and the Acquiror have
been unable to resolve any differences that they may have with respect to the
matters specified in the Notice of Disagreement, the Company and the Acquiror
shall submit all matters

 

27



--------------------------------------------------------------------------------

that remain in dispute with respect to the Notice of Disagreement (along with a
copy of the Initial Working Capital Statement marked to indicate those line
items that are not in dispute) to (i) an independent certified public accounting
firm in the United States of national recognition mutually acceptable to the
Company and the Acquiror (the “Independent Accounting Firm”) or (ii) if the
Company and the Acquiror are unable to agree upon such a firm within ten
(10) Business Days after the end of the Consultation Period, then within an
additional ten (10) Business Days, the Company and the Acquiror shall each
select one such firm and those two firms shall select a third such firm, in
which event “Independent Accounting Firm” shall mean such third firm. The
Independent Accounting Firm shall use the same accounting methods, policies,
practices and procedures, with consistent classifications, judgments and
allocation methodology, as were used in preparation of the Form of Working
Capital Statement of the Business in making its determination. The Company and
the Acquiror shall use commercially reasonable best efforts to cause the
Independent Accounting Firm to reach a determination, solely with respect to the
matters specifically disputed in the Notice of Disagreement, not more than 30
days after such referral. Nothing herein shall be construed to authorize or
permit the Independent Accounting Firm to resolve or otherwise review any items
which are not specifically disputed in the Notice of Disagreement. With respect
to each disputed line item, such determination, if not in accordance with the
position of either the Company or the Acquiror, shall not be in excess of the
amount that results in higher Closing Working Capital, nor less than the amount
that results in lower Closing Working Capital, as advocated by the Company in
the Initial Working Capital Statement or the Acquiror in the Notice of
Disagreement with respect to such disputed line item, respectively. The
statement of Closing Working Capital that is final and binding on the parties,
as determined either through agreement of the parties pursuant to
Section 2.10(a) or Section 2.10(b) or through the action of the Independent
Accounting Firm pursuant to this Section 2.10(c), is referred to as the “Final
Working Capital Statement” and the Closing Working Capital reflected on such
Final Working Capital Statement is referred to as the “Final Working Capital”.

(d) The cost of the Independent Accounting Firm’s review and determination shall
be shared equally by the Company, on the one hand, and the Acquiror, on the
other hand. During the review by the Independent Accounting Firm, the Acquiror
and the Company and their respective accountants will each make available to the
Independent Accounting Firm interviews with such individuals, and such
information, books and records and work papers, as may be reasonably requested
by the Independent Accounting Firm to fulfill its obligations under
Section 2.10(c); provided, however, that the accountants of the Company or the
Acquiror shall not be obliged to make any work papers available to the
Independent Accounting Firm except in accordance with such accountants’ normal
disclosure procedures and then only after the Independent Accounting Firm has
signed a customary agreement relating to such access to work papers in form and
substance reasonably acceptable to such accountants. In acting under this
Agreement, the Independent Accounting Firm will be entitled to the privileges
and immunities of an arbitrator.

SECTION 2.11 Tax Withholding. The Acquiror shall be entitled to deduct and
withhold from the Purchase Price all Taxes that the Acquiror may be required to
deduct and withhold under any provision of Tax Law; provided, however, that if
the Company delivers a certificate in accordance with Treasury Regulations
Section 1.1445-2(b)(2) to the effect that the Company is not a “foreign person,”
the Acquiror shall not be entitled to deduct and withhold from the Purchase
Price any Taxes. All such withheld amounts shall be treated as delivered to the
Company hereunder.

 

28



--------------------------------------------------------------------------------

SECTION 2.12 Post-Closing Adjustment. (i) If the Final Working Capital exceeds
the Estimated Working Capital, the Acquiror shall pay the Company the amount of
such excess; and (ii) if the Estimated Working Capital exceeds the Final Working
Capital, the Company shall pay the Acquiror the amount of such excess. Any
amounts owed pursuant to this Section 2.12 (the “Post-Closing Adjustment”),
together with interest accrued from the Closing Date through the date of payment
at an annual rate equal to the prime interest rate as reported by The Wall
Street Journal as of the Closing Date, shall be paid in one payment to either
the Company or the Acquiror, as the case may be, by wire transfer in immediately
available funds to an account specified by the receiving party within three
(3) Business Days after the Final Working Capital Statement becomes final,
conclusive and binding pursuant to Section 2.10(c).

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Acquiror, as of the date
hereof and as of the Closing Date, that, except as set forth in the Disclosure
Schedule delivered by the Company to the Acquiror prior to the execution of this
Agreement (the “Disclosure Schedule”):

SECTION 3.1 Organization and Qualification. Each of the Company and the
Transferred Entities is duly organized, validly existing and in good standing
(with respect to jurisdictions that recognize the concept of good standing)
under the Laws of its jurisdiction of its organization. Each of the Company and
the Transferred Entities (a) has the corporate or other appropriate power and
authority to own or lease its properties and to operate the Business as
currently owned, leased or operated by the Company or such Transferred Entity
and to carry on the Business as currently conducted and (b) is duly qualified or
licensed to do business as a foreign corporation in each jurisdiction where the
character of its owned, leased or operated properties or the nature of its
activities makes such qualification or licensing necessary, except for
jurisdictions where the failure to be so qualified or licensed would not have,
individually or in the aggregate, a Material Adverse Effect. Copies of the
Certificate of Incorporation or By-Laws or similar organizational documents of
the Transferred Entities, which reflect all amendments made thereto at any time
prior to the date of this Agreement, have been delivered to Acquiror and are
correct and complete in all material respects.

SECTION 3.2 Authority of the Company.The Company has all necessary corporate or
other power and authority to execute and deliver the Transaction Agreements to
which it is a party, to perform its obligations thereunder and to consummate the
transactions contemplated thereby. The execution and delivery by the Company of
the Transaction Agreements to which it is a party and the consummation by the
Company of the transactions contemplated by, and the performance by the Company
of its obligations under, the Transaction Agreements have been duly and validly
authorized by all requisite action on the part of the Company and no other
corporate or other proceedings on the part of the Company is necessary to
authorize the Transaction Agreements or to consummate the transactions so
contemplated. This

 

29



--------------------------------------------------------------------------------

Agreement has been, and upon execution and delivery of the Ancillary Agreements
to which it is a party each such Ancillary Agreement will be, duly executed and
delivered by the Company, and (assuming due authorization, execution and
delivery by the other parties hereto and thereto) this Agreement constitutes,
and upon execution and delivery, the Ancillary Agreements will constitute,
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to the effect of any applicable
Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or preferential transfers, or similar Laws relating to or affecting
creditors’ rights generally and subject, as to enforceability, to the effect of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

SECTION 3.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance of the Transaction Agreements by the
Company do not and will not (i) conflict with or violate the Certificate of
Incorporation or By-Laws or similar organizational documents of the Company or
the Transferred Entities, (ii) assuming that all consents, approvals and
authorizations contemplated by clauses (i) and (ii) of subsection (b) below have
been obtained, and all filings described in such clauses have been made,
conflict in any material respect with or violate in any material respect any Law
applicable to the Company, the Transferred Entities or the Transferred Assets or
(iii) except as set forth in Section 3.3(a)(iii) of the Disclosure Schedule,
result in any breach or violation of or constitute a default (or an event which
with notice or lapse of time or both would become a default) or result in the
loss of a benefit under, or give rise to any right of termination, cancellation,
amendment or acceleration of, any of the Transferred Assets pursuant to any
Contract binding upon any of the Company (with respect to the Transferred
Assets) or any license, permit or similar authorization affecting, or relating
to, the Transferred Assets, or any Transferred Entity Contract, except, in the
case of clause (iii), for any such conflict, violation, breach, default, loss,
right or other occurrence which would not, individually or in the aggregate,
have a Material Adverse Effect.

(b) The execution, delivery and performance by the Company of the Transaction
Agreements to which it is a party and the consummation of the transactions
contemplated hereby do not and will not require any consent, approval,
authorization or permit of, action by, filing with or notification to, any
Governmental Entity, except for (i) the filing of a pre-merger notification and
report by the Company under the HSR Act, the Federal Law of Economic Competition
and applicable filings or approvals under other non-U.S. antitrust and
competition Laws set forth on Section 3.3(b) of the Disclosure Schedule
(together with the HSR Act and Federal Law of Economic Competition, the
“Antitrust Laws”) and (ii) any such consent, approval, authorization, permit,
action, filing or notification the failure of which to make or obtain would not,
individually or in the aggregate, have a Material Adverse Effect.

SECTION 3.4 Shares. Section 3.4 of the Disclosure Schedule sets forth an
accurate list of the authorized and issued and outstanding shares of capital
stock or other equity securities of each of the Transferred Entities. Except as
set forth on Section 3.4 of the Disclosure Schedule, all of the Shares have been
validly issued and are fully paid and nonassessable and are owned by the Company
and/or another Transferred Entity free and clear of all Liens (except for
Permitted Liens or Liens created by or through the Acquiror or any of its
Affiliates). The Shares constitute all of the outstanding shares of the capital
stock of the Transferred Entities. Except as

 

30



--------------------------------------------------------------------------------

indicated on Section 3.4 of the Disclosure Schedules, there are no outstanding
options, warrants or other rights of any kind relating to the sale, issuance or
voting of any equity interests of the Transferred Entities that have been
issued, granted or entered into by the Company or any of its Subsidiaries or any
securities convertible into or evidencing the right to purchase any equity
interests of the Transferred Entities. The Company has as of the date hereof and
at all times prior to the Closing will have good and valid title to the Shares
and the absolute right to deliver such Shares to Acquiror in accordance with
this Agreement.

SECTION 3.5 Financial Information; Absence of Undisclosed Liabilities.

(a) Section 3.5(a) of the Disclosure Schedule contains the audited combined
statements of net assets to be sold of the Business as of April 29, 2012 and
April 28, 2013 (the “Statement of Net Assets”) and combined statements of net
sales, cost of products sold and direct operating expenses of the Business for
the fiscal years ended April 29, 2012 and April 28, 2013 (the “Business
Financial Statements”) (the Statement of Net Assets and the Business Financial
Statements, collectively, the “Financial Statements”). The Financial Statements
(i) fairly present, in all material respects, the combined net assets to be sold
and the related combined net sales, cost of goods sold and direct operating
expenses of the Business as of the respective dates thereof and for the period
ending thereon in each case in conformity with GAAP and (ii) have been derived
from the general ledger and other financial records of Company which have been
maintained in a manner consistent with the Company’s internal controls over
financial reporting.

(b) Section 3.5(a) is qualified by the fact that the Business has not operated
as a separate independent entity within the Company. As a result, the Business
and the Transferred Assets have been allocated certain charges and credits for
purposes of the preparation of the Financial Statements. Such allocations of
charges and credits do not necessarily reflect the amounts that would have
resulted from arms-length transactions or the actual costs that would be
incurred if the Business operated as an independent enterprise.

(c) All Liabilities (x) that will be Assumed Liabilities or (y) of the
Transferred Entities (1) have been stated or adequately reserved against on the
Statement of Net Assets or the notes thereto, (2) have been disclosed in
Section 3.5(c) of the Disclosure Schedule, (3) have been incurred after
April 28, 2013 (A) in the ordinary course of the Business consistent with past
practice or (B) at the prior written request or with the prior written consent
of the Acquiror or its Representatives, (4) are Liabilities not required to be
disclosed on a balance sheet prepared in accordance with GAAP or in the notes
thereto or (5) are Liabilities that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 3.6 Absence of Certain Changes or Events. From April 28, 2013 (i) except
as contemplated by this Agreement, the Company has conducted the Business in the
ordinary course consistent with past practice, and (ii) except as set forth on
Section 3.6(ii) of the Disclosure Schedule, there has not occurred any change,
impact, event, effect, circumstance and/or development (or combination of the
foregoing) that has had, or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. Acquiror acknowledges that there
may be disruption to the operation of the Business as a result of the
announcement by the Company of its intention to sell the Business (and there may
be further disruption to the Business as a result of the execution of this
Agreement (including as a result of the identity of the Acquiror) and the
consummation of the transactions contemplated hereby), and Acquiror agrees that
any such disruptions do not and shall not constitute a breach of this
Section 3.6.

 

31



--------------------------------------------------------------------------------

SECTION 3.7 Absence of Litigation. Except as set forth in Section 3.7 of the
Disclosure Schedules, and except as would not, individually or in the aggregate,
have a Material Adverse Effect:

(a) there are no Actions or Governmental Orders pending or, to the Knowledge of
the Company, threatened against the Company (in respect of the Business, the
Transferred Assets or the Assumed Liabilities) or the Transferred Entities; and

(b) the Company and its Subsidiaries are not subject to any order, writ,
settlement, injunction, judgment or decree of any court or any Governmental
Entity relating to the Business.

SECTION 3.8 Compliance with Laws.

(a) The Company and the Transferred Entities own or possess, and are in
compliance with, all material governmental qualifications, registrations,
licenses, permits, approvals or authorizations necessary to conduct the Business
as currently conducted.

(b) Except as disclosed in Section 3.8 of the Disclosure Schedule and except as
would not, individually or in the aggregate, have a Material Adverse Effect
(i) with respect to the Business, all governmental qualifications,
registrations, licenses, permits, approvals or authorizations necessary to
conduct the Business as currently conducted (“Permits”) are in full force and
effect and no Action is pending, nor to the Knowledge of the Company is
threatened, to suspend, revoke, revise, limit, restrict or terminate any of such
Permits or declare any such Permit invalid, (ii) with respect to the Business,
the Company and the Transferred Entities have filed all necessary reports and
maintained and retained all necessary records pertaining to such Permits; and
(iii) with respect to the Business, the Company and the Transferred Entities
have otherwise complied with all of the Laws, ordinances, regulations and orders
applicable to the Business, and the Company has not received any written notice
to the contrary.

SECTION 3.9 Sufficiency of the Transferred Assets; Liens.

(a) Assuming receipt of all consents, approvals and authorizations as
contemplated by Section 3.3, the Transferred Assets and the Shares will, taking
into account all Ancillary Agreements and Third Party Rights, and subject to
Section 2.3 and Section 2.4, constitute in all material respects all of the
assets, rights and properties necessary to conduct the Business as presently
conducted on the date of this Agreement; provided, however, that nothing in this
Section 3.9(a) shall be deemed to constitute a representation or warranty as to
the adequacy of the amounts of cash or working capital.

(b) Except for Permitted Liens or Liens created by or through the Acquiror or
any of its Affiliates, the Company has good, valid and marketable title to the
Shares and all Transferred Assets (other than the Real Properties, which are the
subject of Section 3.14), free and clear of all Liens. Each Transferred Entity
has good, valid and marketable title to its assets (other than the Real
Properties, which are the subject of Section 3.14) free and clear of all Liens,
except for Permitted Liens.

 

32



--------------------------------------------------------------------------------

SECTION 3.10 Intellectual Property. Section 3.10 of the Disclosure Schedules
lists all registered and applied for Intellectual Property owned by the Company
and the Transferred Entities as of the date hereof that is Related to the
Business (the “Registered IP”). Except as set forth in Section 3.10 of the
Disclosure Schedules and except as would not, individually or in the aggregate,
have a Material Adverse Effect, (i) the Company and the Transferred Entities
own, are licensed or have the right to use all Intellectual Property necessary
for the operation of the Business as currently conducted (“Business IP”), free
and clear of all material Liens, except for Permitted Liens; (ii) the Company
and the Transferred Entities are not subject to any pending material Action
challenging the validity, enforceability, use or ownership of such Business IP;
(iii) to the Knowledge of the Company, the United States Registered IP owned by
the Company and the Transferred Entities is valid and subsisting and is not
being infringed by others; (iv) to the Knowledge of the Company, the current
operation of the Business is not infringing any Intellectual Property owned by
third parties; and (v) all maintenance and other fees and all filings necessary
to maintain any Registered IP have been paid and/or filed as necessary, as of
the date hereof.

SECTION 3.11 Environmental Matters.

(a) Except as set forth on Section 3.11 of the Disclosure Schedules, each of the
Company and the Transferred Entities in respect of the Business: (i) is and has
been in compliance with all Environmental Laws applicable to the Business;
(ii) holds all Environmental Permits required for the current ownership, use and
operation of the Business; and (iii) is in compliance with all terms and
conditions of such Environmental Permits; except as would not, individually or
in the aggregate, have a Material Adverse Effect;

(b) Neither of the Company nor the Transferred Entities in respect of the
Business or any other Person, has (i) Released Materials of Environmental
Concern at any Real Property or (ii) to the Knowledge of the Company, has
Released or arranged for any other Person to Release any Materials of
Environmental Concern at any location that would reasonably be expected to
result in Liability to the Company or the Transferred Entities under any
applicable Environmental Laws, except as would not, individually or in the
aggregate, have a Material Adverse Effect;

(c) No claims under Environmental Law are pending or, to the Knowledge of the
Company, threatened against the Business, or against the Company or the
Transferred Entities in respect of the Business, except as would not,
individually or in the aggregate, have a Material Adverse Effect; and

(d) Notwithstanding any other representations and warranties in this Agreement,
the representations and warranties in this Section 3.11 are the Company’s only
representations and warranties in this Agreement regarding or relating to
Environmental Laws, Materials of Environmental Concern or other environmental
matters.

 

33



--------------------------------------------------------------------------------

SECTION 3.12 Contracts.

(a) Set forth in Section 3.12(a) of the Disclosure Schedule is a list of each
agreement or contract or any amendment thereto, which is an Assumed Contract or
a Transferred Entity Contract and which is:

(i) with respect to the current or former Business Employees or other service
providers of the Company, with respect to the current or former employees or
other service providers of the Transferred Entities, an employment or consulting
agreement (excluding any such contracts or arrangements for which the total
compensation during each of the last two years was less than $100,000 per Person
or contracts which are terminable by the Company at will, subject to the notice
and severance policies of the Company), or any severance or “change of control”
agreement, pursuant to which the Company is currently making or will become
obligated to make cash payments;

(ii) a lease or similar agreement under which the Company or any Transferred
Entity is lessee of, or holds or uses, any machinery, equipment, vehicle or
other tangible personal property owned by a third party at an annual payment in
excess of $500,000;

(iii) an agreement or contract primarily related to the Business that involves
the obligation of the Company or any Transferred Entity to purchase materials,
supplies, equipment or services from others for payment of more than $500,000
and which is not terminable by the Company or such Transferred Entity on less
than ninety (90) days’ notice;

(iv) an agreement or contract which deals with the provisions of the Business on
a co-packing or repackaging, contracting or subcontracting basis at an annual
payment or receipt of payments in excess of $500,000;

(v) an agreement or contract (excluding purchase orders in the ordinary course
of the Business and contract manufacturing agreements identified in
Section 3.12(a)(iv)) that involves the obligation of the Company or any
Transferred Entity to deliver products or services to third parties for annual
payment of more than $1 million and which is not terminable by the Company or
such Transferred Entity on less than ninety (90) days’ notice;

(vi) any Contract containing a covenant not to compete that materially impairs
the ability of the Company (solely with respect to the Business) or the
Transferred Entities to freely conduct the Business as the Business is conducted
on the date hereof in any geographic area or any material line of business;

(vii) a Contract of the Company or its Affiliates (other than a Company
Contract) that is material to the Business and is not solely related to the
Business but also relates to other businesses of the Company (a “Dividable
Contract”);

(viii) an agreement between the Company or any Transferred Entity, on the one
hand, and the Company or any of its Subsidiaries, on the other hand;

(ix) a partnership or joint venture agreement;

 

34



--------------------------------------------------------------------------------

(x) an agreement related to material Intellectual Property Related to the
Business, other than (x) commercially available, non-exclusive software licenses
and (y) Contracts with an annual fee of less than $200,000 (the “Company IP
Agreements”); and

(xi) an agreement or contract for Indebtedness in excess of $500,000 of a
Transferred Entity.

(b) Except as set forth in Section 3.12(b) of the Disclosure Schedule and except
as would not, individually or in the aggregate, have a Material Adverse Effect,
the Company or any Transferred Entity is not (with or without the lapse of time
or the giving of notice, or both) in breach or default under any Assumed
Contract or Transferred Entity Contract and, to the Knowledge of the Company, no
other party to any such Assumed Contract or Transferred Entity Contract is (with
or without the lapse of time or the giving of notice, or both) in breach or
default thereunder, except for such breaches or defaults which would not,
individually or in the aggregate have a Material Adverse Effect. All of the
Assumed Contracts and Transferred Entity Contracts set forth in Section 3.12(a)
of the Disclosure Schedule are in full force and effect and are valid and
binding obligations of the Company or any Transferred Entity and (to the extent
binding obligations of the other parties thereto) enforceable in accordance with
their respective terms except to the extent such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other applicable Law
relating to or affecting the enforcement of creditors’ rights or by general
equitable principles. Except as otherwise indicated on Section 3.12(a) of the
Disclosure Schedule, the Company has furnished or made available to the Acquiror
true and complete copies of all of the Assumed Contracts and Transferred Entity
Contracts set forth in Section 3.12(a) of the Disclosure Schedule.

SECTION 3.13 Company Plans.

(a) Section 3.13(a) of the Disclosure Schedule sets forth a list of each Company
Plan, separately identifying each Transferred Entity Plan. To the extent
applicable with respect to each Company Plan, true, correct, and complete copies
of the most recent documents described below have been delivered to Acquiror
(i) IRS determination letter and any outstanding request for a determination
letter; (ii) Form 5500 for the three most recent plan years, (iii) all plan
documents and amendments, (iv) current summary plan descriptions and summaries
of material modifications, and (v) administrative service agreements, related
trust agreements, annuity contracts, and other funding instruments.

(b) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each Company Plan has been established,
operated and administered in all respects in accordance with their terms, ERISA,
the Code and all other applicable Law. Each of the Company Plans intended to be
“qualified” within the meaning of Section 401(a) of the Code, has received a
favorable determination letter from the IRS to the effect that each such Company
Plan is so qualified and exempt from tax under Sections 401(a) and 501(a) of the
Code, and nothing has occurred that would reasonably be expected to adversely
affect such qualification.

 

35



--------------------------------------------------------------------------------

(c) Except as set forth in Section 3.13(c) of the Disclosure Schedule, with
respect to any multiemployer plan (within the meaning of Section 3(37) of ERISA)
to which the Company or the Transferred Entities, or any other entity that would
be treated as a single employer with the Company or any Transferred Entity under
Section 414 of the Code (“Commonly Controlled Entity”), contributes or has any
Liability (or has at any time contributed or had an obligation to contribute),
no such multiemployer plan is in reorganization or insolvent (as those terms are
defined in Sections 4241 and 4245 of ERISA). Neither the Company nor any
Transferred Entity nor any Commonly Controlled Entity (i) has completely or
partially withdrawal from a multiemployer plan or (ii) has, as of the date of
this Agreement, received notice from the sponsor or any multiemployer plan that
such multiemployer plan is either in critical or endangered status within the
meaning of Code Section 432.

(d) With respect to each Company Plan, (i) neither the Company nor any
Transferred Entity nor any Commonly Controlled Entity has any unsatisfied
liability under Title IV of ERISA, (ii) to the Knowledge of the Company, no
condition exists that presents a material risk to the Company, any Transferred
Entity or any Commonly Controlled Entity of incurring any material liability
under Title IV of ERISA (other than premiums due to the Pension Benefit Guaranty
Corporation (“PBGC”), (iii) the PBGC has not instituted proceedings under
Section 4042 of ERISA to terminate any Company Plan, (iv) to the Knowledge of
the Company, no event has occurred that would be reasonably expected to subject
the Company, any Transferred Entity or any Commonly Controlled Entity, by reason
of its affiliation with any other Commonly Controlled Entity to any tax, fine,
lien, penalty or other liability imposed by ERISA, the Code or other applicable
laws, rules, and regulations and (v) all premium payments required to have been
made to the PBGC have been paid when due.

(e) Except as set forth in Section 3.13(e) of the Disclosure Schedule, with
respect to each Company Plan, except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (i) there are
no actions by any Governmental Entity with respect to termination proceedings,
(ii) there are no claims (except claims for benefits payable in the normal
operation of the Company Plans), suits or proceedings against or involving any
Company Plan or asserting any rights or claims to benefits under any Company
Plan that are pending, or to the Knowledge of the Company, threatened, or in
progress, (iii) to the Knowledge of the Company, there are not any facts that
could give rise to any liability in the event of any such action, and (iv) no
written or oral communication has been received from the PBGC in respect of any
Company Plan subject to Title IV of ERISA concerning the funded status of any
such plan or any transfer of assets and liabilities from any such plan in
connection with the transactions contemplated herein.

(f) With respect to each Company Plan, (i) to the Knowledge of the Company,
there has not occurred any prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code), and (ii) there has not
occurred a reportable event (as such term is defined in Section 4043 of ERISA).

(g) Except as set forth in Section 3.13(g) of the Disclosure Schedule, no
Company Plan exists that, as a result of the execution of this Agreement or the
transactions contemplated by this Agreement (whether alone or in connection with
any subsequent event(s)), would reasonably be expected to (i) result in the
payment of severance or any increase in severance pay, including, without
limitation, upon any termination of employment after the date of this Agreement,
to any Business Employee or Former Business Employee, (ii) accelerate the

 

36



--------------------------------------------------------------------------------

time of payment or vesting or result in any payment or funding (through a
grantor trust or otherwise) of compensation or benefits under, increase the
amount payable or result in any other material obligation pursuant to, any of
the Company Plans with respect to any Business Employee or Former Business
Employee, or (iii) otherwise result in payments that would not be deductible
under Section 280G of the Code.

(h) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each Company Plan has been documented and
operated in a manner that would not trigger adverse tax consequences under Code
Section 409A and no Business Employee or Former Business Employee is or has been
subject to any tax or penalty under Code Section 409A, and to the Knowledge of
the Company no facts exist that would give rise to any such tax or penalty with
respect to any Company Plan.

(i) Set forth on Section 3.13(i) of the Disclosure Schedule is a complete list
of: all Business Employees; together with the current rate of compensation (if
any) payable to each and any paid vacation time owing to such person, any
incentive, bonus or deferred payments owing to such persons but not yet paid.

(j) Except as set forth on Section 3.13(j) of the Disclosure Schedule: (i) the
Company is not indebted to any Business Employee except for amounts due as
normal salaries, wages, employee benefits and bonuses and in reimbursement of
ordinary expenses on a basis consistent with past practices; and (ii) no
Business Employee is indebted to the Company except for advances for ordinary
business expenses on a basis consistent with past practices.

(k) Except as set forth on Section 3.13(k) of the Disclosure Schedule, no
employees of the Company are on secondment, maternity, paternity, adoption or
other leave or absent due to ill-health or for any reason.

(l) Every employee of the Company who requires authorization from a Governmental
Entity to work in such employee’s place of work as at Closing, as set forth on
Section 3.13(l) of the Disclosure Schedule, has the necessary immigration
documentation or other necessary permission.

(m) Except as set forth on Section 3.13(m) of the Disclosure Schedule, there are
no Collective Bargaining Agreements valid and existing between the Company and
any collective bargaining unit at the time of this Agreement or on the Closing
Date.

SECTION 3.14 Real Property.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: (i) the Company and the Transferred
Entities have good and marketable fee simple (or the equivalent under applicable
Law) title to all Owned Real Property free and clear of all Liens, except for
Permitted Liens; (ii) and except as set forth in Section 3.14(ii) of the
Disclosure Schedule, neither the Company nor the Transferred Entities has
leased, licensed or otherwise granted any Person the right to use or occupy the
Owned Real Property, which lease, license or grant is currently in effect or
collaterally assigned, or granted any other security interest in the Owned Real
Property which assignment or security interest is currently in effect;
(iii) there are no outstanding agreements, options, rights of first offer or
rights

 

37



--------------------------------------------------------------------------------

of first refusal on the part of any party to purchase any Owned Real Property;
(iv) there are not pending or, to the Knowledge of the Company, threatened any
condemnation proceedings related to any of the Owned Real Property; and (v) to
the Knowledge of the Company, there are not any pending, or threatened,
condemnation proceedings related to any of the Leased Real Property.

(b) The Company has furnished or made available to the Acquiror true and
complete copies of each Real Estate Lease, to the extent in the possession of or
under the control of the Company. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (i) each
Leased Real Property is a valid and binding obligation on the Company or the
Transferred Entities party thereto and, to the Knowledge of the Company, each
other party thereto and is in full force and effect; (ii) there is no breach or
default under any Leased Real Property by the Company, any of Transferred
Entities or, to the Knowledge of the Company, any other party thereto; (iii) no
event has occurred that with or without the lapse of time or the giving of
notice or both would constitute a breach or default under any Real Estate Lease
by the Company, any of the Transferred Entities or, to the Knowledge of the
Company, any other party thereto; and (iv) the Company and each of the
Transferred Entities that is either the tenant or licensee named under each Real
Estate Lease has a good and valid leasehold interest in each Leased Real
Property.

SECTION 3.15 Personal Property.Except as would not have a Material Adverse
Effect, the items of material Equipment included in the Transferred Assets and
the items of material Equipment owned by the Transferred Entities are in
operating condition and good repair, ordinary wear and tear excepted. The
Company (a) owns and has good title to all of the material Equipment included in
the Transferred Assets purported to be owned by it and (b) has valid and
subsisting leasehold interests in all of the material Equipment purported to be
leased by it, in each case, free and clear of any Liens other than Permitted
Liens. A Transferred Entity (a) owns and has good title to all of the material
Equipment purported to be owned by it and (b) has valid and subsisting leasehold
interests in all of the material Equipment purported to be leased by it, in each
case, free and clear of any Liens other than Permitted Liens.

SECTION 3.16 Brokers. Except for fees and expenses of Morgan Stanley & Co., LLC
and Centerview Partners LLC, in connection with their rendering of investment
banking advice to the Company and its Affiliates, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission from the Company or any of its Affiliates in connection with the sale
of the Business based upon arrangements made by or on behalf of the Company or
any of its Affiliates. The Company is solely responsible for the investment
advisory fees and expenses of Morgan Stanley & Co., LLC and Centerview Partners
LLC.

SECTION 3.17 Taxes. Except as would not, individually or in the aggregate, have
a Material Adverse Effect:

(a) The Transferred Entities and their Subsidiaries have duly and timely filed
(including pursuant to applicable extensions) all Tax Returns required to be
filed by them, and have paid all Taxes shown on such Tax Returns for which
payment was due.

 

38



--------------------------------------------------------------------------------

(b) No deficiencies for any Taxes have been proposed or assessed in writing
against or with respect to any Taxes due by or Tax Returns of the Transferred
Entities or any of their Subsidiaries; and there are no Liens for Taxes upon the
Transferred Assets, the Shares or the assets of the Transferred Entities or any
of their Subsidiaries, except for Permitted Liens for Taxes.

(c) Except as set forth in Section 3.17(c) of the Disclosure Schedule, none of
the Transferred Entities or their Subsidiaries is or has ever been a member of
an affiliated group (other than a group of which it is currently a member)
filing a consolidated Tax Return.

(d) All Taxes required to be withheld, collected or deposited by or with respect
to the Transferred Entities and each of their Subsidiaries have been timely
withheld, collected or deposited as the case may be, and to the extent required,
have been paid to the relevant taxing authority.

(e) None of the Transferred Entities or any of their Subsidiaries is a party to,
is bound by or has any obligation under any Tax sharing or Tax indemnity
agreement or similar contract or arrangement that obligates it to make any
payment computed by reference to the taxes, taxable income or taxable losses of
any other person (other than any loan agreements or any other such contracts
entered into in the ordinary course of business).

(f) None of the Transferred Entities or their Subsidiaries is or has been a
party to any “listed transaction,” as defined in Code Section 6707A(c)(2) and
Reg. Section 1.6011-4(b)(2).

SECTION 3.18 FCPA and Certain Other Regulatory Compliance.

(a) The Company (with respect to the Business) and, to Company’s Knowledge, the
Transferred Entities and each director, officer, employee, agent or distributor
of the Transferred Entities and the Company (with respect to the Business),
have, for the past three years, been in material compliance with the Foreign
Corrupt Practices Act, 15 U.S.C. 78dd et seq (“FCPA”) and all other applicable
anti-corruption Laws. The Company maintains a system of internal accounting
controls (as applied to the Transferred Entities), and the books and records of
the Transferred Entities are maintained, pursuant to the requirements of 15
U.S.C. 78m(b)(2).

(b) The Company (with respect to the Business) and, to the Company’s Knowledge,
the Transferred Entities have, for the past three years, been in material
compliance with (i) all applicable international trade Laws (including, to the
extent applicable, the U.S. Export Administration Regulations (“EAR”) and the
regulations administered by the U.S. Treasury Department’s Office of Foreign
Assets Control), and (ii) to the extent applicable, the EAR concerning
Restrictive Trade Practices or Boycotts (i.e., Part 760 of the EAR)
(“Anti-Boycott Regulations”).

(c) The Company (with respect to the Business) and, to the Company’s Knowledge,
the Transferred Entities have, for the past three years, been in material
compliance with all applicable Laws related to economic sanctions (including, to
the extent applicable, U.S. economic sanctions implemented (unilaterally or
multilaterally) under statutory authority or presidential Executive Order for,
among others, foreign policy reasons and involving, inter alia, the blocking of
assets and the prohibition on commerce, including trade and investment
(collectively, “U.S. Economic Sanctions”).

 

39



--------------------------------------------------------------------------------

(d) The Company (with respect to the Business) and, to the Company’s Knowledge,
the Transferred Entities have, for the past three years, been in material
compliance with all applicable Laws related to customs procedures (“Customs
Laws”) (including, to the extent applicable, the filing of any export or import
declaration, the payment of customs duties lawfully owed, compliance with import
quotas, import registration or any other similar requirements related to the
exportation or importation of goods or services by the Business).

(e) None of the Company (with respect to the Business) or, to the Company’s
Knowledge, the Transferred Entities have, for the past three years, made any
voluntary disclosure with respect to a possible material violation of the EAR,
U.S. Economic Sanctions, Anti-Boycott Regulations, or Customs Laws to any
Governmental Entity that remains unresolved.

(f) There is no Action by any Governmental Entity with respect to a material
violation of any applicable international trade Laws described in this
Section 3.18 (including the EAR, U.S. Economic Sanctions, Anti-Boycott
Regulations, or Customs Laws), that is now pending or, to the Knowledge of the
Company, asserted or threatened against the Transferred Entities or the Company
(with respect to the Business).

(g) The Company (with respect to the Business) and, to Company’s Knowledge, the
Transferred Entities and each of their officers, directors, employees or agents,
have, for the past three years, been in material compliance with all applicable
Laws related to the preparation and sale of food to customers (“Applicable Food
Safety Laws”). With respect to Applicable Food Safety Laws none of the Company
(with respect to the Business), or, to the Company’s Knowledge, the Transferred
Entities have, for the past three years, (i) been excluded, debarred or
suspended from participation under any government food safety program; (ii) been
(or currently is) subject to a corporate integrity agreement, deferred
prosecution agreement, consent decree, settlement agreement or similar
agreements or orders mandating or prohibiting future or past activities; or
(iii) to the Company’s Knowledge, been under investigation by, disclosed to, or
settled with, any Governmental Entity, any Applicable Food Safety Law violations
or related issues.

SECTION 3.19 Venezuelan Operations. As of the date hereof, neither the Company
nor any Transferred Entity has received any (i) notice of any expropriation or
potential expropriation of material assets of the Company or any Transferred
Entity located in Venezuela, or (ii) notice of any material violation of
Venezuelan Law.

SECTION 3.20 Insurance. Section 3.20(a) of the Disclosure Schedule sets forth a
list, true and complete in all material respects, of all policies or
certificates of insurance and all performance bonds, surety bonds and similar
instruments held by or on behalf of the Company and the Transferred Entities
covering the Transferred Assets, the assets of the Transferred Entities or the
operations of the Business, the risk insured against, the deductible amount (if
any) and the date through which coverage will continue by virtue of premiums
already paid. Except as set forth in Section 3.20(b) of the Disclosure Schedule,
as of the date

 

40



--------------------------------------------------------------------------------

hereof there is no material claim pending under any such policy as to which
coverage has been questioned, denied or disputed by the underwriters of such
policy. Neither the Company nor any of the Transferred Entities is in material
default with respect to any provision contained in any such policy or binder.
Neither the Company nor any of the Transferred Entities has received or given a
notice of cancellation or non-renewal with respect to any such policy and no
insurer under any such policy has generally disclaimed liability thereunder or
indicated in writing any intent to cancel or not renew any such policy or
generally disclaim liability thereunder.

SECTION 3.21 No Other Representations or Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III (AS MODIFIED BY THE
DISCLOSURE SCHEDULE) AND IN THE ANCILLARY AGREEMENTS, NEITHER THE COMPANY NOR
ANY OTHER PERSON MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY
WITH RESPECT TO THE COMPANY OR THE TRANSFERRED ENTITIES, THE PROBABLE SUCCESS OR
PROFITABILITY OF THE BUSINESS, THE SHARES, THE TRANSFERRED ASSETS, THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE ASSUMED LIABILITIES AND ANY
OTHER RIGHTS OR OBLIGATIONS TO BE TRANSFERRED HEREUNDER OR PURSUANT HERETO, AND
THE COMPANY DISCLAIMS ANY OTHER REPRESENTATIONS, WARRANTIES, FORECASTS,
PROJECTIONS, STATEMENTS OR INFORMATION, WHETHER MADE BY THE COMPANY, ANY OF THE
TRANSFERRED ENTITIES OR ANY OF ITS OR THEIR AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR

The Acquiror hereby represents and warrants to the Company as of the date hereof
and as of the Closing Date that:

SECTION 4.1 Organization and Qualification of the Acquiror. The Acquiror is duly
organized, validly existing and in good standing (with respect to jurisdictions
that recognize the concept of good standing) under the Laws of its jurisdiction
of organization and has all requisite corporate or similar power and authority
to enter into, consummate the transactions contemplated by, and carry out its
obligations under, the Transaction Agreements. The Acquiror (a) has the
corporate or other appropriate power and authority to own, lease its properties
and to operate its business as currently owned, leased or operated and to carry
on its business as currently conducted and (b) is duly qualified or licensed to
do business as a foreign corporation in each jurisdiction where the character of
its owned, leased or operated properties or the nature of its activities makes
such qualification or licensing necessary, except for jurisdictions where the
failure to be so qualified or licensed would not impair or delay the ability of
the Acquiror to consummate the transactions contemplated by, or perform its
obligations under, the Transaction Agreements.

SECTION 4.2 Authority of the Acquiror. The execution and delivery of the
Transaction Agreements by the Acquiror, the consummation by the Acquiror of the
transactions contemplated by, and the performance by the Acquiror of its
obligations under, the Transaction

 

41



--------------------------------------------------------------------------------

Agreements have been duly authorized by all requisite corporate or other
appropriate action on the part of the Acquiror. This Agreement has been, and
upon execution and delivery the Ancillary Agreements will be, duly executed and
delivered by the Acquiror, and (assuming due authorization, execution and
delivery by the Company) this Agreement constitutes, and upon execution and
delivery by the other parties thereto the Ancillary Agreements will constitute,
legal, valid and binding obligations of the Acquiror, enforceable against the
Acquiror in accordance with their respective terms, subject to the effect of any
applicable Laws relating to bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or preferential transfers, or similar Laws relating to or
affecting creditors’ rights generally and subject, as to enforceability, to the
effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 4.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance of the Transaction Agreements by the
Acquiror do not and will not (i) conflict with or violate the Certificate of
Incorporation or By-laws or other organizational documents of the Acquiror,
(ii) assuming that all consents, approvals and authorizations contemplated by
clauses (i) and (ii) of subsection (b) below have been obtained, and all filings
described in such clauses have been made, conflict with or violate any law,
rule, regulation, order, judgment or decree applicable to the Acquiror or by
which any of its properties are bound or (iii) result in any breach or violation
of or constitute a default (or an event which with notice or lapse of time or
both would become a default) or result in the loss of a benefit under, or give
rise to any right of termination, cancellation, amendment or acceleration of,
any Contracts binding upon the Acquiror or any license, permit or similar
authorization affecting, or relating to, the assets, properties or business of
the Acquiror, except, in the case of clauses (ii) and (iii), for any such
conflict, violation, breach, default, acceleration, loss, right or other
occurrence which would not prevent or materially delay the consummation of the
transactions contemplated hereby.

(b) The execution, delivery and performance of the Transaction Agreements by the
Acquiror and the consummation of the transactions contemplated hereby by the
Acquiror do not and will not require any consent, approval, authorization or
permit of, action by, filing with or notification to, any Governmental Entity,
except for (i) the filing of a pre-merger notification and report by the Company
under the HSR Act, the Federal Law of Economic Competition and applicable
filings or approvals under other Antitrust Laws, and (ii) any such consent,
approval, authorization, permit, action, filing or notification the failure of
which to make or obtain would not prevent or materially delay the consummation
of the transactions contemplated hereby.

(c) The affirmative vote of holders of a majority of all of the outstanding
voting shares of Parent after receipt of a notice and circular duly approved by
the Singapore Stock Exchange (the “Parent Shareholder Approval”) is the only
vote of holders of any class or series of capital stock of the Parent or
Acquiror necessary to approve this Agreement and transactions contemplated
hereby. NutriAsia Pacific Limited, which as of the date hereof holds
approximately sixty-seven percent (67%) of the outstanding voting shares of
Parent, has agreed to vote all shares held by it in favor of the approval by
Parent’s shareholders of this Agreement, and the transactions contemplated
hereby.

 

42



--------------------------------------------------------------------------------

SECTION 4.4 Absence of Restraints; Compliance with Laws. (a) To the best
knowledge of the Acquiror, as of the date hereof, there exist no facts or
circumstances that would reasonably be expected to impair or delay the ability
of the Acquiror to consummate the transactions contemplated by, or to perform
its obligations under, the Transaction Agreements.

(b) The Acquiror is not in violation of any Laws or Governmental Orders
applicable to it or by which any of its material assets is bound or affected and
there are no Actions pending or threatened, except for violations or Actions the
existence of which would not reasonably be expected to impair or delay the
ability of the Acquiror to consummate the transactions contemplated by, or to
perform its obligations under, the Transaction Agreements.

SECTION 4.5 Financial Ability. Acquiror has cash available, existing committed
borrowing facilities and existing equity commitments and debt commitments which
are sufficient to enable it to consummate the transactions contemplated by the
Transaction Documents, including payment of the Purchase Price. The Acquiror has
delivered accurate and complete copies of all such existing committed borrowing
facilities, equity commitments and debt commitments (the “Financing
Commitments”) evidencing Acquiror’s possession of or access to sufficient funds
for the consummation of the transactions contemplated by the Transaction
Agreements. The Financing Commitments are in full force and effect, enforceable
in accordance with their terms, duly authorized by the Acquiror and to the
Acquiror’s knowledge, the other parties thereto and have not been amended,
modified or supplemented in any manner. Each of Acquiror’s obligations set forth
in the Transaction Agreements are not contingent or conditioned upon any
Person’s ability to obtain or have at Closing sufficient funds necessary for the
payment of the entire Purchase Price in cash or for Acquiror to perform its
respective obligations with respect to the transactions contemplated by the
Transaction Agreements.

SECTION 4.6 Brokers. Except for Perella Weinberg Partners (the “Acquiror’s
Banker”), no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Acquiror. The Acquiror is solely responsible for the fees and expenses of
the Acquiror’s Banker.

SECTION 4.7 Purchase for Investment. Acquiror is aware that the Shares are not
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or under any state or foreign securities laws. Acquiror is not an underwriter,
as such term is defined under the Securities Act, and is purchasing the Shares
solely for investment, with no present intention to distribute the Shares to any
Person, and Acquiror will not sell or otherwise dispose of the Shares except in
compliance with the registration requirements or exemption provisions under the
Securities Act and the rules and regulations promulgated thereunder, or any
other applicable securities laws.

SECTION 4.8 Investigation. THE ACQUIROR ACKNOWLEDGES AND AGREES THAT IT HAS MADE
ITS OWN INQUIRY AND INVESTIGATION INTO, AND, BASED THEREON, HAS FORMED AN
INDEPENDENT JUDGMENT CONCERNING, THE COMPANY, THE TRANSFERRED ENTITIES, THE
TRANSFERRED ASSETS, THE BUSINESS AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE

 

43



--------------------------------------------------------------------------------

ASSUMED LIABILITIES AND ANY OTHER ASSET, RIGHTS OR OBLIGATIONS TO BE TRANSFERRED
HEREUNDER OR PURSUANT HERETO. THE ACQUIROR FURTHER ACKNOWLEDGES AND AGREES THAT
(I) THE ONLY REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE BY THE
COMPANY ARE THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS MADE IN
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND THE ACQUIROR HAS NOT RELIED UPON
ANY OTHER REPRESENTATIONS OR OTHER INFORMATION MADE OR SUPPLIED BY OR ON BEHALF
OF THE COMPANY OR BY ANY AFFILIATE OR REPRESENTATIVE OF THE COMPANY, INCLUDING
ANY INFORMATION PROVIDED BY OR THROUGH MORGAN STANLEY & CO., LLC OR CENTERVIEW
PARTNERS LLC, OR MANAGEMENT PRESENTATIONS, DATA ROOMS OR OTHER DUE DILIGENCE
INFORMATION AND THAT THE ACQUIROR WILL NOT HAVE ANY RIGHT OR REMEDY ARISING OUT
OF ANY SUCH OTHER REPRESENTATION OR OTHER INFORMATION, (II) ANY CLAIMS THE
ACQUIROR MAY HAVE FOR BREACH OF REPRESENTATION OR WARRANTY UNDER THIS AGREEMENT
SHALL BE BASED SOLELY ON THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET
FORTH IN ARTICLE III HEREOF (AS MODIFIED BY THE DISCLOSURE SCHEDULE) AND
(III) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE ANCILLARY
AGREEMENTS, THE ACQUIROR SHALL ACQUIRE THE TRANSFERRED ENTITIES, THE TRANSFERRED
ASSETS, THE BUSINESS AND THE ASSUMED LIABILITIES WITHOUT ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AS TO MERCHANTABILITY, SATISFACTORY QUALITY OR
FITNESS FOR ANY PARTICULAR PURPOSE, IN “AS-IS” CONDITION AND ON A “WHERE-IS”
BASIS. THE ACQUIROR FURTHER ACKNOWLEDGES AND AGREES THAT THE COMPANY MAKES NO
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO, AND THAT THE ACQUIROR WILL NOT
HAVE ANY RIGHT OR REMEDY ARISING OUT OF ANY LOSSES RELATING TO OR RESULTING
FROM, THE ACQUIROR’S BUSINESS OR ANY AGREEMENTS OR OTHER RELATIONSHIPS BETWEEN
THE COMPANY AND ITS AFFILIATES AND THE ACQUIROR AND ITS AFFILIATES.

ARTICLE V

ADDITIONAL AGREEMENTS

SECTION 5.1 Conduct of Business Prior to the Closing. Unless otherwise consented
to by the Acquiror, which consent shall not be unreasonably withheld or delayed,
or as otherwise contemplated by this Agreement (or as set forth in Section 5.1
of the Disclosure Schedule) or unless required by Law, from the date of this
Agreement until the earlier of the Closing and the termination of this Agreement
(the “Pre-Closing Period”) the Company shall, and shall cause the Transferred
Entities to, (i) conduct the Business in all material respects in the ordinary
course consistent with past practice and (ii) use all commercially reasonable
efforts to maintain and preserve intact the Business and to maintain
satisfactory relationships with suppliers, customers, distributors, key
employees and other Persons having material business relationships with the
Business. Without limiting the generality of the foregoing, and except as
otherwise contemplated by this Agreement (or as set forth in Section 5.1 of the
Disclosure Schedule) or unless required by Law, during the Pre-Closing Period,
the Company shall not, and shall cause the Transferred Entities not to, in
connection with the Business, without the prior written consent of the Acquiror,
not to be unreasonably withheld, conditioned or delayed:

 

44



--------------------------------------------------------------------------------

(i) enter into any new line of business or launch any new product line;

(ii) except in the ordinary course of business consistent with past practice,
grant any Lien (other than granting or suffering to exist a Permitted Lien) on
any material Transferred Assets or any material assets of the Transferred
Entities (whether tangible or intangible);

(iii) sell, assign, transfer, lease, sublease, license, abandon, fail to
maintain, pledge, encumber or otherwise dispose of any Transferred Assets or any
assets of the Transferred Entities, other than sales of Inventory or immaterial
assets in the ordinary course of business consistent with past practice;

(iv) except in the ordinary course of business consistent with past practices or
as may be required under any Company Plan set forth in Section 3.13(a) of the
Disclosure Schedule or Collective Bargaining Agreement as set forth in
Section 3.13(m) of the Disclosure Schedule or by applicable Law, or to the
extent the Company shall be responsible for any associated cost, (A) increase
the compensation or benefits of any of its Business Employees, (B) grant any
severance or termination pay not provided for under any Company Plan set forth
in Section 3.13(a) of the Disclosure Schedule to any of its Business Employees
or Former Business Employees, (C) enter into or amend any employment, consulting
or severance agreement or arrangement with any of its Business Employees, or
(D) establish, adopt, enter into or amend in any material respect or terminate
any material Company Plan in which any of its Business Employees participate;

(v) make any material change in any method of accounting or accounting practice
or policy used by the Business in the preparation of the Financial Statements,
other than such changes as are required by applicable Law or generally accepted
accounting principles with respect to the Company or otherwise applying
generally to the Company;

(vi) enter into any settlement or release with respect to any material Action
relating to the Business, unless such settlement or release contemplates only
the payment of money without ongoing limits on the conduct or operation of the
Business and results in a full release of such claim;

(vii) make any change in the key management structure of the Business, including
the hiring of senior managerial personnel, the termination of any senior
managerial personnel or transfer of senior managerial personnel out of the
Business;

(viii) except in the ordinary course of business consistent with past practice,
enter into any new lease (whether as lessor or lessee) of any real property or
enter into, or amend, terminate or waive any right under, any Assumed Contract,
Transferred Entity Contract or Real Estate Lease;

 

45



--------------------------------------------------------------------------------

(ix) fail to keep current and in full force and effect or renew any material
Permits;

(x) other than on an arm’s length basis in the ordinary course of business
consistent with past practice, enter into any transactions or Contracts with
Affiliates that would be binding on the Business, Transferred Entities,
Transferred Assets or Assumed Liabilities after the Closing;

(xi) with respect to the Transferred Entities, amend the Certificate of
Incorporation or By-Laws or similar organizational documents of such Transferred
Entities, or issue or agree to issue any additional shares of capital stock of
any class or series, or any securities convertible into or exchangeable for
shares of capital stock, or issue any options, warrants or other rights to
acquire any shares of capital stock of such Transferred Entities;

(xii) with respect to the Transferred Entities, issue or authorize the issuance
of any equity interests of the Transferred Entities, or grant any options,
warrants or other rights to purchase or obtain any equity interests or issue,
sell or otherwise dispose of any equity interests of the Transferred Entities;

(xiii) issue or incur, or enter into any agreement to issue or incur, any
Indebtedness with respect to the Transferred Entities;

(xiv) authorize, commit or agree to take any of the foregoing actions;

(xv) enter into any agreement or commitment of the Company with respect to the
Business or the Transferred Entities not to compete, or not to conduct business,
in any line of business or in any geographic territory; or

(xvi) engage in any trade loading, including sales of Products (i) with payment
terms materially longer than terms customarily offered by the Business for such
Product, (ii) at a materially greater discount from listed prices than
customarily offered by the Business for such Products, other than pursuant to a
promotion of a nature previously used in the normal course of business in
connection with the Business for such Products, (iii) with shipment terms
materially more favorable to the customer than shipment terms customarily
offered by the Business for such Products, (iv) in a quantity materially greater
than the reasonable retail or wholesale (as the case may be) resale requirement
of the particular customer, (v) pursuant to trade promotions not in the ordinary
course of business consistent with past practice or (vi) in conjunction with
other benefits to the customer not in the ordinary course of business consistent
with past practice with such customer.

SECTION 5.2 Forbearances of the Acquiror. From the date hereof until the earlier
of the Closing and the termination of this Agreement, except as expressly
contemplated by this Agreement, without the prior written consent of the other
party to this Agreement, neither party to this Agreement shall, and each party
to this Agreement shall use its reasonable best efforts to cause its controlled
Affiliates not to, take or agree to take any action which is intended to or
which would reasonably be expected to materially adversely affect or materially
delay the

 

46



--------------------------------------------------------------------------------

ability of such party to obtain any necessary approvals of any regulatory agency
or other Governmental Entity required for the transactions contemplated hereby,
performing its covenants and agreements under this Agreement or consummating the
transactions contemplated hereby or otherwise materially delay or prohibit
consummation of the transactions contemplated hereby.

SECTION 5.3 Access to Books and Records; Confidentiality.

(a) During the Pre-Closing Period, the Company shall, and shall cause the
Transferred Entities to, afford to the Acquiror and its Representatives,
reasonable access during normal business hours to the management, accountants
and other advisors and agents, properties, books, records and Contracts of the
Business; provided that such access does not interfere with the normal business
operations of the Company or the Transferred Entities or include any invasive or
destructive environmental sampling or testing. The parties agree that the
provisions of the Confidentiality Agreement, dated July 3, 2013, between the
Company and Del Monte Pacific Limited (the “Confidentiality Agreement”) shall
continue in full force and effect following the execution and delivery of this
Agreement, and all information obtained pursuant to this Section 5.3(a) or
otherwise concerning the Transferred Entities, the Company and/or the Business
furnished to the Acquiror in connection with the transactions contemplated by
the Transaction Agreements shall be kept confidential in accordance with the
Confidentiality Agreement. Notwithstanding the foregoing, the Company is not
under any obligation to disclose to the Acquiror any information the disclosure
of which is restricted by contract or Law or which would result in the waiver of
any privileges.

(b) From and after the Closing, the Company shall treat and hold as confidential
any material information used in or related to the Business (such information,
the “Confidential Information”) and refrain from using any of the Confidential
Information except in connection with this Agreement or the Ancillary
Agreements, or as may otherwise be required by Law, in connection with any
dispute with third parties or any defense or prosecution of legal proceedings,
financial reporting, Tax or accounting matters or otherwise as necessary for the
operation of the Company’s business following the Closing.

SECTION 5.4 Further Action; Efforts.

(a) Subject to the terms and conditions of this Agreement, each of the Company
and the Acquiror agrees to use its reasonable best efforts to consummate the
transactions contemplated hereby as soon as practicable after the date hereof.
Subject to the terms and conditions of this Agreement, without limiting the
foregoing, (i) each of the Company and the Acquiror agrees to use its reasonable
best efforts to take, or cause to be taken, all actions necessary to comply
promptly with all legal requirements under applicable Law that may be imposed on
itself with respect to the transactions contemplated hereby (which actions shall
include furnishing all information requested in connection with approvals of or
filings with any Person or other Governmental Entity) and shall promptly
cooperate with and furnish information to each other in connection with any such
requests to any of them or any of their Affiliates in connection with the
transactions contemplated hereby and (ii) each of the Company and the Acquiror
shall use its reasonable best efforts to obtain (and shall cooperate with each
other in obtaining) any consent, authorization, order or approval of, or any
exemption by, any Governmental Entity required or advisable to be obtained or
made by the Company or the

 

47



--------------------------------------------------------------------------------

Acquiror or any of their Affiliates in connection with the transactions
contemplated by this Agreement. Subject to the terms and conditions set forth in
this Agreement, each of the Company and the Acquiror agrees to make all
appropriate filings, notices and registrations with any Governmental Entity with
respect to the transactions contemplated hereby as promptly as practicable after
the date of this Agreement in order to obtain any consent, authorization, order
or approval of, or any exemption by, any Governmental Entity required or
advisable to be obtained or made by the Company or the Acquiror or any of their
Affiliates in connection with the taking of any action contemplated thereby or
by this Agreement. In furtherance and not in limitation of the foregoing, each
party hereto agrees to make an appropriate filing of a Notification and Report
Form pursuant to the HSR Act and an appropriate filing pursuant to the Federal
Law of Economic Competition with respect to the transactions contemplated hereby
as promptly as practicable (and in any event in the case of the filing pursuant
to (A) the HSR Act, within ten (10) Business Days of the date hereof and (B) the
Federal Law of Economic Competition, within fifteen (15) Business Days of the
date hereof) and to supply as promptly as reasonably practicable any additional
information and documentary material that may be requested pursuant to the HSR
Act and the Federal Law of Economic Competition and to take all other actions
necessary, proper or advisable to cause the expiration or termination of the
applicable waiting periods under the HSR Act and the Federal Law of Economic
Competition as soon as practicable. Without limiting the foregoing, the parties
shall request and shall use reasonable best efforts to obtain early termination
of the waiting period provided for in the HSR Act.

(b) Subject to the terms and conditions set forth in this Agreement, without
limiting the generality of the undertakings referenced in Section 5.4(a), each
of the Company (in the case of clauses (i) and (iii) of this Section 5.4(b)) and
the Acquiror (in all cases set forth below) agree to take or cause to be taken
the following actions:

(i) (1) the prompt provision to each and every Governmental Entity with
jurisdiction over enforcement of any applicable antitrust or competition laws
(“Government Antitrust Entity”) of non-privileged information and documents as
defined under applicable Law requested by any Government Antitrust Entity or
that are necessary, proper or advisable to permit the consummation of the
transactions contemplated by this Agreement and (2) the prompt filing with the
applicable Government Antitrust Entity of all appropriate notices and reports
required under applicable Antitrust Laws with respect to the transactions
contemplated by this Agreement;

(ii) the prompt use of its reasonable best efforts to avoid the entry of any
permanent, preliminary or temporary injunction or other order, decree, decision,
determination or judgment that would delay, restrain, prevent, enjoin or
otherwise prohibit the consummation of the transactions contemplated by this
Agreement, including the proffer and agreement by the Acquiror of its
willingness to sell or otherwise dispose of, or hold separate pending such
disposition, and promptly to effect the sale, liquidation, disposal and holding
separate of, such assets, categories of assets or businesses or other segments
of the Business or the Acquiror or the Acquiror’s subsidiaries (and the entry
into agreements with, and submission to orders of, the relevant Government
Antitrust Entity giving effect thereto), in each case conditioned upon the
consummation of the transactions contemplated hereby if such action should be
reasonably necessary or

 

48



--------------------------------------------------------------------------------

advisable to avoid, prevent, eliminate or remove the actual, anticipated or
threatened (x) commencement of any proceeding in any forum or (y) issuance of
any permanent, preliminary or temporary injunction or other order, decree,
decision, determination or judgment that would delay, restrain, prevent, enjoin
or otherwise prohibit the consummation of the transactions contemplated hereby
by any Government Antitrust Entity; and

(iii) the prompt use of its reasonable best efforts to take, in the event that
any permanent, preliminary or temporary injunction, decision, order, judgment,
determination or decree is entered or issued, or becomes reasonably foreseeable
to be entered or issued, in any proceeding, review or inquiry of any kind that
would make the consummation of the transactions contemplated hereby in
accordance with the terms of this Agreement unlawful or that would delay,
restrain, prevent, enjoin or otherwise prohibit the consummation of the
transactions contemplated hereby, any and all steps (including, the appeal
thereof, the posting of a bond or the taking of the steps contemplated by clause
(ii) of this Section 5.4(b)) necessary to resist, vacate, modify, reverse,
suspend, prevent, eliminate, avoid or remove such actual, anticipated or
threatened injunction, decision, order, judgment, determination or decree so as
to permit such consummation on a schedule as close as possible to that
contemplated by this Agreement.

(c) Each party to this Agreement shall promptly notify the other party of any
communication it receives from any Governmental Entity relating to the matters
that are the subject of this Agreement, shall permit the other party to review
in advance any proposed communication by such party to any Governmental Entity,
and shall provide each other with copies of all correspondence, filings or
communications between them or any of their Affiliates, on the one hand, and any
Governmental Entity or members of its staff, on the other hand, subject to this
Section 5.4. No party to this Agreement shall agree to participate in any
meeting with any Governmental Entity in respect of any such filings,
investigation or other inquiry unless it consults with the other parties in
advance and, to the extent permitted by such Governmental Entity, gives the
other parties the opportunity to attend and participate at such meeting. Subject
to the Confidentiality Agreement, Section 5.3(b) and to this Section 5.4(c) and
compliance with applicable Law, the parties to this Agreement will coordinate
and cooperate fully with each other in exchanging such information and providing
such assistance as the other parties may reasonably request in connection with
the foregoing.

SECTION 5.5 Third Party Consents. The Company shall use commercially reasonable
efforts to obtain any consent of any Person (other than Governmental Entities)
required to consummate and make effective the transactions contemplated by this
Agreement. The Acquiror agrees to cooperate reasonably with the Company in
obtaining such consents. To the extent that the Acquiror and the Company are
unable to obtain any required third party consents prior to the Closing (such
consents, the “Post-Closing Consents”), each of the Acquiror and the Company,
respectively, shall use commercially reasonable efforts to make or obtain (or
cause to be made or obtained) as promptly as practicable all Post-Closing
Consents. For purposes of this Section 5.5, the term “commercially reasonable
efforts” shall not be deemed to require any Person to pay or commit to pay any
amount to (or incur any obligation in favor of) any Person from whom any consent
or waiver may be required.

 

49



--------------------------------------------------------------------------------

SECTION 5.6 Contact with Customers and Suppliers. During the Pre-Closing Period,
the Company and the Acquiror shall cooperate in communicating with the
customers, suppliers and licensors of the Business concerning the transactions
contemplated hereby, including the Acquiror’s intentions concerning the
operation of the Business following the Closing. During the Pre-Closing Period,
the Acquiror and its Representatives shall contact or communicate with the
customers, suppliers and licensors of the Business in connection with the
transactions contemplated hereby only with the prior written consent of the
Company, which shall not be unreasonably withheld and may be conditioned upon a
designee of the Company being present at any meeting or conference; provided
that upon prior written notice to the Company (and after coordinating with the
Company in good faith any initial communication to such Persons), the Acquiror
and its Representatives shall be permitted to contact and communicate with
certain customers and suppliers of the Business to be mutually agreed by the
parties. For the avoidance of doubt, nothing in this Section 5.6 shall prohibit
the Acquiror from contacting the customers, suppliers and licensors of the
Business in the ordinary course of the Acquiror’s businesses for the purpose of
selling products of the Acquiror’s businesses or for any other purpose unrelated
to the Business and the transactions contemplated by this Agreement.

SECTION 5.7 Non-Competition; Non-Hire.

(a) Restrictions on Competing Activities Following Closing:

(i) The Company shall not, and shall cause its Subsidiaries not to, for a period
of two years following the Closing Date, establish or acquire any new businesses
within the Business Territory that involve the manufacture, distribution or sale
for human consumption of a Competing Product, nor directly or indirectly engage
in, invest, manage, operate, lend funds to or provide consulting, manufacturing
or co-packing services to any person engaged in the manufacture, distribution or
sale for human consumption of a Competing Product, (the “Competing Activities”).
Notwithstanding the foregoing, the Company and each of its Subsidiaries shall be
permitted to (A) continue to conduct their current businesses and extensions
thereof (other than the Competing Activities); (B) acquire and own interests of
any Person engaged in Competitive Activities, so long as such interests do not
represent twenty percent (20%) or more of such Person’s voting securities;
(C) acquire, own and operate, or otherwise invest in, a Person that engages in
Competing Activities (so long as the portion of the revenue of such Person
derived solely from Competing Activities does not account for more than fifteen
percent (15%) of the consolidated revenue of the Company during its most
recently completed fiscal year); or (D) be acquired by one or more entities that
own(s) a business that competes with the Business.

(ii) The parties mutually agree that this Section 5.7 is reasonable and
necessary to protect and preserve the Company’s and the Acquiror’s legitimate
business interests and the value of the Business, the Shares, the Transferred
Assets and the Company’s other businesses, and to prevent any unfair advantage
conferred on any party and their respective successors.

 

50



--------------------------------------------------------------------------------

(b) The Company agrees not to (x) for a period of three (3) years following the
Closing Date for employees who are, immediately prior to the Closing, at the
director level or above or (y) for a period of two (2) years following the
Closing Date for all other employees, directly or indirectly hire or solicit for
hire any salaried Transferred Employee who accepts the Acquiror’s offer of
employment or who remains an employee of a Transferred Entity following the
Closing for so long as such individual is employed by the Acquiror or any
Affiliate of Acquiror; provided, however, that the Company and its Subsidiaries
shall not be prohibited from soliciting or hiring any such individual who
contacts the Company or any Subsidiary in response to any general solicitation
or advertising not specifically directed at any such individual or group of
individuals.

(c) The Acquiror agrees not to (x) for a period of three (3) years following the
Closing Date for employees who are, immediately prior to the Closing, at the
director level or above or (y) for a period of two (2) years following the
Closing Date for all other employees, directly or indirectly hire or solicit for
hire any employee of the Company or its Subsidiaries (excluding Transferred
Employees); provided, however, that the Acquiror and its Subsidiaries shall not
be prohibited from soliciting or hiring any such individual who contacts the
Acquiror or any Subsidiary in response to any general solicitation or
advertising not specifically directed at any such individual or group of
individuals.

(d) If a final judgment of a court or tribunal of competent jurisdiction
determines that any term or provision contained in this Section 5.7 is invalid
or unenforceable, then the parties agree that the court or tribunal will have
the power (but without affecting the right of the Company or the Acquiror to
obtain the relief provided for in this Section 5.7 in any jurisdiction other
than such court’s or tribunal’s jurisdiction) to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. To the extent it
may effectively do so under applicable Law, each of the Company and the Acquiror
hereby waives on its own behalf and on behalf of its successors, any provision
of Law which renders any provision of this Section 5.7 invalid, void or
unenforceable in any respect.

(e) Each of the Company and the Acquiror acknowledges and agrees that the
remedies at law for any breach of the requirements of this Section 5.7 would be
inadequate, and agrees and consents that without intending to limit any
additional remedies that may be available, temporary and permanent injunctive
and other equitable relief may be granted without proof of actual damage or
inadequacy of legal remedy, in any proceeding which may be brought to enforce
any of the provisions of this Section 5.7.

SECTION 5.8 Credit and Performance Support Obligations. The Acquiror agrees to
use commercially reasonable efforts, but shall not be required to pay or commit
to pay any amount, to cause the Company and its Subsidiaries to be absolutely
and unconditionally relieved on or prior to the Closing Date of all Liabilities
and obligations arising out of the guaranties, letters of credit, performance
bonds and other similar items issued and outstanding in connection with or for
the benefit of the Business or in respect of the Transferred Assets as set forth
in Section 5.8 of the Disclosure Schedule, including by causing one or more of
the Acquiror or its Subsidiaries to be substituted in all respects for the
Company and its Subsidiaries in respect of such Liabilities, and the Acquiror
shall indemnify the Company and its Affiliates

 

51



--------------------------------------------------------------------------------

against any Losses of any kind whatsoever with respect to such Liabilities. To
the extent the Company is not absolutely and unconditionally relieved of all
such Liabilities on or prior to the Closing Date, the Acquiror agrees to
continue to use commercially reasonable efforts to absolutely and
unconditionally relieve the Company and its Subsidiaries of all such Liabilities
as promptly as practicable after the Closing Date.

SECTION 5.9 Transfer Taxes.

(a) All sales (including bulk sales), use, value added, documentary, stamp,
gross receipts, registration, transfer, conveyance, excise, recording, license,
stock transfer stamps and other similar Taxes and fees (“Transfer Taxes”)
applicable to the conveyance and transfer from the Company to the Acquiror of
the Business, the Shares or the Transferred Assets shall be borne one-half by
the Acquiror and one-half by the Company. Each party shall use reasonable
efforts to avail itself of any available exemptions from any such Transfer Taxes
and to cooperate with the other parties in providing any information and
documentation that may be necessary to obtain such exemptions.

(b) The costs of recording documents conveying title from the Company to the
Acquiror (including deeds and assignments, as well as any surveys and policies
of title insurance that may be required or desired) covering any or all of the
Real Property shall be borne by the Acquiror.

SECTION 5.10 Assumption of Litigation. The Acquiror agrees to assume the defense
of any and all present or future claims, proceedings and other litigation
Related to the Business or otherwise arising out of or primarily relating to any
Transferred Entity, Transferred Assets or any Assumed Liability, and, whether or
not any of the Transferred Entities, the Company or their Subsidiaries are party
to such claims, proceedings or other litigations, to indemnify the Company and
its Subsidiaries in respect of any Liability, Loss or expense (including
reasonable attorney’s fees) of any kind whatsoever which the Company or any of
its Subsidiaries may incur arising out of or relating to any such litigation or
claim. The Acquiror shall have the right to assume and conduct the defense of
any matters assumed by it pursuant to this Section 5.10 and the Company and its
Subsidiaries shall cooperate in such defense to the extent reasonably requested
by the Acquiror.

SECTION 5.11 Ancillary Agreements. At or prior to the Closing, the Company and
the Acquiror shall execute and deliver:

(a) a transition services agreement, in the form attached hereto as Exhibit C,
with such other terms as the parties may mutually agree (the “Transition
Services Agreement”);

(b) the transitional trademark license with respect to the DEL MONTE trademark
and logo, in the form attached hereto as Exhibit D (the “Transitional Trademark
Agreement”);

(c) the Bill of Sale, Assignment and Assumption Agreement; and

(d) instruments of assignment of registered and applied for Transferred IP in
form and substance reasonably satisfactory to the Acquiror.

 

52



--------------------------------------------------------------------------------

SECTION 5.12 Intellectual Property Licenses.

(a) Intellectual Property License.

(i) The Company, on behalf of itself and its Subsidiaries, grants to the
Acquiror, effective as of the Closing Date, a non-exclusive, non-sublicensable
(except as provided herein), non-assignable (except as provided in
Section 5.12(a)(ii)), perpetual, irrevocable, royalty-free, fully paid-up,
worldwide license, in connection with the current and future operation of the
Business, to use and exercise all rights under any Intellectual Property (other
than Trademarks and Software), if any, that is owned by the Company or any of
its Subsidiaries as of the Closing Date and that was used by the Business as of
the Closing Date (the “Seller Licensed IP”). For clarity, this license covers
any Seller Licensed IP in existence as of the Closing Date, but does not cover
any Intellectual Property that arises, is created or acquired after the Closing
Date. The Acquiror may sublicense this license solely (x) to its vendors,
consultants, contractors and suppliers, in connection with their providing
services to the Acquiror; or (y) to its distributors, customers and end-users,
in connection with the distribution, licensing, offering and sale of the current
and future products of the Business.

(ii) The Acquiror, on behalf of itself and its Subsidiaries, grants to the
Company, effective as of the Closing Date, a non-exclusive, non-sublicensable
(except as provided herein), non-assignable (except as provided in
Section 5.12(a)(iii)), perpetual, irrevocable, royalty-free, fully paid-up,
worldwide license, in connection with the current and future operation of its
businesses, to use and exercise all rights under any Intellectual Property
(other than Trademarks and Software), if any, that is owned by the Acquiror or
any of its Subsidiaries as of the Closing Date and that was used by the Company
as of the Closing Date (the “Acquiror Licensed IP”); provided, that the Company
shall have no right to use the Acquiror Licensed IP to manufacture, distribute
or sell for human consumption a Competing Product, or to directly or indirectly
provide consulting, manufacturing or co-packing services to any person engaged
in the manufacture, distribution or sale for human consumption of a Competing
Product. For clarity, this license covers any Acquiror Licensed IP in existence
as of the Closing Date, but does not cover any Intellectual Property that
arises, is created or acquired after the Closing Date. The Company may
sublicense this license solely (x) to its vendors, consultants, contractors and
suppliers, in connection with their providing services to the Company; or (y) to
its distributors, customers and end-users, in connection with the distribution,
licensing, offering and sale of the current and future products of the Company.

(iii) Acquiror or the Company, as the case may be, may assign the licenses set
forth in Section 5.12(a)(i) or Section 5.12(a)(ii) to any Affiliate, or in
connection with a merger, reorganization, or sale of all, or substantially all,
of any of the businesses to which such license relates, so long as: (x) the
assigning party provides the other party with prompt written notice of such
transaction; and (y) the assignment shall be expressly limited to the business
being assigned (and shall not be deemed to extend to other businesses or
affiliates of a successor).

 

53



--------------------------------------------------------------------------------

(b) Each of the parties hereto acknowledges and agrees that the remedy at law
for any breach of the requirements of Section 5.12(a) would be inadequate, and
agrees and consents that, without intending to limit any additional remedies
that may be available, temporary and permanent injunctive and other equitable
relief (including specific performance) may be granted without proof of actual
damage or inadequacy of legal remedy, and without posting any bond or other
undertaking, in any proceeding which may be brought to enforce any of the
provisions of Section 5.12(a).

(c) Each party acknowledges and agrees that the other party has no obligations
under this Agreement with respect to delivery, training, registration,
maintenance, policing, notification of infringements or renewal with respect to
any Intellectual Property licensed herein.

SECTION 5.13 Rebates under Supply Agreement. Following the Closing, the Acquiror
shall be entitled to receive and keep all dollar volume-based rebates paid
pursuant to any of the Transferred Entity Contracts, Assumed Contracts and the
portion of any Dividable Contract applicable to the Business. Following the
Closing, the Company shall promptly remit to the Acquiror any rebates that it
receives under any Transferred Entity Contract, Assumed Contract or the portion
of any Dividable Contract applicable to the Business. Following the Closing, as
between the Acquiror and the Company, the Company shall be entitled to receive
and keep all dollar volume-based rebates paid pursuant to any Contract other
than the Transferred Entity Contracts, Assumed Contracts and the portion of any
Dividable Contract applicable to the Business. Following the Closing, the
Acquiror shall promptly remit to the Company any rebates that it receives under
any Contract other than a Transferred Entity Contract, Assumed Contract or the
portion of any Dividable Contract applicable to the Business.

SECTION 5.14 Direct Trade Promotions. Acquiror shall honor all obligations for
trade promotion programs (including, without limitation, slotting allowances,
retailer ads, store display allowances and similar items) in effect on the
Closing Date applicable to the Business in accordance with their respective
terms.

SECTION 5.15 Forwarding of Collected Payments; Customer Deductions. From and
after the Closing, the Company will promptly forward to the Acquiror any
payments that the Company receives that are the property of the Acquiror as well
as all material supporting documents including copies of checks documenting such
payments and any documentation provided by customers for payment deductions
taken by customers. From and after the Closing, the Acquiror will promptly
forward to the Company any payments that the Acquiror receives which are the
property of the Company. From and after the Closing, in the event that a
customer makes a payment deduction that should have been an Assumed Liability
from a receivable owed to the Company, the Acquiror, upon receipt of reasonable
documentation from the Company, will pay the amount of such deduction to the
Company.

SECTION 5.16 Pre-Closing Cooperation. In the event requested by the Acquiror,
prior to the Closing, the Company shall cooperate with the Acquiror, at
Acquiror’s sole cost and expense, to assist the Acquiror in obtaining certified
ALTA or other types of surveys with respect to each parcel of Owned Real
Property and, subject to the terms and provisions of the Real Property Leases,
the Leased Real Property desired by the Acquiror. In the

 

54



--------------------------------------------------------------------------------

event requested by the Acquiror, prior to the Closing, the Company shall
cooperate with Acquiror, at Acquiror’s sole cost and expense, to assist the
Acquiror in obtaining policies of title insurance insuring Acquiror’s title to
the Owned Real Property and Leased Real Property. The Company shall, and shall
cause the Transferred Entities to, use commercially reasonable efforts to
deliver, at or prior to the Closing, owner’s affidavits and title clearance
documents as may be reasonably necessary to enable Fidelity National Title
(“Title Company”) to issue title commitments and title policies insuring title
to any parcel of Real Property in the Acquiror as required by the terms and
provisions of this Agreement, provided in no event shall any such affidavits or
title clearance documents increase the liabilities, obligations or indemnities
of the Company agreed to under this Agreement. For the avoidance of doubt,
neither the delivery of ALTA surveys nor the issuance of any title insurance
policies shall be a condition to Closing.

SECTION 5.17 Post-Closing Cooperation.

(a) The Company, on the one hand, and the Acquiror, on the other, shall
cooperate with each other, and shall cause their officers, employees, agents,
auditors and other Representatives to cooperate with each other after the
Closing to ensure the orderly transition of the Business from the Company to the
Acquiror and to minimize any disruption to the Business and the other respective
businesses of the Company and the Acquiror that might result from the
transactions contemplated hereby. After the Closing, upon reasonable notice, the
Acquiror shall furnish or cause to be furnished to the Company and its
employees, counsel, auditors and other Representatives reasonable access
(including the ability to make copies), during normal business hours, to such
employees, counsel, auditors and other Representatives, Business Books and
Records within the control of the Acquiror or any of its Affiliates as is
reasonably necessary for (i) financial reporting, Tax and accounting and
employee benefit matters and (ii) defense or prosecution of litigation and
disputes with third parties. After the Closing, upon reasonable notice, the
Company shall furnish or cause to be furnished to the Acquiror and its
employees, counsel, auditors and other Representatives reasonable access
(including the ability to make copies), during normal business hours, to such
employees, counsel, auditors and other Representatives, books and records used
in or relating to the Business (that are not included in the Transferred Assets)
and within the control of the Company or any of its Affiliates, including,
without limitation, records underlying the financial statements of the Business,
as is reasonably necessary for (i) financial reporting, Tax and accounting and
employee benefit matters and (ii) defense or prosecution of litigation and
disputes with third parties.

(b) Each party will, and will cause each of its Subsidiaries to, retain all
books and records and other documents pertaining to the Business in existence on
the Closing Date for seven (7) years following the Closing; provided, that no
such Business books and records or other documents shall be destroyed or
disposed of during such seven (7) year period without first advising such other
party in writing and giving such other party a reasonable opportunity to obtain
possession thereof for the purposes permitted by this Section 5.17.

(c) Each party shall reimburse the other for reasonable out-of-pocket costs and
expenses incurred in assisting the other pursuant to this Section 5.17. Neither
party shall be required by this Section 5.17 to take any action that would
unreasonably interfere with the conduct of its business or unreasonably disrupt
its normal operations. Any information relating to the Business received by the
Company pursuant to this Section 5.17 shall be subject to Section 5.3(b).

 

55



--------------------------------------------------------------------------------

(d) Each party shall, from time to time after the Closing without additional
consideration, execute and deliver such further deeds, assignments and
instruments of transfer and take such other actions as may be reasonably
requested by the other party to make effective the transactions contemplated by
this Agreement and the other Transaction Agreements.

(e) The Company agrees to use commercially reasonable efforts to assist the
Acquiror, at the Acquiror’s sole cost and expense, in preparing financial
statements for the Business that are compliant with International Financial
Reporting Standards.

SECTION 5.18 Confidentiality Agreements. Prior to and after the Closing, the
Company shall not waive any obligation of any Person under any confidentiality
agreement to which the Company is a party relating to the sale of the Business.

SECTION 5.19 Exclusivity. Until the earlier of the Closing Date and such time as
this Agreement is terminated in accordance with Article IX, the Company shall
not, and shall cause the Transferred Entities not to, and shall instruct its and
their respective Affiliates, directors, officers, employees and other
representatives not to, directly or indirectly, participate in, invite, solicit,
entertain, initiate, encourage or enter into any negotiation, discussion or
agreement with any Person with respect to an acquisition of any of the
Transferred Entities or any of the material assets of any of the Transferred
Entities (other than the sale of inventory of the Transferred Entities in the
ordinary course of business) or the Business (other than the sale of Inventory
in the ordinary course of business) or any divestiture, merger, share exchange,
consolidation, business combination, recapitalization, redemption or similar
transaction involving the Business or any of the Transferred Entities (each, a
“Proposed Transaction”). The Company shall cause the Transferred Entities to,
and shall instruct its and their respective Affiliates, directors, officers,
employees and other representatives to, immediately cease and cause to be
terminated all existing discussions, activities and negotiations with any Person
with respect to any Proposed Transaction.

SECTION 5.20 Financing.

(a) The Company shall use its commercially reasonable efforts to provide such
cooperation as may be reasonably requested by the Acquiror in connection with
the Financing Commitments and the financing contemplated thereby, including, but
not limited to, the following: (i) providing the Required Financial Information
and otherwise assisting with the preparation of customary bank books,
information memoranda and other information packages regarding the business,
operations, financial condition, projections and prospects of the Business, the
Transferred Assets and the Transferred Entities, and offering memoranda,
(ii) providing information with respect to the Business, the Transferred Assets
and the Transferred Entities as may be reasonably requested by Acquiror to
permit Acquiror to prepare pro forma financial information customarily required
for the financing, (iii) requesting the Company’s independent auditors to
cooperate with the Financing Sources (and their respective Affiliates),
including by providing customary comfort letters (including customary “negative
assurances”), (iv) assistance with the preparation of rating agency
presentations and otherwise assisting with obtaining credit

 

56



--------------------------------------------------------------------------------

ratings in connection with the financing contemplated by the Financing
Commitments, (v) facilitating the execution and delivery at the Closing of
definitive financing, pledge, security and guarantee documents and the provision
of guarantees and security with respect to the Business, the Transferred Assets
and the Transferred Entities and their respective assets, and (vi) cooperating
with consultants or others engaged to undertake field examinations and
appraisals, including furnishing information to such persons in respect of
accounts receivable, inventory and other applicable assets; provided, however,
that the Company and its Subsidiaries will not be required to (A) take any
action that would interfere with the ongoing operation of the business or
operations of the Company or its Subsidiaries, (B) pay any commitment or other
similar fee, incur any other liability or provide any indemnification, (C) cause
any representation or warranty in this Agreement to be breached or cause any
condition to the Closing set forth in Section 8.1 or Section 8.2 to fail to be
satisfied, (D) cause any director, officer, or employee of the Company or any of
the Transferred Entities to incur any personal liability or (E) enter into any
agreement or binding commitment that is not contingent upon the Closing or that
would be effective prior to the Closing Date.

(b) Acquiror shall indemnify and hold harmless the Company, its Subsidiaries and
their Representatives from and against any and all liabilities, losses, damages,
claims, costs, expenses, interest, awards, judgments and penalties suffered or
incurred by them in connection with the arrangement of the financing (including
any action taken in accordance with this Section 5.20) and any information
utilized in connection therewith. Acquiror shall, promptly upon request by the
Company, reimburse the Company for all documented and reasonable out-of-pocket
costs incurred by the Company or its subsidiaries in connection with this
Section 5.20. The Company hereby consents to the reasonable use of the Company’s
and its subsidiaries’ logos in connection with the Financing Commitments,
provided that such logos are used solely in a manner that is not intended to or
reasonably likely to harm or disparage the Company or any of its Subsidiaries or
the reputation or goodwill of the Company or any of its Subsidiaries or any of
their logos and on such other customary terms and conditions as the Company
shall reasonably impose.

SECTION 5.21 Other Certain Shared Assets. During the period from the Closing
Date through the second anniversary thereof, the Acquiror may elect to request
access to a specific Qualifying Shared Asset or that a Qualifying Shared Asset
be deemed a Transferred Asset by sending notice of such request to the Company
(an “Access Notice”), which Access Notice shall describe the requested
Qualifying Shared Asset in reasonable detail. In the event that the Acquiror
requests access to a Qualifying Shared Asset or a determination that such
Qualifying Shared Asset is a Transferred Asset as contemplated by this
Section 5.21, the Acquiror and the Company shall negotiate in good faith to
determine whether such access can be provided to the Acquiror in a manner
consistent with the manner in which such Qualifying Shared Asset was previously
made available to the Business immediately prior to the Closing or whether such
Qualifying Shared Asset shall be deemed a Transferred Asset.

SECTION 5.22 Insurance.

(a) Effective as of the Closing Date, (i) subject to Section 5.22(c), the
Company will be entitled to terminate or cause its Subsidiaries to terminate all
insurance coverage relating to the Transferred Assets and the Business and the
current or former directors,

 

57



--------------------------------------------------------------------------------

officers and employees thereof under the general corporate policies of
insurance, cancelable surety bonds and hold harmless agreements and (ii) the
Acquiror shall become solely responsible for all insurance coverage and related
risk of loss with respect to the Transferred Assets, Business and its current or
former directors, officers and employees.

(b) Notwithstanding Section 5.22(a), to the extent that (i) any insurance
policies issued for the benefit of the Company and its Subsidiaries (the
“Company’s Insurance Policies”) cover any loss, liability, claim, damage or
expense relating to the Business and relating to or arising out of occurrences
on or prior to the Closing Date (“Pre-Closing Matters”) and (ii) the Company’s
Insurance Policies continue after the Closing to permit claims to be made
thereunder with respect to Pre-Closing Matters, the Company shall cooperate and
cause its Subsidiaries to cooperate with the Acquiror in submitting claims with
respect to Pre-Closing Matters on behalf of the Acquiror under the Company’s
Insurance Policies; provided that if such a claim in respect of a Pre-Closing
Matter is rejected under the Company’s Insurance Policies, at the reasonable
request and sole cost of the Acquiror, the Company and its Subsidiaries shall
use their commercially reasonable efforts to commence litigation to enforce such
claim and that Acquiror shall reimburse, indemnify and hold the Company and its
Subsidiaries harmless from all liabilities, costs and expenses (including all
present or future premiums and retroactive or prospective premium adjustments,
deductibles, self-insured retentions, legal and administrative costs, attorney’s
fees, overhead and costs of compliance under Seller’s Insurance Policies) of any
nature actually incurred by the Company or its Subsidiaries as a result of such
claims made under the Company’s Insurance Policies and provided, further, that
the Acquiror shall not make any such claims if, and to the extent that, such
claims are covered by insurance policies held by the Acquiror or its Affiliates.
Upon the incurrence or accrual of any such liability, cost or expense relating
to claims made under the Company’s Insurance Policies with respect to
Pre-Closing Matters and upon receipt from the Company of a statement of the
amount of such liabilities, costs and expenses in reasonable detail, from time
to time, the Acquiror shall make payment promptly to the Company or its
Subsidiaries of the amount indicated in such statement.

(c) The Company shall use its commercially reasonable efforts to obtain at the
Closing (or prior to expiration or cancelation) a “tail” with respect to each of
the Company’s insurance policies set forth in Section 3.20(a) of the Disclosure
Schedule providing coverage to the Business or in respect of employment
practices of the Business as applicable to or allowed by the policy or to the
extent that the policy is not renewed within the original initial discovery
period in order to cover claims thereunder made on or before the third
(3rd) anniversary of the Closing Date with respect to Pre-Closing Matters, on
terms reasonably satisfactory to the Acquiror to the extent commercially
available. The Company shall also use its commercially reasonable efforts to
have the Acquiror added as an additional named insured under each such insurance
policy for which “tail” coverage was purchased. In the event such insurance
tails are obtained, the Acquiror shall reimburse the Company for the full cost
of obtaining such tail policies.

 

58



--------------------------------------------------------------------------------

ARTICLE VI

EMPLOYEE MATTERS

SECTION 6.1 Transferred Employees.

(a) Where applicable Law provides for the transfer of employment of any Business
Employee upon a sale of the Business, the Acquiror and the Company shall take or
cause to be taken such actions as are required under applicable Law to
accomplish such transfer of employment of such Business Employee to the Acquiror
or any of its Affiliates as a matter of Law as of the Closing. Where applicable
Law does not provide for the transfer of employment of any current Business
Employee upon the sale of the Business to the Acquiror, the Acquiror shall, or
shall cause one of its Affiliates to, make offers of employment in accordance
with the provisions of this Article VI, to be effective as of the Closing, to
(i) all such Business Employees (except those Business Employees agreed by the
parties) and (ii) certain other individuals, to be agreed by the parties, who
are not Business Employees but who are involved in both the Business and other
businesses of the Company and its Subsidiaries. Each (i) Business Employee whose
employment transfers from the Company to the Acquiror or any of its Affiliates
on the Closing by operation of Law, or who receives and accepts the offer of
employment from the Acquiror or any of its Affiliates, and (ii) Transferred
Entity Employee, is referred to herein as a “Transferred Employee”). In
connection with the Closing, the Company shall release all Transferred Employees
from any covenants, agreements or policies that might restrict their employment
by the Acquiror or its Affiliates.

(b) Each offer of employment to any Union Employee shall provide for identical
terms and conditions of employment to those provided to such Union Employee at
the time of the Closing. Without limiting the foregoing, with respect to any
Transferred Employee that is a Union Employee, Acquiror (or an Affiliate
thereof) shall assume and be bound by and shall satisfy the terms of the
Collective Bargaining Agreements, the terms of which shall govern the employment
and benefits of such Transferred Employee until such time as the Collective
Bargaining Agreement expires or is modified as the result of Acquiror (or an
Affiliate thereof) entering into a new, different or modified agreement with the
applicable union. Acquiror shall protect and otherwise hold harmless the Company
from any allegations, claims, grievances or proceedings relating to (A) any
alleged non-compliance with terms of any Collective Bargaining Agreement
relating to successors to the extent attributable to Acquiror’s failure to
fulfill its obligations under this Section 6.1 or the relevant Collective
Bargaining Agreement, (B) Acquiror’s obligation to assume and comply with any
Collective Bargaining Agreement, or (C) Acquiror’s assumption of any Collective
Bargaining Agreement.

(c) Subject to the provisions of this Section 6.1(c) below, each offer of
employment to any Business Employee that is not a Union Employee shall provide
for terms and conditions of employment that are substantially equivalent in the
aggregate to those provided to such Business Employee at the time of the
Closing. Without limiting the foregoing, with respect to any Transferred
Employee that is not a Union Employee, for the one (1) year period immediately
following the Closing Date to the extent such Transferred Employee remains
employed during such period, the Acquiror shall, or shall cause its Affiliates
to, provide to each such Transferred Employee: (i) at least the same annual base
salary or wage rate in effect as of the date of this Agreement and at least the
same bonus opportunities provided by the Company in respect of the fiscal year
in which the Closing Date occurs and (ii) employee benefits (including, without
limitation, perquisites, paid time off and severance benefits) that, in each
case, are no less favorable than those employee benefits provided to such
Transferred Employee immediately

 

59



--------------------------------------------------------------------------------

prior to the Closing or, if more favorable in the aggregate, those employee
benefits provided to similarly situated employees of the Acquiror or its
Affiliates, as applicable, except the Acquiror shall not be required to continue
any equity award programs. Nothing in this Section 6.1(c) is intended to limit
or restrict the rights of the Acquiror or its Affiliates to terminate the
employment of any Transferred Employee that is not a Union Employee at will, for
any reason or no reason and with or without notice.

SECTION 6.2 Employee-Related Liabilities.

(a) It is the intention of the Parties that all employment-related Liabilities
associated with Business Employees and Former Business Employees, whether
arising or incurred prior to, on or after the Closing Date, are to be assumed by
Acquiror or one of its Affiliates, except as otherwise specifically set forth
herein.

(b) Except as otherwise expressly provided in this Agreement, effective as of
the Closing, Acquiror or one of its Affiliates shall assume, and none of the
Company or its Affiliates shall have any further Liability with respect to, or
under:

(i) any individual agreements entered into between the Company and any Business
Employee or Former Business Employee;

(ii) agreements entered into between the Company and any individual who is or
was an independent contractor, or leasing organization, providing services
primarily for the Business;

(iii) Collective Bargaining Agreements, collective agreements, trade union or
works council agreements entered into between the Company and any union, works
council or other body representing Business Employees and/or Former Business
Employees;

(iv) wages, salaries, incentive compensation, commissions, bonuses, paid time
off/vacation/sick pay, and any other employee compensation or benefits payable
to or on behalf of any Business Employee or Former Business Employee after the
Closing, without regard to when such wages, salaries, incentive compensation,
commissions, bonuses, or other employee compensation or benefits are or may have
been earned;

(v) any nonqualified deferred compensation Company Plan pursuant to which any
Business Employee or Former Business Employee has any legally binding rights to
payments, whether vested or unvested, as of the Closing Date;

(vi) immigration-related, visa, work application or similar rights, obligations
and Liabilities related to any Business Employees or Former Business Employees;
and

(vii) all employment-related claims, proceedings, causes of actions, lawsuits
and other Liabilities related to any Business Employees or Former Business
Employees, without regard to when the events giving rise to the foregoing have
occurred.

 

60



--------------------------------------------------------------------------------

(c) With respect to unpaid covered claims by any Business Employee or Former
Business Employee under any Company Plan that provides welfare benefits or
non-qualified deferred compensation, which are either incurred but not processed
or that are incurred but unreported prior to the Closing Date, including claims
that are self-insured and claims that are fully insured through third-party
insurance, the Company or one of its Affiliates shall contine to be responsible
for the payment for such claims . Acquiror shall reimburse the Company for its
net after-tax cost of paying any such benefit that is not insured. For purposes
of this subsection, a claim or expense is deemed to be incurred on or prior to
the Closing Date if (i) with respect to medical (including continuous
hospitalization), dental, vision and/or prescription drug benefits, the
rendering of health services giving rise to such claim or expense occurs on or
before the Closing Date; (ii) with respect to life insurance, accidental death
and dismemberment and business travel accident insurance, the event giving rise
to such claim or expense occurs on or before the Closing Date; and (iii) with
respect to long-term disability benefits, the date of an individual’s
disability, as determined by the disability benefit insurance carrier or claim
administrator, giving rise to such claim or expense, occurs on or before the
Closing Date.

(d) As of the Closing, Acquiror or one of its Affiliates shall assume and
satisfy all Liabilities with respect to any Business Employee who is, as of the
Closing, on vacation or other approved leave of absence, whether paid or unpaid
(including leave under FMLA or corresponding state Law, disability, military
leave and other approved leave, including Liabilities for salary continuation,
paid leave or continuing benefits).

SECTION 6.3 Participation in Company Plans. Effective as of the Closing, the
Transferred Employees shall cease to be covered by the Company Plans that are
not Transferred Entity Plans.

SECTION 6.4 Service Recognition. Effective as of the Closing Date, Acquiror
shall, and shall cause each member of its Affiliates to, give each Transferred
Employee full credit for purposes of eligibility, vesting, determination of
level of benefits, under any employee benefit plans policies, programs, or
arrangements of the Acquiror or its Affiliates (each an “Acquiror Benefit
Arrangement”) for such individuals’ service with the Company or Transferred
Entities, as applicable, or any predecessor thereto prior to the Closing Date,
to the same extent such service was recognized by the applicable Company Plan or
Transferred Entity Plan, as the case may be, immediately prior to the Closing
Date; provided, that, such service shall not be recognized to the extent such
recognition would result in the duplication of benefits. In addition, and
without limiting the generality of the foregoing provisions, (i) Acquiror shall
cause each Transferred Employee to be immediately eligible to participate,
without any waiting time, in any and all Acquiror Benefit Arrangements to the
extent coverage under the Acquiror Benefit Arrangement is comparable to a
Company Plan or Transferred Entity Plan, as the case may be, in which the
Transferred Employee participated immediately before the Closing Date and
(ii) for purposes of each Acquiror Benefit Arrangement providing medical,
dental, pharmaceutical or vision benefits to any Transferred Employee, Acquiror
shall cause all pre-existing condition exclusions and actively-at-work
requirements of such Acquiror Benefit Arrangement to be waived for such employee
and his or her covered dependents, except to the extent such conditions would
not have been waived under the comparable Company Plan or Transferred Entity
Plan, as the case may be, in which such employee participated immediately prior
to the Closing Date, and Acquiror shall cause any eligible expenses incurred by
such

 

61



--------------------------------------------------------------------------------

employee and his or her covered dependents during the portion of the plan year
of the Company Plan or Transferred Entity Plan, as the case may be, ending on
the date such employee’s participation in the corresponding Acquiror Benefit
Arrangement begins to be taken into account under such Acquiror Benefit
Arrangement for purposes of satisfying all deductible, coinsurance and maximum
out-of pocket requirements applicable to such employee and his or her covered
dependents for the applicable plan year as if such amounts had been paid in
accordance with the Acquiror Benefit Arrangement.

SECTION 6.5 Company Pension Plan.

(a) Effective as of the Closing Date, Acquiror shall, or shall have caused one
or more of its Affiliates to, establish or maintain a defined benefit pension
plan and related trust to accept the transfer of Assets and Liabilities
described in Section 6.5(b) and provide retirement benefits to Business Pension
Participants (such defined benefit pension plan, the “Acquiror Pension Plan”).
Acquiror shall be responsible for taking all necessary, reasonable, and
appropriate action to establish, maintain and administer the Acquiror Pension
Plan so that it is qualified under Section 401(a) of the Code and that the
related trust thereunder is exempt under Section 501(a) of the Code, and as soon
as reasonably practicable following the Closing Date, Acquiror shall take all
steps reasonably necessary to obtain a favorable determination from the IRS as
to such qualification if one is not then applicable to the Acquiror Pension
Plan. Acquiror shall be responsible for any and all Liabilities (including
Liability for funding) and other obligations with respect to the Acquiror
Pension Plan.

(b) Acquiror shall cause the Acquiror Pension Plan to assume, fully perform, pay
and discharge, all Liabilities under the Company Pension Plan relating to all
Business Pension Participants as of immediately before the Closing Date in
accordance with the provisions of this Section 6.5(b).

(i) The Parties intend that the portion of the Company Pension Plan covering
Business Pension Participants shall be transferred to the Acquiror Pension Plan
in accordance with Section 414(l) of the Code, Treasury Regulation
Section 1.414(l)-1 and Section 208 of ERISA. Any surplus Assets under the
Company Pension Plan (i.e., any Assets held under the Company Pension Plan that
are in excess of the Assets required to be allocated to the Company Pension Plan
and the Acquiror Pension Plan in accordance with the preceding sentence) shall
be retained by the Company Pension Plan. No later than thirty (30) days prior to
the Closing Date, the Company and Acquiror shall, to the extent necessary, file
an IRS Form 5310-A regarding the transfer of Assets and Liabilities from the
Company Pension Plan to the Acquiror Pension Plan.

(ii) Prior to the Closing Date (or such later time as mutually agreed by the
Company and Acquiror), the Company shall cause the Company Actuary to determine
the estimated value, as of the Closing Date, of the Assets to be transferred to
the Acquiror Pension Plan in accordance with the assumptions and valuation
methodology set forth on Section 6.5(b) of the Disclosure Schedule (the
“Estimated Company Pension Plan Transfer Amount”).

 

62



--------------------------------------------------------------------------------

(iii) Not later than ten (10) Business Days following the Closing Date (or such
later time as mutually agreed by the Company and Acquiror), the Company and
Acquiror shall cooperate in good faith to cause an initial transfer of Assets
from the Company Pension Plan to the Acquiror Pension Plan in an amount (as
determined by the Company in its discretion) equal to not less than eighty-five
percent (85%) and not more than ninety-five percent (95%) of the Estimated
Company Pension Plan Transfer Amount (such amount, the “Initial Company Transfer
Amount”). The Company shall satisfy its obligation pursuant to this
Section 6.5(b)(iii) by causing the Company Pension Plan to transfer an amount of
Assets (as determined by the Company in its discretion, in kind, in cash,
cash-like securities or other cash equivalents) equal to the Initial Company
Transfer Amount.

(iv) Within two hundred seventy (270) days (or such later time as mutually
agreed by the Company and Acquiror) following the Closing Date, the Company
shall cause the Company Actuary to provide Acquiror with a revised calculation
of the value, as of the Closing Date, of the Assets to be transferred to the
Acquiror Pension Plan determined in accordance with the assumptions and
valuation methodology (including a provision for crediting any distributions
made from the Company Pension Plan) set forth on Section 6.5(b) of the
Disclosure Schedule (the “Revised Company Pension Plan Transfer Amount”).
Acquiror may submit, at its sole cost and expense, the Revised Company Pension
Plan Transfer Amount to the Acquiror Actuary for verification; provided, that,
such verification process and any calculation performed by the Acquiror Actuary
in connection therewith shall be performed solely on the basis of the
assumptions and valuation methodology set forth on Section 6.5(b) of the
Disclosure Schedule. In order to perform such verification, upon request from
Acquiror, the Acquiror Actuary shall receive the data and additional detailed
methodology used to calculate the Initial Company Transfer Amount and the
Revised Company Pension Plan Transfer Amount (if reasonably needed) from the
Company Actuary. Acquiror shall be responsible for the cost and expense of the
Acquiror Actuary and the Company shall be responsible for the cost and expense
for the Company Actuary for such data transfer. In the event the Acquiror
Actuary so determines that the value, as of the Closing Date, of the Assets to
be transferred to the Acquiror Pension Plan differs from the Revised Company
Pension Plan Transfer Amount, the Acquiror Actuary shall identify in writing to
the Company Actuary all objections to the determination within sixty (60) days
following provision of the revised value calculation to Acquiror pursuant to the
first sentence of this paragraph (iv), and the Acquiror Actuary and the Company
Actuary shall use good faith efforts to reconcile any such difference. If the
Acquiror Actuary and the Company Actuary fail to reconcile such difference, the
Acquiror Actuary and the Company Actuary shall jointly designate a third,
independent actuary whose calculation of the value, as of the Closing Date, of
the Assets to be transferred to the Acquiror Pension Plan shall be final and
binding; provided, that, such calculation must be performed within sixty
(60) days following designation of such third actuary and in accordance with the
assumptions and valuation methodology set forth on Section 6.5(b) of the
Disclosure Schedule; and provided, further, that if such value is not equal to
or between the value determined by the Acquiror Actuary and the Revised Company
Pension Plan Transfer Amount, such value shall be deemed to be either the value
determined by the Acquiror Actuary or the Revised Company Pension Plan Transfer

 

63



--------------------------------------------------------------------------------

Amount, whichever is closer. the Company and Acquiror shall each pay one-half of
the costs incurred in connection with the retention of such independent actuary.
The final, verified value, as of the Closing Date, of the Assets to be
transferred to the Acquiror Pension Plan as determined in accordance with this
Section 6.5(b)(iv) shall be referred to herein as the “Pension Plan Transfer
Amount”.

(v) Within forty-five (45) days (or such later time as mutually agreed by the
Company and Acquiror) of the determination of the Pension Plan Transfer Amount,
the Company shall cause the Company Pension Plan to transfer to the Acquiror
Pension Plan (the date of such transfer, the “Final Company Transfer Date”) an
amount (as determined by the Company in its discretion, in kind, in cash,
cash-like securities or other cash equivalents), equal to (A) the Pension Plan
Transfer Amount minus (B) the Initial Company Transfer Amount (such difference,
as adjusted to reflect earnings or losses as described below, the “Company
True-Up Amount); provided, that, in the event the Company True-Up Amount is
negative, the Company shall not be required to cause any such additional
transfer and instead Acquiror shall be required to cause a transfer of cash,
cash-like securities or other cash equivalents (or, if determined by Acquiror in
its discretion, Assets in kind) from the Acquiror Pension Plan to the Company
Pension Plan in amount equal to the absolute value of the Company True-Up
Amount. The Parties acknowledge that the Company Pension Plan’s transfer of the
Company True-Up Amount to the Acquiror Pension Plan shall be in full settlement
and satisfaction of the obligations of the Company to cause the transfer of, and
the Company Pension Plan to transfer, Assets to the Acquiror Pension Plan
pursuant to this Section 6.5(b)(v). The Company True-Up Amount shall be paid
from the Company Pension Plan to the Acquiror Pension Plan, as determined by the
Company in its discretion in kind, in cash, cash-like securities or other cash
equivalents, and shall be adjusted to reflect earnings or losses during the
period from the Closing Date to the Final Company Transfer Date. Such earnings
or losses shall be determined based on the actual rate of return of the Company
Pension Plan (as determined by the Company Actuary) for the period commencing on
the first day of the calendar month following the calendar month in which the
Closing Date occurs and ending on the last day of the calendar month ending
immediately prior to the Final Company Transfer Date. Earnings or losses for the
period from such last day of the month to the Final Company Transfer Date shall
be based on the actual rate of return of the Company Pension Plan during the
last calendar month ending immediately prior to the Final Company Transfer Date
determined as of the date that is as close as administratively practicable to
the Final Company Transfer Date. In the event that Acquiror is obligated to
cause the Acquiror Pension Plan to reimburse the Company Pension Plan pursuant
to this Section 6.5(b)(v), such reimbursement shall be performed in accordance
with the same principles set forth herein with respect to the payment of the
Company True-Up Amount. The Parties acknowledge that the Acquiror Pension Plan’s
transfer of such reimbursement amount to the Company Pension Plan shall be in
full settlement and satisfaction of the obligations of Acquiror to cause the
transfer of, and the Acquiror Pension Plan to transfer, Assets to the Company
Pension Plan pursuant to this Section 6.5(b)(v).

 

64



--------------------------------------------------------------------------------

(c) Continuation of Elections. As of the Closing Date, to the extent permitted
by applicable Law, Acquiror shall cause the Acquiror Pension Plan to recognize
and maintain all existing elections, including beneficiary designations, payment
form elections and rights of alternate payees under qualified domestic relations
orders with respect to Business Pension Participants under the Company Pension
Plan; provided, that, nothing in this Section 6.5(c) shall prohibit Acquiror
from soliciting or causing the solicitation of new elections from Business
Pension Participants to be effective under the Acquiror Pension Plan.

SECTION 6.6 401(k) Plan.

(a) Effective as of the Closing Date, the Acquiror shall, or shall have caused
one of its Affiliates to, establish or maintain a defined contribution savings
plan and related trust intended to satisfy the requirements of Sections 401(a)
and 401(k) of the Code (such defined contribution savings plan or plans, the
“Acquiror 401(k) Plan). Acquiror shall be responsible for taking all necessary,
reasonable, and appropriate action to establish, maintain and administer the
Acquiror 401(k) Plan so that it is qualified under Section 401(a) of the Code,
that it satisfies the requirements of Section 401(k) of the Code and that the
related trust thereunder is exempt under Section 501(a) of the Code, and as soon
as reasonably practicable following the Closing Date Acquiror shall take all
steps reasonably necessary to obtain a favorable determination from the IRS as
to such qualification if one is not then applicable to the Acquiror 401(k) Plan.
Acquiror shall be responsible for any and all Liabilities (including Liability
for funding) and other obligations with respect to the Acquiror Plan.

(b) Effective as of the Closing Date, the Company shall cause the Del Monte
Corporation Saver Plan and the Del Monte Corporation Savings Plan (the “Company
401(k) Plans”), to the maximum extent permissible under the terms of the Company
401(k) Plans then in effect, to treat Transferred Employees who participated in
the Company 401(k) Plans immediately before the Closing Date as having a
separation from employment entitling them to a distribution under the Company
401(k) Plans. To the extent any such Transferred Employee shall request a
distribution in the form of a direct rollover (within the meaning of
Section 401(a)(31) of the Code) to the Acquiror 401(k) Plan within one (1) year
following the Closing Date, Acquiror shall cause the Acquiror 401(k) Plan to
accept such direct rollover and, to the extent any such Transferred Employee
shall request a distribution in the form of such a direct rollover to the
Acquiror 401(k) Plan within sixty (60) days following the Closing Date, Acquiror
shall cause the Acquiror 401(k) Plan to accept in-kind any plan loan then not in
default.

SECTION 6.7 Post-Retirement Health and Welfare Benefits; COBRA Coverage.

(a) Acquiror will adopt or amend a plan under which it will assume all
Liabilities for any post-employment or other retiree medical benefits that any
Business Employees and Former Business Employees (and their dependents) are
eligible to receive pursuant to any applicable Company Plan (the
“Post-Termination Welfare Plans) arising after the Closing Date, and Acquiror or
one of its Affiliates shall be fully responsible for the administration of all
such claims under such Post-Termination Welfare Plans. Each Company Plan
providing OPEB and COBRA benefits prior to the Closing Date shall continue to
process claims for Business and Former Business Employees (and their dependents)
incurred on and prior to the Closing Date in the manner contemplated by
Section 6.2(c), and the Acquiror shall reimburse the Company for the net
after-tax cost of any such benefits which the Company self-

 

65



--------------------------------------------------------------------------------

insures. Within a reasonable time prior to the Closing, the Company will provide
to the Acquiror, and the Company and the Acquiror shall agree on, a list of all
Former Business Employees who are actively receiving benefits under, or who are
eligible to receive benefits under, any Post-Termination Welfare Plan, as of the
Closing Date.

(b) Except as provided in paragraph (a) above, the Acquiror shall be responsible
for providing, and shall assume all Liabilities in respect of, continuation
coverage under Section 4980B of the Code and Part 6 of Title I of ERISA and the
regulations thereunder (together “COBRA”) or any relevant benefit continuation
requirements under applicable Laws, for all Business Employees and Former
Business Employees with respect to any “qualifying event” (within the meaning of
COBRA) incurred on or prior to the Closing Date or otherwise arising as a result
of the transactions described herein. Immediately prior to the Closing, the
Company will provide to the Acquiror a list of all Former Business Employees who
either (i) were terminated within the ninety (90) days immediately preceding the
Closing, or (ii) receiving COBRA continuation coverage on the Closing Date.

SECTION 6.8 Multiemployer Plans. The Company and Acquiror intend to comply with
the requirements of Section 4204 of ERISA in order that the transactions
contemplated by this Agreement shall not be deemed a complete or partial
withdrawal of the Company from any Company Plan that is a “multiemployer plan”
within the meaning of Section 3(37) of ERISA (a “Multiemployer Plan”).
Accordingly, the Company and Acquiror agree:

(a) After the Closing Date, Acquiror shall contribute to each Multiemployer Plan
with respect to the operations of the Business for substantially the same number
of “contribution base units” for which the Company had an “obligation to
contribute” to such Multiemployer Plan (as those terms are defined in Sections
4001(a)(11) and 4212 of ERISA, respectively) pursuant to the Collective
Bargaining Agreements.

(b) Acquiror shall provide to each Multiemployer Plan, for a period of five
(5) consecutive plan years commencing with the first (1st) plan year beginning
after the Closing Date, either a bond issued by a surety company that is an
acceptable surety for purposes of Section 412 of ERISA or an amount held in
escrow by a bank or similar financial institution satisfactory to each such
Multiemployer Plan. The amount of such bond or escrow deposit shall be equal to
the greater of (A) the average annual contribution that the Company was required
to make to such Multiemployer Plan with respect to the operations of the
Business for the three (3) plan years immediately preceding the plan year in
which the Closing Date occurs, and (B) the annual contribution that the Company
was required to make to such Multiemployer Plan with respect to the operations
of the Business for the last plan year immediately preceding the plan year in
which the Closing Date occurs.

(c) If Acquiror completely or partially withdraws from the Multiemployer Plan
prior to the end of the fifth (5th) plan year beginning after the Closing Date,
and the resulting liability of Acquiror with respect to the Multiemployer Plan
is not paid, then the Company shall be secondarily liable in an amount not to
exceed the amount of withdrawal liability the Company would have had to pay to
the Multiemployer Plan as a result of the transactions contemplated by this
Agreement if the Acquiror and the Company had not complied with Section 4204 of
ERISA. Acquiror shall indemnify the Company against any liability incurred by
the Company pursuant to this clause (c).

 

66



--------------------------------------------------------------------------------

SECTION 6.9 Workers’ Compensation Liabilities. Effective as of the Closing Date,
Acquiror or one of its Affiliates shall assume all Liabilities (other than any
Liabilities related to medical or other similar services performed, or
compensation in respect of lost work for periods, prior to the Closing Date) for
Business Employees and Former Business Employees related to any and all workers’
compensation claims and coverage, whether arising under any law of any state,
territory, or possession of the U.S. or the District of Columbia and whether
arising before, on or after the Closing Date, and Acquiror or one of its
Affiliates shall be fully responsible for the administration of all such claims.
If Acquiror or one of its Affiliates is unable to assume any such Liability or
the administration of any such claim because of the operation of applicable
state law or for any other reason, the Company shall retain such Liabilities and
Acquiror shall reimburse and otherwise fully indemnify the Company for all such
Liabilities, including the costs of administering the plans, programs or
arrangements under which any such Liabilities have accrued or otherwise arisen.

SECTION 6.10 Payroll and Related Taxes. With respect to the portion of the tax
year occurring prior to the day immediately following the Closing Date, the
Company will (i) be responsible for all payroll obligations, tax withholding and
reporting obligations and (ii) furnish a Form W-2 or similar earnings statement
to all Business Employees for such period. With respect to the remaining portion
of such tax year, Acquiror or one of its Affiliates will (i) be responsible for
all payroll obligations, tax withholding, and reporting obligations regarding
Transferred Employees and (ii) furnish a Form W-2 or similar earnings statement
to all Transferred Employees. With respect to each Transferred Employee, the
Company and Acquiror shall, and shall cause their respective Affiliates to (to
the extent permitted by applicable Law and practicable) (a) treat Acquiror (or
its applicable Affiliate) as a “successor employer” and the Company (or its
applicable Affiliate) as a “predecessor,” within the meaning of Sections
3121(a)(1) and 3306(b)(1) of the Code, to the extent appropriate, for purposes
of Taxes imposed under the United States Federal Insurance Contributions Act, as
amended, or the United States Federal Unemployment Tax Act, as amended, and
(b) file tax returns, exchange wage payment information, and report wage
payments made by the respective predecessor and successor employer on separate
IRS Forms W-2 or similar earnings statements to each such Transferred Employee
for the tax year in which the Closing occurs, in a manner provided in
Section 4.02(l) of Revenue Procedure 2004-53.

SECTION 6.11 No Third Party Beneficiaries. The provisions of this Article VI are
solely for the benefit of the parties to this Agreement, and no current or
former employee, director or independent contractor or any other individual
associated therewith shall be regarded for any purpose as a third-party
beneficiary of the Agreement, and nothing herein shall be construed as an
amendment to any Company Plan or other employee benefit plan for any purpose.
Nothing in this Article VI shall be construed to (i) limit the right of the
Company, the Acquiror or any of their respective Affiliates to amend or
terminate any Company Plan, Transferred Entity Plan, Acquiror Benefit
Arrangement or any other employee benefit plan, to the extent such amendment or
termination is permitted by the terms of the applicable plan, or (ii) require
the Acquiror or any of its Affiliates to retain the employment of any particular
Transferred Employee for any fixed period of time following the Closing Date.

 

67



--------------------------------------------------------------------------------

ARTICLE VII

TAX MATTERS

SECTION 7.1 Tax Matters.

(a) Allocation of Taxes. In the case of any taxable period starting on or before
and ending after the Closing Date (the “Straddle Period”), the amount of Taxes
allocable to the portion of the taxable period ending on the Closing Date shall
be deemed to be: (i) in the case of Taxes imposed on a periodic basis (such as
real or personal property Taxes), the amount of such Taxes for the entire period
(or, in the case of such Taxes determined on an arrears basis, the amount of
such Taxes for the immediately preceding period) multiplied by a fraction, the
numerator of which is the number of calendar days in the Straddle Period ending
on and including the Closing Date and the denominator of which is the number of
calendar days in the entire relevant Straddle Period; and (ii) in the case of
Taxes not described in (i) above, the amount of any such Taxes shall be
determined as if such taxable period ended as of the close of business on the
Closing Date.

(b) Allocation of Purchase Price. The Acquiror and the Company agree that the
Purchase Price will first be allocated between the Transferred Entities and the
Transferred Assets. The Acquiror and the Company agree that the Purchase Price
for the Transferred Assets shall be allocated among the Transferred Assets in
accordance with the rules under Section 1060 of the Code and the Treasury
Regulations promulgated thereunder. The Acquiror shall prepare an initial
allocation and deliver such allocation to the Company for review and consent
within ten (10) days after the determination of the Final Working Capital. Such
allocation shall be mutually agreed upon between the Acquiror and the Company.
The Acquiror and the Company agree to act in accordance with the computations
and allocations as determined pursuant to this Section 7.1(b) in any relevant
Tax Returns or filings, including any forms or reports required to be filed
pursuant to Section 1060 of the Code, the Treasury Regulations promulgated
thereunder or any provisions of local, state and foreign law, and to cooperate
in the preparation of any such forms and to file such forms in the manner
required by applicable law. Any issues with respect to the allocation which have
not been finally resolved within ninety (90) days following the determination of
the Final Working Capital shall be referred to the Independent Accounting Firm
to be resolved in accordance with the procedures in Section 2.10(c). To the
extent the Purchase Price is adjusted under this Agreement, adjustments will be
made to the allocation to reflect such adjustments.

(c) Section 951 Income.

(i) Acquiror shall indemnify the Company against any Taxes attributable to the
Company’s income under Section 951 of the Code for the taxable year of the
Closing to the extent such income exceeds the amount of income under Section 951
of the Code that would have been recognized by the Company had the taxable year
of the Transferred Entities ended immediately after the Closing.

 

68



--------------------------------------------------------------------------------

(ii) After the Closing, Acquiror shall provide to the Company the information
reasonably requested by the Company that is necessary for the Company to
determine its pro rata share of income under Section 951 of the Code for any
taxable year of the Transferred Entities or their Subsidiaries for which the
Company has a U.S. federal income tax reporting obligation.

(iii) The Acquiror shall not make or permit to be made an election under
Section 338(g) of the Code with respect to any of the Transferred Entities.

(d) Preparation and Filing of Tax Returns of the Transferred Entities.

(i) The Company shall prepare and file, or cause to be prepared and filed, and
shall pay (or cause to be paid) all Taxes shown as due on, (i) all Tax Returns
with respect to the Transferred Entities due on or prior to the Closing Date and
(ii) all Tax Returns with respect to the Transferred Entities for Tax periods
ending on or before the Closing Date.

(ii) As set forth in Section 7.1(d)(iii), the Acquiror shall cause to be
prepared and filed, all Tax Returns required to be filed by any of the
Transferred Entities relating to any taxable period not described in
Section 7.1(d)(i).

(iii) For any Tax Return for which the Company may be liable to indemnify the
Acquiror pursuant to this Agreement that is not prepared by the Company under
Section 7.1(d)(i), (A) such Tax Return shall be prepared in accordance with past
practice of the Company except to the extent, if any, that there is no
reasonable basis for such practice or such practice is contrary to Law, (B) the
Acquiror shall deliver any such Tax Return to the Company at least thirty
(30) days before it is due, including extensions, (C) the Company shall have the
right to examine and comment on any such Tax Return prior to the filing of such
Tax Return, and such Tax Return shall not be filed without the prior written
consent of the Company, which consent shall not be unreasonably withheld,
conditioned or delayed, (D) the Company shall provide such written consent or
deliver a notice of objection with respect to such Tax Return no later than ten
(10) days before such Tax Return is due and (E) the Acquiror shall incorporate
reasonable comments of the Company.

(e) In the event that the Company and the Acquiror are unable to resolve any
dispute within ten (10) days of the receipt by the Acquiror of a notice of
objection from the Company, the Company and the Acquiror shall jointly cause the
Independent Accounting Firm to resolve the dispute. If the dispute is not
resolved on or before the applicable filing date of the Tax Return, the Acquiror
may file such Tax Return; provided, however, that if the Independent Accounting
Firm subsequently makes a determination that is inconsistent with such Tax
Return filed by the Acquiror, as part of the resolution of the dispute by the
Independent Accounting Firm, an amended Tax Return shall be agreed to by the
parties consistent with the determination of the Independent Accounting Firm,
and the Acquiror shall file such amended Tax Return agreed to by the parties.
The costs, fees and expenses of the Independent Accounting Firm shall be borne
equally by the Company and the Acquiror.

 

69



--------------------------------------------------------------------------------

(f) Information and Cooperation. Each of the Acquiror and the Company shall, and
the Company shall cause its Subsidiaries to, (i) provide, or cause to be
provided, the other with such assistance as may reasonably be requested by the
other party in connection with the preparation of any Tax Return, any audit or
other examination by any taxing authority, or any judicial or administrative
proceedings relating to liability for Taxes with respect to the Transferred
Assets, the Transferred Entities, or the Business, (ii) retain and provide the
requesting party with any records or information which may be relevant to such
return, audit or examination, proceedings or determination until the date that
is six (6) years after the Closing Date, and abide by all record retention
agreements entered into with any Taxing authority, and (iii) give to the other
party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if such other party so requests, the party will
allow the other party to take possession of such books and records. Any
information obtained pursuant to this Section 7.1(f) or pursuant to any other
section hereof providing for the sharing of information or review of any Tax
Return or other schedule relating to Taxes shall be kept confidential by the
parties hereto.

(g)

(i) If a claim shall be made by any Tax Authority, which, if successful, might
result in an indemnity payment to an indemnified party pursuant to this
Agreement, then such indemnified party shall give notice to the indemnifying
party in writing of such claim and of any counterclaim the indemnified party
proposes to assert; provided, however, the failure to give such notice shall not
affect the indemnification provided hereunder except to the extent the
indemnifying party has been materially prejudiced as a result of such failure.

(ii) With respect to any claim by a Tax Authority with respect to a taxable
period of any Transferred Entity or any of its Subsidiaries, or with respect to
the Business or Transferred Assets, ending on or before the Closing Date, the
Company shall control all proceedings and may make all decisions taken in
connection with such Tax Authority claim (including selection of counsel) and,
without limiting the foregoing, may in its sole discretion pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with any
taxing authority with respect thereto, and may, in its sole discretion, either
pay the Tax claimed and sue for a refund where applicable law permits such
refund suits or contest such Tax Authority claim in any permissible manner.
Notwithstanding the foregoing, the Company shall not settle such claim by a Tax
Authority without the prior written consent of Acquiror, which consent shall not
be unreasonably withheld, and Acquiror, and counsel of its own choosing, shall
have the right to participate fully in all aspects of the prosecution or defense
of such claim by a Tax Authority if it reasonably determines that such Tax
Authority claim could have a material adverse impact on the Taxes of the
Acquiror or any of its Subsidiaries in a taxable period or portion thereof
beginning after the Closing Date.

(iii) The Company and Acquiror shall jointly control and participate in all
proceedings taken in connection with any Tax Authority claim relating to Taxes
of any Transferred Entity or any of its Subsidiaries, or with respect to the
Business or Transferred Assets, for a Straddle Period, and shall bear their own
respective costs and expenses. Neither the Company nor Acquiror shall settle any
such Tax Authority claim without the prior written consent of the other.

 

70



--------------------------------------------------------------------------------

(h) The amount or economic benefit of any refunds, credits or offsets of Taxes
of any Transferred Entity or any of its Subsidiaries, or with respect to the
Business or Transferred Assets, for any taxable period ending before the Closing
Date, shall be for the account of the Company. The amount or economic benefit of
any refunds, credits or offsets of Taxes of any Transferred Entity or any of its
Subsidiaries, or with respect to the Business or Transferred Assets, for any
taxable period beginning after the Closing Date shall be for the account of
Acquiror. The amount or economic benefit of any refunds, credits or offsets of
Taxes of any Transferred Entity or any of its Subsidiaries, or with respect to
the Business or Transferred Assets, for any Straddle Period shall be equitably
apportioned between the Company and Acquiror. Each party shall forward, and
shall cause its Affiliates to forward, to the party entitled to receive the
amount or economic benefit of a refund, credit or offset to Tax the amount of
such refund, or the economic benefit of such credit or offset to Tax, within ten
(10) days after such refund is received or after such credit or offset is
allowed or applied against another Tax liability, as the case may be.

ARTICLE VIII

CONDITIONS TO CLOSING

SECTION 8.1 Conditions to Obligations of Each Party to Effect the Transactions.
The respective obligations of each party to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment or waiver, at
or prior to the Closing, of each of the following conditions:

(a) No Governmental Order. There shall be no Governmental Order in existence
that prohibits or materially restrains the sale of the Transferred Assets or the
Stock Transfer, and there shall be no proceeding pending by any Governmental
Entity seeking such a Governmental Order; provided, however, that prior to
invoking this condition, the party invoking this condition shall have complied
with its obligations under Section 5.4; and

(b) Governmental Approvals. Any waiting period (and any extension of such
period) under the HSR Act applicable to the transactions contemplated by this
Agreement shall have expired or shall have been terminated and no freeze order
has been issued by the Mexican Federal Competition Commission under the Federal
Law of Economic Competition, or, if a freeze order has been issued, approval
shall have been obtained under the Federal Law of Economic Competition.

SECTION 8.2 Conditions to Obligations of the Acquiror to Effect the
Transactions. The obligations of the Acquiror to consummate the transactions
contemplated by this Agreement shall be further subject to the fulfillment or
waiver by the Acquiror in its sole discretion, at or prior to the Closing, of
each of the following conditions:

(a) Representations and Warranties. (1) The representations and warranties of
the Company contained in Section 3.9(a) shall be true and correct as of the
Closing, as though made on and as of the Closing, and (2) all of the other
representations and warranties of the Company contained in this Agreement shall
be true and correct (without giving effect to any limitation as to materiality
or Material Adverse Effect set forth therein except for the limitation

 

71



--------------------------------------------------------------------------------

set forth in Section 3.6) as of the Closing, as though made on and as of the
Closing (except to the extent expressly made as of an earlier date, in which
case as of such earlier date), except where the failure of such other
representations and warranties to be so true and correct (without giving effect
to any limitation as to materiality or Material Adverse Effect set forth therein
except for the limitation set forth in Section 3.6) has not had, and would not,
individually or in the aggregate, reasonably be expected to have, a Material
Adverse Effect, and the Acquiror shall have received a certificate signed by a
duly authorized officer of the Company confirming the foregoing as of the
Closing Date;

(b) Covenants. The Company shall have performed in all material respects the
obligations, and complied in all material respects with the agreements and
covenants, required to be performed by, or complied with by, it under this
Agreement at or prior to the Closing, and the Acquiror shall have received a
certificate signed by a duly authorized officer of the Company confirming the
foregoing as of the Closing Date; and

(c) Ancillary Agreements. The Company shall have executed and delivered, or
caused to be executed and delivered, to the Acquiror the Ancillary Agreements.

SECTION 8.3 Conditions to Obligations of the Company to Effect the Transactions.
The obligations of the Company to consummate the transactions contemplated by
this Agreement shall be further subject to the fulfillment or waiver by the
Company in its sole discretion, at or prior to the Closing, of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties of the
Acquiror that are qualified by materiality shall be true and correct in all
respects, and the representations and warranties of the Acquiror contained in
this Agreement that are not so qualified shall be true and correct in all
material respects, in each case as of the Closing, as though made on and as of
the Closing, except to the extent expressly made as of an earlier date, in which
case as of such earlier date, and the Company shall have received a certificate
signed by a duly authorized officer of the Acquiror confirming the foregoing as
of the Closing Date;

(b) Covenants. The Acquiror shall have performed in all material respects the
obligations, and complied in all material respects with the agreements and
covenants, required to be performed by or complied with by it under this
Agreement at or prior to the Closing, and the Company shall have received a
certificate signed by a duly authorized officer of the Acquiror confirming the
foregoing as of the Closing Date; and

(c) Ancillary Agreements. The Acquiror shall have executed and delivered, or
caused to be executed and delivered, to the Company the Ancillary Agreements.

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

SECTION 9.1 Termination. This Agreement may be terminated prior to the Closing:

(a) by the mutual written consent of the Company and the Acquiror;

 

72



--------------------------------------------------------------------------------

(b) by the Company, if the Acquiror shall have breached any representation or
warranty or failed to comply with any covenant or agreement applicable to the
Acquiror that would cause any of the conditions set forth in Section 8.3 not to
be satisfied, and such condition is incapable of being satisfied or cured by the
End Date; provided, however, that the Company is not then in material breach of
this Agreement;

(c) by the Acquiror, if the Company shall have breached any representation or
warranty or failed to comply with any covenant or agreement applicable to the
Company that would cause any of the conditions set forth in Section 8.2 not to
be satisfied, and such condition is incapable of being satisfied or cured by the
End Date; provided, however, that the Acquiror is not then in material breach of
this Agreement;

(d) by either the Company or the Acquiror if the Closing shall not have occurred
by February 28, 2014 (the “End Date”); provided, that the right to terminate
this Agreement under this Section 9.1(d) shall not be available to any party
whose failure to take any action required to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur prior to such date; or

(e) by either the Company or the Acquiror in the event of the issuance of a
final, nonappealable Governmental Order restraining or prohibiting the sale of
the Transferred Assets or the Stock Transfer.

SECTION 9.2 Notice of Termination. Any party desiring to terminate this
Agreement pursuant to Section 9.1 shall give written notice of such termination
to the other party or parties, as the case may be, to this Agreement.

SECTION 9.3 Effect of Termination. In the event of the termination of this
Agreement as provided in Section 9.1, this Agreement shall forthwith become void
and there shall be no liability on the part of any party to this Agreement,
except (i) as set forth in Section 2.6(b), the second sentence of
Section 5.3(a), and Article XI and (ii) no termination shall relieve any party
hereto of any Liability to the other party hereto resulting from fraud or the
willful breach by such party of any of its representations, warranties,
covenants or other agreements set forth in this Agreement. For purposes of this
Agreement, “willful breach” means a breach that is a consequence of an omission
by, or act undertaken by or caused by, the breaching party with the knowledge
(actual or constructive) that the omission or taking or causing of such act
would, or would be reasonably expected to, cause a breach of this Agreement.

SECTION 9.4 Extension; Waiver. At any time prior to the Closing, either the
Company or the Acquiror may (a) extend the time for the performance of any of
the obligations or other acts of the other Person, (b) waive any inaccuracies in
the representations and warranties contained in this Agreement or in any
certificate or document delivered pursuant to this Agreement, or (c) waive
compliance with any of the agreements or conditions contained in this Agreement
but such waiver of compliance with such agreements or conditions shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Any such extension or waiver shall be valid only if set forth in an
instrument in writing expressly waiving or extending such agreement, condition,
term or provision signed by the party granting such

 

73



--------------------------------------------------------------------------------

extension or waiver. Neither the waiver by any of the parties hereto of a breach
of or a default under any of the provisions of this Agreement, nor the failure
or delay by any of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any of such provisions, rights or privileges
hereunder.

ARTICLE X

INDEMNIFICATION

SECTION 10.1 Indemnification by the Company. From and after the Closing, the
Company shall indemnify, defend and hold harmless the Acquiror and its
Affiliates (collectively, the “Acquiror Indemnified Parties”) against, and
reimburse any Acquiror Indemnified Party for, all Losses that such Acquiror
Indemnified Party may suffer or incur, or become subject to, as a result of
(i) the ownership, operation or use of any of the Excluded Assets; (ii) any
Excluded Liability; (iii) any breach or inaccuracy of any Fundamental
Representation (provided, however, that, for purposes of determining whether
there has been a breach or inaccuracy of any Fundamental Representation and the
amount of any Losses due to such breach or inaccuracy, all Material Adverse
Effect qualifications, materiality qualifications and similar qualifications
contained in such representations and warranties shall be disregarded (and, for
the avoidance of doubt, Section 3.5(c)(5) shall be disregarded in its
entirety)); or (iv) any breach of a covenant set forth in this Agreement by the
Company or any of its Affiliates; provided, however, that notwithstanding the
foregoing, (1) the Company shall not be liable to the Acquiror Indemnified
Parties for indemnification under clause (iii) of this Section 10.1 for any
individual claim for Losses with respect to any breaches or inaccuracies of any
of the representations in Section 3.11 if the amount of Losses relating to such
individual claim is less than $100,000 and the amount of such Losses shall not
count for purposes of determining the amount set forth in clause (2), (2) the
Company shall not be liable to the Acquiror Indemnified Parties for
indemnification under clause (iii) of this Section 10.1 with respect to any
breaches or inaccuracies of any of the Specified Fundamental Representations
unless and until the aggregate amount of all Losses in respect of
indemnification under such Specified Fundamental Representations exceeds
$10,000,000, and then only to the extent of such excess and (3) the Company’s
aggregate liability under clause (iii) of this Section 10.1 with respect to
breaches or inaccuracies of the Specified Fundamental Representations shall not
exceed $75,000,000.

SECTION 10.2 Indemnification by the Acquiror. From and after the Closing, the
Acquiror shall indemnify, defend and hold harmless the Company and its
Affiliates (collectively, the “Company Indemnified Parties”) against, and
reimburse any Company Indemnified Party for, all Losses that such Company
Indemnified Party may suffer or incur, or become subject to, as a result of
(i) the ownership, operation or use of the Transferred Assets on or after the
Closing Date; (ii) any Assumed Liability; (iii) any breach or inaccuracy of any
Acquiror Fundamental Representation; or (iv) any breach of a covenant set forth
in this Agreement by the Acquiror or any of its Affiliates.

SECTION 10.3 Notification of Claims.

 

74



--------------------------------------------------------------------------------

(a) A Person that may be entitled to be indemnified under this Agreement (the
“Indemnified Party”), shall promptly notify the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any pending or
threatened claim, demand or circumstance that the Indemnified Party has
determined has given or would reasonably be expected to give rise to a right of
indemnification under this Agreement (including a pending or threatened claim or
demand asserted by a third party against the Indemnified Party, such claim being
a “Third Party Claim”), describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim, demand or
circumstance; provided, however, that the failure to provide such notice shall
not release the Indemnifying Party from any of its obligations under this
Article X except to the extent the Indemnifying Party is materially prejudiced
by such failure, it being understood that notices for claims in respect of a
breach of a representation, warranty, covenant or agreement must be delivered
prior to the expiration of any applicable survival period specified in
Section 11.1 for such representation, warranty, covenant or agreement.

(b) Upon receipt of a notice of a claim for indemnity from an Indemnified Party
pursuant to Section 10.3, with respect to any Third Party Claim, the
Indemnifying Party shall have the right (but not the obligation) to assume the
defense and control of any Third Party Claim and, in the event that the
Indemnifying Party assumes the defense and control of such claim, it shall allow
the Indemnified Party a reasonable opportunity to participate in the defense of
such Third Party Claim with its own counsel and at its own expense. The party
that shall control the defense of any such Third Party Claim (the “Controlling
Party”) shall select counsel, contractors and consultants of recognized standing
and competence after consultation with the other party and shall take all steps
reasonably necessary in the defense or settlement of such Third Party Claim. The
Company or the Acquiror, as the case may be, shall, and shall cause each of its
Subsidiaries and Representatives to, cooperate fully with the Controlling Party
in the defense of any Third Party Claim. The Indemnifying Party shall be
authorized to consent to a settlement of, or the entry of any judgment arising
from, any Third Party Claim, without the consent of any Indemnified Party;
provided, that the Indemnifying Party shall (i) pay or cause to be paid all
amounts arising out of such settlement or judgment concurrently with the
effectiveness of such settlement, (ii) not encumber any of the material assets
of any Indemnified Party or agree to any restriction or condition that would
apply to or materially adversely affect any Indemnified Party or the conduct of
any Indemnified Party’s business and (iii) obtain, as a condition of any
settlement or other resolution, a complete release of any Indemnified Party
potentially affected by such Third Party Claim. For the avoidance of doubt,
whether or not the Indemnifying Party has assumed the defense, such Indemnifying
Party will not be obligated to indemnify the Indemnified Party hereunder for any
settlement entered into or any judgment that was consented to without the
Indemnifying Party’s prior written consent.

SECTION 10.4 Additional Indemnification Provisions. With respect to each
indemnification obligation all Losses shall be net of any third-party insurance
proceeds that have been recovered or are recoverable by the Indemnified Party in
connection with the facts giving rise to the right of indemnification. The
Acquiror and the Company shall not make any claim for indemnification under this
Article X in respect of any matter that is taken into account in the calculation
of any adjustment to the Purchase Price pursuant to Section 2.9 through
Section 2.12.

 

75



--------------------------------------------------------------------------------

SECTION 10.5 Mitigation. Each of the parties agrees to take all reasonable steps
to mitigate their respective Losses upon and after becoming aware of any event
or condition that would reasonably be expected to give rise to any Losses that
are indemnifiable hereunder.

SECTION 10.6 Limitation on Liability. In no event shall any party have any
liability to the other (including under this Article X) for any consequential,
special, incidental, indirect or punitive damages, lost profits or similar items
(including loss of revenue, income or profits, diminution of value or loss of
business reputation or opportunity relating to a breach or alleged breach
hereof).

ARTICLE XI

GENERAL PROVISIONS

SECTION 11.1 Survival. The representations and warranties, covenants and
agreements in this Agreement shall expire at the Closing, except for (i) the
Fundamental Representations and the Acquiror Fundamental Representations which
shall survive until the earlier of (x) eighteen (18) months after the Closing
Date and (y) thirty (30) days after the completion and delivery of the audited
annual financial statements of the Business for the first full fiscal year
commencing after the Closing Date, (ii) the covenants and agreements of the
parties hereto contained in this Agreement that by their terms apply or are to
be performed in whole or in part after the Closing Date, which shall survive for
the period provided in such covenants and agreements, if any, or until fully
performed and (iii) this Article XI, which shall survive for so long as any
other Section of this Agreement shall survive.

SECTION 11.2 Expenses. Except as may be otherwise specified in the Transaction
Agreements, all costs and expenses, including fees and disbursements of counsel,
financial advisers and accountants, incurred in connection with the Transaction
Agreements and the transactions contemplated by the Transaction Agreements shall
be paid by the Person incurring such costs and expenses, whether or not the
Closing shall have occurred or this Agreement is terminated.

SECTION 11.3 Notices. All notices, requests, claims, demands and other
communications under the Transaction Agreements shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by overnight courier service, by facsimile or email or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 11.3):

 

  (i) if to the Company, to:

Del Monte Corporation

One Maritime Plaza

San Francisco, CA 94111

Attention: General Counsel

 

76



--------------------------------------------------------------------------------

Telephone: (415) 247-3567

Facsimile: (415) 247-3263

Email: Tim.Ernst@delmonte.com

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention:    Marni J. Lerner

Telephone: (212) 455-2000

Facsimile:  (212) 455-2502

Email: mlerner@stblaw.com

 

  (ii) if to Parent or the Acquiror, to:

Del Monte Pacific Limited

17 Bukit Pasoh Road

Singapore 089831

Republic of Singapore

Attention: Managing Director and Chief Executive Officer

Telephone: +632 856 2888

Facsimile:   +65 6221 9477

Email: camposjd@delmonte-phil.com

With copy to: Chief Legal Counsel

Facsimile: +632 856 2628

and with a copy to (which shall not constitute notice):

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10022

Attn: Jay A. Neveloff

         Peter G. Smith

Telephone: (212) 715-9100

Facsimile: (212) 715-8000

Email: jneveloff@kramerlevin.com

           psmith@kramerlevin.com

SECTION 11.4 Public Announcements. No party to this Agreement or Representative
of such party shall issue or cause the publication of any press release or
public announcement or otherwise communicate with any news media in respect of
this Agreement or the Ancillary Agreements or the transactions contemplated by
this Agreement or the Ancillary Agreements without the prior written consent of
the other party (which consent shall not be unreasonably withheld or delayed),
except as may be required by Law or stock exchange rules, in which case the
party required to publish such press release or public announcement shall allow

 

77



--------------------------------------------------------------------------------

the other party a reasonable opportunity to comment on such press release or
public announcement in advance of such publication, to the extent practicable.
Notwithstanding anything herein to the contrary, the Company acknowledges and
agrees that in connection with the Financing the Acquiror may publish the
Required Financial Information in filings, reports or registration statements it
files with the Securities and Exchange Commission.

SECTION 11.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Notwithstanding the foregoing, upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties to this Agreement shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement be consummated as originally
contemplated to the greatest extent possible.

SECTION 11.6 Entire Agreement. The Transaction Agreements constitute the entire
agreement of the Company, on the one hand, and the Acquiror, on the other hand,
with respect to the subject matter of the Transaction Agreements and supersede
all prior agreements, undertakings and understandings, both written and oral,
other than the Confidentiality Agreement, between or on behalf of the Company,
on the one hand, and the Acquiror, on the other hand, with respect to the
subject matter of the Transaction Agreements. The Confidentiality Agreement
shall terminate upon the Closing.

SECTION 11.7 Assignment. This Agreement shall not be assigned by operation of
Law or otherwise without the prior written consent of each of the other parties,
except that the Acquiror may assign all or any of its rights and obligations
hereunder to any direct or indirect Subsidiary of Parent; provided, however,
that no such assignment shall relieve the Acquiror of its obligations hereunder.

SECTION 11.8 No Third-Party Beneficiaries. Except as provided in Article X with
respect to the Company Indemnified Parties and the Acquiror Indemnified Parties,
this Agreement is for the sole benefit of the parties to this Agreement and
their permitted successors and assigns and nothing in this Agreement or any
other Transaction Agreements, including Article VI hereto, express or implied,
is intended to or shall confer upon any other Person, including any union or any
employee or former employee of the Company or the Business, or entity any legal
or equitable right, benefit or remedy of any nature whatsoever, including any
rights of employment for any specified period, under or by reason of this
Agreement. Notwithstanding anything to the contrary contained in this Agreement,
the Financing Sources (and their respective Affiliates) shall be express
third-party beneficiaries of this Section 11.8 and Section 9.3, Section 11.9,
Section 11.12, Section 11.16 and Section 11.19, and each of such Sections shall
expressly inure to the benefit of the Financing Sources (and their respective
Affiliates) and the Financing Sources (and their respective Affiliates) shall be
entitled to rely on and enforce the provisions of such Sections.

 

78



--------------------------------------------------------------------------------

SECTION 11.9 Amendment. (a) No provision of this Agreement, including any
Exhibits or Disclosure Schedules hereto, may be amended, supplemented or
modified except by a written instrument making specific reference hereto or
thereto signed by all the parties to such agreement. No consent from any
Acquiror Indemnified Party or any Company Indemnified Party under Article X
(other than the parties to this Agreement) shall be required in order to amend
this Agreement.

(b) Notwithstanding anything to the contrary contained in this Agreement, this
Section 11.9 and Section 9.3, Section 11.8, Section 11.12, Section 11.16 and
Section 11.19 (and any other provision of this Agreement to the extent an
amendment, supplement, waiver or other modification of such provision would
modify the substance of such Sections) and the definition of “Material Adverse
Effect” may not be amended, supplemented, waived or otherwise modified without
the prior written consent of the Financing Sources.

SECTION 11.10 Disclosure Schedule. Any disclosure with respect to any Section of
the Disclosure Schedule, shall be deemed to be disclosed for other Sections of
the Disclosure Schedule to the extent that such disclosure is reasonably
sufficient so that the relevance of such disclosure would be reasonably apparent
to a reader of such disclosure. Matters reflected in any Section of the
Disclosure Schedule are not necessarily limited to matters required by this
Agreement to be so reflected. Such additional matters are set forth for
informational purposes and do not necessarily include other matters of a similar
nature. No reference to or disclosure of any item or other matter in any Section
of the Disclosure Schedule shall be construed as an admission or indication that
such item or other matter is material or that such item or other matter is
required to be referred to or disclosed in the Disclosure Schedule. Without
limiting the foregoing, no such reference to or disclosure of a possible breach
or violation of any Contract, Law or Governmental Order shall be construed as an
admission or indication that breach or violation exists or has actually
occurred. If at any time after the date hereof, either party discovers any
asset, property, lease, right, interest, Contract or claim that (i) qualifies as
a “Transferred Asset” but was inadvertently omitted from any schedule listing
“Transferred Asset” items, and/or (ii) does not qualify as a “Transferred Asset”
but was inadvertently included on any schedule listing “Transferred Asset”
items, it shall notify the other party, and the parties shall promptly amend the
applicable schedules and do all other acts necessary to effectuate and validate
the parties’ respective ownership of and rights in such item, to be deemed
effective as of the Closing Date.

SECTION 11.11 Specific Performance; Jurisdiction. The parties agree that,
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. Therefore, in addition to any other right or remedy to which
any party may be entitled at law or in equity, the obligations of the Company
under this Agreement, including the Company’s obligation to sell the Shares and
the Transferred Assets to the Acquiror, and the obligations of the Acquiror
under this Agreement, including the Acquiror’s obligation to purchase and
acquire the Shares and the Transferred Assets and assume the Assumed Liabilities
from the Company, shall be enforceable by a decree of specific performance
issued by any state or federal courts in the State of New York located in the
borough of Manhattan in the City of New York, and appropriate injunctive relief
may be applied for and granted in connection therewith, this being in addition
to any other remedy to which such party is entitled at law or in equity. In
addition, each of the parties hereto

 

79



--------------------------------------------------------------------------------

(i) irrevocably consents to submit itself to the exclusive jurisdiction,
including personal jurisdiction, of any state or federal courts in the State of
New York located in the borough of Manhattan in the City of New York in the
event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement, (ii) irrevocably waives, to the fullest extent
it may effectively do so under applicable Law, any objection that it may now or
hereafter have to the laying of the venue of any suit, action or proceeding
brought in any such court and any claim that any suit, action or proceeding
brought in any such court has been brought in an inconvenient forum,
(iii) agrees that it will not attempt to deny or defeat such jurisdiction by
motion or other request for leave from any such court, (iv) agrees that it will
not bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court or tribunal anywhere in the world
other than any state or federal courts in the State of New York located in the
borough of Manhattan in the City of New York and it will not contest or attack
the enforcement of any judgment entered into in any such court or tribunal in
which enforcement is sought and (v) consents to service being made through the
notice procedures set forth in Section 11.3. Each of the Company and the
Acquiror hereby agrees that service of any process, summons, notice or document
by U.S. registered mail to the respective addresses set forth in Section 11.3
shall be effective service of process for any suit or proceeding in connection
with this Agreement or the transactions contemplated hereby.

SECTION 11.12 Governing Law.

(a) This Agreement and each other Transaction Agreement (and any claims, causes
of action or disputes that may be based upon, arise out of or relate hereto or
thereto, to the transactions contemplated hereby and thereby, to the
negotiation, execution or performance hereof or thereof, or to the inducement of
any party to enter herein and therein, whether for breach of contract, tortious
conduct or otherwise and whether predicated on common law, statute or otherwise)
shall in all respects be governed by, and construed in accordance with, the Laws
of the State of Delaware, including all matters of construction, validity and
performance, in each case without reference to any conflict of Law rules that
might lead to the application of the Laws of any other jurisdiction.

(b) Notwithstanding anything in this Agreement to the contrary, the parties
hereto agree that any claim, controversy or dispute any kind or nature (whether
based upon contract, tort or otherwise) involving a Financing Source (or its
Affiliates) that is in any way related to this Agreement, the other Transaction
Agreements or any of the transactions contemplated hereby or thereby, including
but not limited to any dispute arising out of or relating in any way to the
Financing Commitments or the performance thereof or the transactions
contemplated thereby, shall be governed by, and construed in accordance with,
the laws of the State of New York without regard to conflict of law principles
(other than sections 5 1401 and 5-1402 of the New York General Obligations Law).

(c) Notwithstanding anything in this Agreement to the contrary, each of parties
hereto (i) agrees that it will not bring or support any action, cause of action,
claim, cross-claim or third-party claim of any kind or description, whether in
law or in equity, whether in contract or in tort or otherwise, against the
Financing Sources (or their respective Affiliates) in any way relating to this
Agreement, the other Transaction Agreements or any of the transactions
contemplated hereby or thereby, including but not limited to any dispute arising
out of or relating

 

80



--------------------------------------------------------------------------------

in any way to the Financing Commitments or the performance thereof or the
transactions contemplated thereby, in any forum other than exclusively in the
U.S. District Court for the Southern District of New York or, if that court does
not have subject matter jurisdiction, in any state or federal court located in
the Borough of Manhattan in the City of New York (and appellate courts thereof),
(ii) submits for itself and its property with respect to any such action, cause
of action, claim, cross-claim or third-party claim to the exclusive jurisdiction
of such courts, (iii) agrees that service of process, summons, notice or
document by registered mail addressed to it at its address provided in
Section 11.3 shall be effective service of process against it for any such
action brought in any such court, and (iv) waives and hereby irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of venue of, and the defense of an inconvenient
forum to the maintenance of, any such action, cause of action, claim,
cross-claim or third-party claim in any such court.

SECTION 11.13 Bulk Sales Laws. The Acquiror and the Company each hereby waive
compliance by the Company with the provisions of the “bulk sales”, “bulk
transfer” or similar Laws of any jurisdiction inside or outside the United
States that may otherwise be applicable with respect to the sale of any of the
Transferred Assets.

SECTION 11.14 Rules of Construction. Interpretation of the Transaction
Agreements shall be governed by the following rules of construction: (a) words
in the singular shall be held to include the plural and vice versa, and words of
one gender shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph and Exhibit are
references to the Articles, Sections, paragraphs and Exhibits to this Agreement
unless otherwise specified; (c) the terms “hereof”, “herein”, “hereby”,
“hereto”, and derivative or similar words refer to this entire Agreement,
including the Disclosure Schedule and Exhibits hereto; (d) references to “$”
shall mean U.S. dollars; (e) the word “including” and words of similar import
when used in the Transaction Agreements shall mean “including without
limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive and shall have the meaning “and/or”; (g) references to “written” or
“in writing” include in electronic form; (h) provisions shall apply, when
appropriate, to successive events and transactions; (i) the headings contained
in the Transaction Agreements are for reference purposes only and shall not
affect in any way the meaning or interpretation of the Transaction Agreements;
(j) the Company and the Acquiror have each participated in the negotiation and
drafting of the Transaction Agreements and if an ambiguity or question of
interpretation should arise, the Transaction Agreements shall be construed as if
drafted jointly by the parties thereto and no presumption or burden of proof
shall arise favoring or burdening either party by virtue of the authorship of
any of the provisions in any of the Transaction Agreements; (k) any reference to
“days” means calendar days unless Business Days are expressly specified; and
(l) when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded, if the
last day of such period is not a Business Day, the period shall end on the next
succeeding Business Day.

SECTION 11.15 Counterparts. Each of the Transaction Agreements may be executed
in one or more counterparts, and by the different parties to each such agreement
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to any
Transaction Agreement by facsimile or PDF via email shall be as effective as
delivery of a manually executed counterpart of any such Agreement.

 

81



--------------------------------------------------------------------------------

SECTION 11.16 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER TRANSACTION AGREEMENTS, THE FINANCING
COMMITMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY, INCLUDING WITHOUT
LIMITATION AGAINST ANY FINANCING SOURCES (OR THEIR RESPECTIVE AFFILIATES). EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS (AND THAT THE ACQUIROR HAS BEEN
INDUCED TO ENTER INTO THE FINANCING COMMITMENTS AND THE TRANSACTIONS
CONTEMPLATED THEREBY) BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS Section 11.16.

SECTION 11.17 Asset Transfers. In the event that the Acquiror receives any
assets of the Company that are not intended to be transferred pursuant to the
terms of this Agreement, whether or not related to the Business, Acquiror agrees
to promptly return such assets to the Company at the Company’s expense. In the
event that the Company fails to transfer any asset that is intended to be
transferred pursuant to the terms of this Agreement, the Company shall promptly
transfer such asset to Acquiror at the Company’s expense.

SECTION 11.18 No Recourse. This Agreement may not be enforced against, and no
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may be made against, any former, current or future director, officer, agent,
Affiliate (other than the Company and its successors and permitted assignees),
manager, assignee or employee of the Company (or any of its successors or
permitted assignees), any former, current or future general or limited partner,
manager, member or stockholder of the Company (or any of their successors or
permitted assignees) or any Affiliate thereof (other than the Company and its
successors and permitted assignees) or any former, current or future director,
officer, agent, employee, Affiliate (other than the Company and its successors
and permitted assignees), assignee, general or limited partner, stockholder,
manager or member of any of the foregoing (other than the Company) (the
foregoing Persons, other than the Company and their successors and permitted
assignees, collectively, the “Company Protected Parties”), none of the Company
Protected Parties shall have any liability for any obligations or liabilities of
the Company or any Affiliate under this Agreement or for any claims based on, or
by reason of, the transactions contemplated by this Agreement and in no event
shall Acquiror or any of its Affiliates, and the Acquiror agrees not to and to
cause its Affiliates not to, seek to enforce this Agreement against, make any
claims for breach of this Agreement against, or seek to recover monetary damages
from any Company Protected Party.

 

82



--------------------------------------------------------------------------------

SECTION 11.19 No Recourse Against Financing Sources. Notwithstanding anything to
the contrary contained herein, the Company shall not have any rights or claims
against any Financing Source (or its Affiliates) in connection with this
Agreement, the other Transaction Agreements, the Financing Commitments or the
transactions contemplated hereby or thereby, and no Financing Source (or its
Affiliates) shall have any rights or claims against the Company in connection
with this Agreement, the other Transaction Agreements, the Financing Commitments
or the transactions contemplated hereby or thereby, whether at law or equity, in
contract, in tort or otherwise; provided that, following the consummation of the
transactions contemplated hereby on the Closing Date, the foregoing will not
limit the rights of the parties to the Financing Commitments under any
commitment letter related thereto. In addition, in no event will any Financing
Source (or its Affiliates) be liable for consequential, special, exemplary,
punitive or indirect damages (including any loss of profits, business or
anticipated savings) or damages of a tortious nature.

SECTION 11.20 Parent Guarantee and Undertaking.

(a) Parent hereby guarantees unconditionally the payment and performance of all
of the Acquiror’s obligations and agreements under this Agreement, including,
without limitation, any obligation of Acquiror with respect to any claim brought
by the Company arising out of or related to this Agreement. Parent’s obligations
are unconditional irrespective of any circumstances which might otherwise
constitute, by operation of law, a discharge of a guarantor and it shall not be
necessary for the Company to institute or exhaust any remedies or causes of
action against the Acquiror or any other Person as a condition to the
obligations of Parent hereunder. Parent agrees that the provisions of this
Article XI, including, without limitation, Section 11.11 and Section 11.12,
shall apply to Parent mutatis mutandis.

(b) Parent agrees to take all actions to schedule and convene, as promptly as
reasonably practicable, a meeting of its shareholders for the purpose of
approving this Agreement, the transactions contemplated hereby and any and all
other actions in connection therewith for which a vote of the shareholders of
Parent is required.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

DEL MONTE CORPORATION By   /s/ David J. West Name:   David J. West Title:  
Chief Executive Officer DEL MONTE FOODS CONSUMER PRODUCTS, INC. By   /s/ Ignacio
C. O. Sison Name:   Ignacio C. O. Sison Title:   Vice President Solely for
purposes of Section 11.20: DEL MONTE PACIFIC LIMITED By   /s/ Ignacio C. O.
Sison Name:   Ignacio C. O. Sison Title:   Chief Financial Officer